EXHIBIT 10.2

EXECUTION COPY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 29, 2012,

among

KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.,

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO

TIME PARTIES HERETO,

as the Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent for the Lenders

 

 

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

J.P. MORGAN SECURITIES LLC

as Syndication Agent

BANK OF AMERICA, N.A.

and

BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO

FINANCIERO BBVA BANCOMER

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.1.

   Defined      1   

SECTION 1.2.

   Use of Defined Terms      36   

SECTION 1.3.

   Cross-References, etc      36   

SECTION 1.4.

   Accounting and Financial Determinations      37   

SECTION 1.5.

   Terms Generally      37   

SECTION 1.6.

   Letter of Credit Amounts      38   

SECTION 1.7.

   Currency Equivalents      38   

ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF
CREDIT

     38   

SECTION 2.1.

   Commitments      38   

SECTION 2.2.

   Reduction of the Commitment Amounts      40   

SECTION 2.3.

   Borrowing Procedures      40   

SECTION 2.4.

   Continuation and Conversion Elections      43   

SECTION 2.5.

   Funding      43   

SECTION 2.6.

   Issuance Procedures      43   

SECTION 2.7.

   Notes      47   

SECTION 2.8.

   Additional Revolving Commitments      48   

SECTION 2.9.

   Loan Modification Offers      50   

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     51   

SECTION 3.1.

   Repayments and Prepayments; Application      51   

SECTION 3.2.

   Interest Provisions      53   

SECTION 3.3.

   Fees      54   

ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS

     55   

SECTION 4.1.

   LIBO Rate Lending Unlawful      55   

SECTION 4.2.

   Deposits Unavailable      55   

SECTION 4.3.

   Increased LIBO Rate Loan Costs, etc      56   

SECTION 4.4.

   Funding Losses      56   

SECTION 4.5.

   Increased Capital Costs      56   

SECTION 4.6.

   Taxes      57   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 4.7.

   Payments, Computations; Proceeds of Collateral, etc      59   

SECTION 4.8.

   Setoff      61   

SECTION 4.9.

   Replacement of Lenders      62   

SECTION 4.10.

   Change of Domestic Office      63   

ARTICLE V CONDITIONS TO CREDIT EXTENSIONS

     63   

SECTION 5.1.

   [Reserved]      63   

SECTION 5.2.

   All Credit Extensions      63   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     64   

SECTION 6.1.

   Organization, etc      64   

SECTION 6.2.

   Due Authorization, Non-Contravention, etc      65   

SECTION 6.3.

   Government Approval, Regulation, etc      65   

SECTION 6.4.

   Validity, etc      65   

SECTION 6.5.

   Financial Information      65   

SECTION 6.6.

   No Material Adverse Change      66   

SECTION 6.7.

   Litigation, Labor Controversies, etc      66   

SECTION 6.8.

   Subsidiaries      66   

SECTION 6.9.

   Ownership of Properties      66   

SECTION 6.10.

   Taxes      66   

SECTION 6.11.

   Labor Matters      67   

SECTION 6.12.

   Environmental Warranties      67   

SECTION 6.13.

   Accuracy of Information      67   

SECTION 6.14.

   Regulations U and X      67   

SECTION 6.15.

   Solvency      68   

SECTION 6.16.

   Anti-Terrorism Law      68   

SECTION 6.17.

   Status of Obligations as Senior Indebtedness, etc      68   

SECTION 6.18.

   Absence of Default      69   

SECTION 6.19.

   Ranking; Recourse; Liens      69   

SECTION 6.20.

   Withholding Tax      69   

SECTION 6.21.

   Proper Form      70   

SECTION 6.22.

   Choice of Law      70   

SECTION 6.23.

   Immunity      70   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 6.24.

   Status of Concession      70   

ARTICLE VII COVENANTS

     71   

SECTION 7.1.

   Affirmative Covenants      71   

SECTION 7.2.

   Negative Covenants      81   

ARTICLE VIII EVENTS OF DEFAULT

     98   

SECTION 8.1.

   Listing of Events of Default      98   

SECTION 8.2.

   Action if Bankruptcy      101   

SECTION 8.3.

   Action if Other Event of Default      101   

ARTICLE IX THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     102   

SECTION 9.1.

   Actions      102   

SECTION 9.2.

   Funding Reliance, etc      103   

SECTION 9.3.

   Exculpation      103   

SECTION 9.4.

   Successor      103   

SECTION 9.5.

   Loans by JPMCB      104   

SECTION 9.6.

   Credit Decisions      104   

SECTION 9.7.

   Copies, etc      104   

SECTION 9.8.

   Reliance by the Agents      105   

SECTION 9.9.

   Defaults      105   

SECTION 9.10.

   Posting of Approved Electronic Communications by the Administrative Agent   
  105   

SECTION 9.11.

   Administrative Agent May File Proofs of Claim      107   

SECTION 9.12.

   Collateral and Guaranty Matters      108   

ARTICLE X MISCELLANEOUS PROVISIONS

     108   

SECTION 10.1.

   Waivers, Amendments, etc      108   

SECTION 10.2.

   Notices; Time      110   

SECTION 10.3.

   Payment of Costs and Expenses      110   

SECTION 10.4.

   Indemnification      111   

SECTION 10.5.

   Survival      113   

SECTION 10.6.

   Severability      113   

SECTION 10.7.

   Headings      113   

SECTION 10.8.

   Execution in Counterparts, Effectiveness, etc      113   

SECTION 10.9.

   Governing Law; Entire Agreement      114   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 10.10.

   Successors and Assigns      114   

SECTION 10.11.

   Sale and Transfer of Credit Extensions; Participations in Credit Extensions;
Notes      114   

SECTION 10.12.

   Other Transactions      119   

SECTION 10.13.

   Forum Selection and Consent to Jurisdiction      119   

SECTION 10.14.

   National Security Laws      119   

SECTION 10.15.

   Judgment Currency      120   

SECTION 10.16.

   Interest Rate Limitation      120   

SECTION 10.17.

   Process Agent      120   

SECTION 10.18.

   Payment Set Aside      121   

SECTION 10.19.

   Waiver of Immunities      121   

SECTION 10.20.

   Treatment of Certain Information; Confidentiality      122   

SECTION 10.21.

   Waiver of Jury Trial      122   

SECTION 10.22.

   Amendment and Restatement; No Novation      123   

SECTION 10.23.

   Administrative Agent and Collateral Agent Under Original Credit Agreement   
  124   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE I

   –    Disclosure Schedule to Credit Agreement

SCHEDULE II

   –    Percentages; Libor Office; Domestic Office

SCHEDULE III

   –    Material Subsidiaries as of Original Effective Date

EXHIBIT A-1

   –    Form of Base Rate Note

EXHIBIT A-2

   –    Form of LIBO Rate Note

EXHIBIT B-1

   –    Form of Borrowing Request

EXHIBIT B-2

   –    Form of Issuance Request

EXHIBIT C

   –    Form of Continuation/Conversion Notice

EXHIBIT D

   –    Form of Lender Assignment Agreement

EXHIBIT E

   –    Form of Compliance Certificate

EXHIBIT F

   –    [Reserved]

EXHIBIT G

   –    Form of Second Amendment Agreement to the Capital Securities Pledge
Agreement

EXHIBIT H

   –    Form of Third Amendment Agreement to the Obligor Pledge Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 29, 2012
(this “Agreement”), is among KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., a
corporation with variable capital (sociedad anónima de capital variable)
organized under the laws of Mexico (the “Borrower”), the various financial
institutions and other Persons from time to time parties hereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent (in such capacity, the
“Collateral Agent”), J.P. MORGAN SECURITIES LLC (“JPMorgan”) as joint lead
arranger and joint bookrunner (in such capacities, a “Lead Arranger”), MERRILL
LYNCH, PIERCE, FENNER & SMITH, INCORPORATED (“MLPFS”), as joint lead arranger
and joint bookrunner (in such capacities, a “Lead Arranger” and, together with
JPMorgan, the “Lead Arrangers”).

WITNESSETH:

WHEREAS, the Borrower is party to that certain Amended and Restated Credit
Agreement, dated as of September 30, 2011 (as modified from time to time prior
to the date hereof, the “Original Credit Agreement”), among the Borrower, the
lenders party thereto from time to time (the “Original Lenders”), JPMCB, as
administrative agent and as collateral agent for the Existing Lenders, and the
other parties party thereto;

WHEREAS, the Borrower has requested, and the Existing Lenders have agreed, that
the Original Credit Agreement be amended and restated as set forth herein;

WHEREAS, the parties hereto acknowledge that on the Restatement Effective Date,
the Original Credit Agreement shall be deemed to be amended and restated and
superseded in its entirety by this Agreement and all Obligations under and as
defined in the Original Credit Agreement (the “Existing Obligations”) shall, to
the extent not paid on such date, be deemed to be Obligations outstanding under
this Agreement, pursuant to Section 10.22. The parties acknowledge that this
Agreement does not constitute a repayment and reborrowing, an accord and
satisfaction or a novation of such Existing Obligations; and

WHEREAS, the Lenders and the Issuers are willing, on the terms and subject to
the conditions hereinafter set forth, to extend the Commitments and make Loans
to the Borrower and issue (or participate in) Letters of Credit;

NOW, THEREFORE, the parties hereto agree as follows.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall, except where the
context otherwise requires, have the following meanings:

 

-1-



--------------------------------------------------------------------------------

“Accepting Lenders” is defined in Section 2.9.

“Additional Amounts” is defined in clause (a) of Section 4.6.

“Additional Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Additional
Revolving Commitment Agreement and Section 2.8, to make Additional Revolving
Loans and to acquire participations in Letters of Credit and Swing Line Loans
hereunder expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Exposure under such Additional Revolving
Commitment Agreement.

“Additional Revolving Commitment Agreement” means an Additional Revolving
Commitment Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Additional Revolving Lenders, establishing Additional Revolving Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.8.

“Additional Revolving Lender” means a Lender with an Additional Revolving
Commitment.

“Additional Revolving Loan” means a Loan made by an Additional Revolving Lender
to the Borrower under the Additional Revolving Commitments.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.

“Affiliate” of any Person means any other Person which, directly or indirectly,
(a) Controls, is Controlled by or is under common Control with such Person, or
(b) for purposes of Section 7.2.13, has the power to vote 10% or more of the
Capital Securities (on a fully diluted basis) of such Person having ordinary
voting power for the election of directors, managing members or general partners
(as applicable).

“Agent” means either the Administrative Agent or Collateral Agent, as
applicable.

“Agreement” is defined in the preamble.

“Agreement Currency” is defined in Section 10.15.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the highest of:

(a) the Prime Rate in effect on such day;

(b) the Federal Funds Rate in effect on such day plus 1/2 of 1%; or

(c) the LIBO Rate for a one-month period plus 1%.

 

-2-



--------------------------------------------------------------------------------

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Alternate Base Rate; provided, that the
failure to give such notice shall not affect the Alternate Base Rate in effect
after such change.

“Amendment Agreement to the Capital Securities Pledge Agreement” means,
collectively (i) the Assignment and Amendment Agreement to the Arrendadora
Capital Securities Pledge Agreement, dated as of September 30, 2011, by the
Borrower and KCSM Holdings LLC, as pledgors, the Collateral Agent, as new
pledgee, Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo
Financiero Scotiabank Inverlat, as former pledgee, and acknowledged by
Arrendadora; (ii) the Assignment and Amendment Agreement to the HHH Capital
Securities Pledge Agreement, dated as of September 30, 2011, by the Borrower and
Nafta Rail, S.A. de C.V., as pledgors, the Collateral Agent, as new pledgee,
Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat, as former pledgee, and acknowledged by HHH; (iii) the
Assignment and Amendment Agreement to the MTC Capital Securities Pledge
Agreement, dated as of September 30, 2011, by Nafta Rail, S.A. de C.V. and HHH,
as pledgors, the Collateral Agent, as new pledgee, Scotiabank Inverlat, S.A.,
Institución de Banca Múltiple, Grupo Financiero Scotiabank Inverlat, as former
pledgee, and acknowledged by MTC; and (iv) the Assignment and Amendment
Agreement to the VAM Capital Securities Pledge Agreement, dated as of
September 30, 2011, by HHH and MTC, as pledgors, the Collateral Agent, as new
pledgee, Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo
Financiero Scotiabank Inverlat, as former pledgee, and acknowledged by VAM.

“Amendment Agreements to the Obligor Pledge Agreement” means, collectively,
(a) the Amendment Agreement to the Obligor Pledge Agreement, dated as of
February 15, 2011, by the Borrower, Arrendadora, HHH, MTC, VAM and Scotiabank
Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero Scotiabank
Inverlat, as pledgee and (b) the Assignment and Amendment Agreement to the
Obligor Pledge Agreement, dated as of September 30, 2011, by the Borrower,
Arrendadora, HHH, MTC, VAM, Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat, as former pledgee, and the
Collateral Agent, as new pledgee.

“Amendment Agreement to the Subsidiary Guaranty” means the Amendment Agreement
to the Subsidiary Guaranty, dated as of September 30, 2011, by Arrendadora, HHH,
MTC, VAM and the Administrative Agent.

“Anti-Terrorism Laws” is defined in Section 6.16.

“Applicable Commitment Fee Margin” means, in each case subject to clause (c) of
Section 4.7:

(i) at any time from and after the Original Effective Date to the first date on
which the Ratings shall reach at least two of the following three minimum
levels: (x) a Rating of BBB by Fitch, (y) a Rating of BBB by S&P, and (z) a
Rating of Baa2 by Moody’s, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio for the most recent determination
date:

 

-3-



--------------------------------------------------------------------------------

Leverage Ratio

   Applicable Commitment Fee Margin

> 3.50:1

   0.45%

> 3.00:1 and < 3.50:1

   0.35%

> 2.50:1 and < 3.00:1

   0.30%

> 2.00:1 and < 2.50:1

   0.25%

< 2.00:1

   0.20%

Changes in the Applicable Commitment Fee Margin resulting from a change in the
Leverage Ratio shall become effective upon delivery by the Borrower to the
Administrative Agent of a new Compliance Certificate pursuant to clause (c) of
Section 7.1.1. If the Borrower fails to deliver a Compliance Certificate within
45 days after the end of any Fiscal Quarter (or within 90 days, in the case of
the last Fiscal Quarter of any Fiscal Year) and the Applicable Commitment Fee
Margin is to be determined by reference to the Leverage Ratio pursuant to the
terms hereof, the Applicable Commitment Fee Margin from and including the 46th
(or 91st, as the case may be) day after the end of such Fiscal Quarter to but
not including the date the Borrower delivers to the Administrative Agent a
Compliance Certificate shall equal the highest Applicable Commitment Fee Margin
set forth above.

(ii) at any time from and after the first date on which the Ratings shall reach
at least two of the following three minimum levels: (x) a Rating of BBB by
Fitch, (y) a Rating of BBB by S&P, and (z) a Rating of Baa2 by Moody’s, the
applicable percentage set forth below corresponding to the Borrower’s Ratings
then in effect:

 

Ratings

   Applicable Commitment Fee Margin

BBB+/Baa1 or higher

   0.20%

BBB/Baa2

   0.25%

BBB-/Baa3 or lower or unrated

   0.30%

For purposes hereof, (a) if only one of Fitch, S&P and Moody’s shall have in
effect a Rating, the Applicable Commitment Fee Margin shall be determined by
reference to the available Rating; (b) if none of Fitch, S&P and Moody’s shall
have in effect a Rating, the Applicable Commitment Fee Margin will be set in
accordance with the lowest level of Ratings set forth above; (c) if only two of
Fitch, S&P and Moody’s shall have in effect a Rating, the Applicable Commitment
Fee Margin shall be determined by reference to the higher Rating unless such
Ratings differ by (x) two or three levels, in which case the applicable level
will be deemed to be one level below the higher of such levels or (y) more than
three levels, in which case the applicable level will be deemed to be one level
above the lower of such levels; (d) if all three Rating Agencies have
established Ratings and the Ratings shall fall within two different levels, the
Applicable Commitment Fee Margin shall be based upon the Rating assigned by two
of such Rating Agencies, or if the Ratings shall fall within three different
levels, the Applicable Commitment Fee Margin

 

-4-



--------------------------------------------------------------------------------

shall be based upon the middle Rating; (e) if any Rating established by Fitch,
S&P or Moody’s shall be changed, such change shall be effective as of the
Business Day following the date on which such change is first announced publicly
by the Rating Agency making such change; and (f) if Fitch, S&P or Moody’s shall
change the basis on which Ratings are established, each reference to the Rating
announced by Fitch, S&P or Moody’s, as the case may be, shall refer to the then
equivalent Rating by Fitch, S&P or Moody’s, as the case may be or, if there is
no equivalent or such change would otherwise result in a change in the
Applicable Commitment Fee Margin, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating basis and,
pending the effectiveness of any such amendment, the Applicable Commitment Fee
Margin shall be determined by reference to the Ratings of the other Rating
Agencies (or, if the circumstances referred to in this clause (f) shall affect
all such agencies, the Ratings most recently in effect prior to such change).

“Applicable Law” means, as to any Person, any law, treaty, statute, rule,
decree, order or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its assets or to which such Person or any of its assets are
subject.

“Applicable Margin” means, in each case subject to clause (c) of Section 4.7:

(i) at any time from and after the Original Effective Date to the first date on
which the Ratings shall reach at least two of the following three minimum
levels: (x) a Rating of BBB by Fitch, (y) a Rating of BBB by S&P, and (z) a
Rating of Baa2 by Moody’s, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio for the most recent determination
date:

 

Leverage Ratio

   Applicable Margin For
Base Rate Loans   Applicable Margin For LIBOR Rate Loans

> 3.50:1

   1.50%   2.50%

> 3.00:1 and < 3.50:1

   1.00%   2.00%

> 2.50:1 and < 3.00:1

   0.75%   1.75%

> 2.00:1 and < 2.50:1

   0.50%   1.50%

< 2.00:1

   0.25%   1.25%

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall become effective upon delivery by the Borrower to the Administrative Agent
of a new Compliance Certificate pursuant to clause (c) of Section 7.1.1. If the
Borrower fails to deliver a Compliance Certificate within 45 days after the end
of any Fiscal Quarter (or within 90 days, in the case of the last Fiscal Quarter
of the Fiscal Year) and the Applicable Margin is to be determined by reference
to the Leverage Ratio pursuant to the terms hereof, the Applicable Margin from
and including the 46th (or 91st, as the case may be) day after the end of such
Fiscal Quarter to but not including the date the Borrower delivers to the
Administrative Agent a Compliance Certificate shall equal the highest Applicable
Margin set forth above.

 

-5-



--------------------------------------------------------------------------------

(ii) at any time from and after the first date on which the Ratings shall reach
at least two of the following three minimum levels: (x) a Rating of BBB by
Fitch, (y) a Rating of BBB by S&P, and (z) a Rating of Baa2 by Moody’s, the
applicable percentage set forth below corresponding to the Borrower’s ratings
then in effect:

 

Ratings

   Applicable Margin For
Base Rate Loans   Applicable Margin For LIBOR Rate Loans

BBB+/Baa1 or higher

   0.25%   1.25%

BBB/Baa2

   0.50%   1.50%

BBB-/Baa3 or lower or unrated

   0.75%   1.75%

For purposes hereof, (a) if only one of Fitch, S&P and Moody’s shall have in
effect a Rating, the Applicable Margin shall be determined by reference to the
available Rating; (b) if none of Fitch, S&P and Moody’s shall have in effect a
Rating, the Applicable Margin will be set in accordance with the lowest level of
Ratings set forth above; (c) if only two of Fitch, S&P and Moody’s shall have in
effect a Rating, the Applicable Margin shall be determined by reference to the
higher Rating unless such Ratings differ by (x) two or three levels, in which
case the applicable level will be deemed to be one level below the higher of
such levels or (y) more than three levels, in which case the applicable level
will be deemed to be one level above the lower of such levels; (d) if all three
Rating Agencies have established Ratings and the Ratings shall fall within two
different levels, the Applicable Margin shall be based upon the Rating assigned
by two of such Rating Agencies, or if the Ratings shall fall within three
different levels, the Applicable Margin shall be based upon the middle Rating;
(e) if any Rating established by Fitch, S&P or Moody’s shall be changed, such
change shall be effective as of the Business Day following the date on which
such change is first announced publicly by the Rating Agency making such change;
and (f) if Fitch, S&P or Moody’s shall change the basis on which Ratings are
established, each reference to the Rating announced by Fitch, S&P or Moody’s, as
the case may be, shall refer to the then equivalent Rating by Fitch, S&P or
Moody’s, as the case may be or, if there is no equivalent or such change would
otherwise result in a change in the Applicable Margin, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating basis and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the Ratings of the other
Rating Agencies (or, if the circumstances referred to in this clause (f) shall
affect all such agencies, the Ratings most recently in effect prior to such
change).

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by (a) a Lender, or an Affiliate of a Lender, or a
Person or an Affiliate of a Person that administers or manages a Lender; or
(b) a Person or an Affiliate of a Person that is an investment advisor to a
Lender.

 

-6-



--------------------------------------------------------------------------------

“Arrangement Letter” means the confidential letter, dated as of November 8, 2012
among JPMCB, JPMorgan, MLPFS and the Borrower.

“Arrangement Letters” means the Arrangement Letter and the JPMorgan Fee Letter.

“Arrendadora” means Arrendadora KCSM, S. de R.L. de C.V., a limited liability
company with variable capital (sociedad de responsabilidad limitada de capital
variable) organized under the laws of Mexico.

“Arrendadora Capital Securities Pledge Agreement” means the Partnership Interest
Pledge Agreement (Contrato de Prenda sobre Partes Sociales) entered into by the
owners of the Capital Securities of Arrendadora, as pledgors, and Scotiabank
Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero Scotiabank
Inverlat, as pledgee, and acknowledged by Arrendadora, dated as of August 30,
2010, by means of public deed 34,415 granted before Mr. Guillermo Oliver Bucio,
Notary Public number 246 for Mexico City, Federal District, as amended by the
applicable Amendment Agreement to the Capital Securities Pledge Agreement and
the applicable Second Amendment Agreement to the Capital Securities Pledge
Agreement.

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners, managing members or attorneys-in-fact (as applicable) whose
signatures and incumbency shall have been certified to the Administrative Agent,
the Lenders and the Issuers pursuant to Section 5.1.1 of the Original Credit
Agreement.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Borrower” is defined in the preamble.

“Borrower Materials” is defined in Section 7.1.1.

“Borrowing” means the Loans of the same Type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B-1
hereto.

“Business Day” means:

(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in New York, New York; and

 

-7-



--------------------------------------------------------------------------------

(b) relative to the making, continuing, prepaying, repaying or converting of any
LIBO Rate Loans, any day which is a Business Day described in clause (a) and
which is also a day on which dealings in Dollars are carried on in the London
interbank eurodollar market.

“Capital Expenditure Limit” is defined in Section 7.2.7.

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures; and (b) without duplication, Capitalized Lease Liabilities
incurred by the Borrower and its Subsidiaries during such period; provided, that
“Capital Expenditures” shall not include (i) the aggregate amount of Net
Disposition Proceeds and Net Casualty Proceeds which are reinvested in the
assets of the Borrower or any of its Subsidiaries pursuant to the terms of
clause (c) of Section 3.1.1, or (ii) the amount constituting Capital
Expenditures expended in connection with Permitted Acquisitions.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations, partes sociales or other equivalents (however designated,
whether voting or nonvoting) of such Person’s capital, whether now outstanding
or issued after the Original Effective Date.

“Capital Securities Pledge Agreement” means the HHH Capital Securities Pledge
Agreement, the Arrendadora Capital Securities Pledge Agreement, the MTC Capital
Securities Pledge Agreement or the VAM Capital Securities Pledge Agreement, as
applicable.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) of which the discounted present value
of the rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as Capitalized Leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent on terms satisfactory to the
Administrative Agent in an amount equal to the Stated Amount of such Letter of
Credit and, with respect to a Hedging Agreement, a deposit pursuant to the terms
of such Hedging Agreement of immediately available funds.

 

-8-



--------------------------------------------------------------------------------

“Cash Equivalent Investment” means any of the following:

(a) direct obligations of the United States or any agency thereof or obligations
fully and unconditionally guaranteed by the United States or any agency thereof;

(b) time deposit accounts, certificates of deposit and money market deposits
denominated and payable in Dollars maturing within 270 days of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States, any state thereof or any foreign country
recognized by the United States, and which bank or trust company has capital,
surplus and undivided profits aggregating in excess of $200,000,000 (or the
foreign currency equivalent thereof) and has outstanding long-term
Dollar-denominated debt which is rated “A” (or such similar equivalent rating)
or higher by S&P or Moody’s;

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) entered into with a bank meeting
the qualifications described in clause (b);

(d) commercial paper denominated and payable in Dollars, maturing not more than
270 days after the date of acquisition, issued by a corporation (other than an
Affiliate of the Borrower) organized and in existence under the laws of the
United States or any state thereof with a rating at the time as of which any
investment therein is made of “P-1” (or higher) according to Moody’s or “A-1”
(or higher) according to S&P;

(e) securities with maturities of nine months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof, and rated at least “A” by S&P or Moody’s;

(f) Certificados de la Tesorería de la Federacidn (Cetes) or Bonos de Desarrollo
del Gobierno Federal (Bondes) or any other debt securities issued by the
government of Mexico directly and maturing not more than 270 days after the
acquisition thereof;

(g) Investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (f) above;

(h) demand deposit accounts with U.S. banks (or Mexican banks specified in
clause (i) of this definition) maintained in the ordinary course of business;
and

(i) certificates of deposit, bank promissory notes and bankers’ acceptances
denominated in Pesos, maturing not more than 270 days after the acquisition
thereof and issued or guaranteed by any one of the ten largest banks (based on
assets as of the immediately preceding December 31) organized under the laws of
Mexico and which are not under intervention by the Instituto para la Proteccidn
del Ahorro Bancario or any successor thereto.

 

-9-



--------------------------------------------------------------------------------

“Cash Management Agreements” means any agreements entered into by the Borrower
or any of its Subsidiaries with a Lender or an Affiliate of a Lender with
respect to any treasury management services (including purchasing cards and
similar products, controlled disbursements, zero balance arrangements, cash
sweeps, automated clearinghouse transactions, return items, overdrafts,
temporary advances, interest and fees and interstate depository network
services).

“Casualty Event” means the damage or destruction, or any taking under power of
eminent domain or by condemnation or similar proceeding, of any property of any
Person or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change in Control” means:

(a) KCS ceases to (i) be the ultimate “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act and including by reason of any change in the
ultimate “beneficial ownership” of the Capital Securities of the Borrower) of
Voting Securities representing more than 50.0% of the total voting power of the
total Voting Securities of the Borrower on a fully diluted basis or (ii) have
the power to direct or cause the direction of the management and policies of the
Borrower;

(b) at any time, less than 75% of the members of the board of directors of KCS
shall be (i) individuals who are members of such board on the Restatement
Effective Date, or (ii) individuals whose election, or nomination for election
by KCS’s stockholders, was approved by a vote of at least 75% of the members of
the board then still in office who are members of the board on the Restatement
Effective Date (or whose election or nomination has been approved as provided in
this clause (b)(ii));

(c) at any time, any Person, or any two or more Persons acting as a partnership,
limited partnership, syndicate, or other group for the purpose of acquiring,
holding or disposing of Capital Securities of KCS, shall become, according to
public announcement or filing, the “beneficial owner” (as defined in Rule 13d-3
issued under the Exchange Act), directly or indirectly, of Capital Securities of
KCS representing more than 30% (calculated in accordance with such Rule 13d-3)
of the combined voting power of KCS’s then outstanding voting Capital
Securities; or

(d) Indebtedness (other than the Obligations) of the Borrower or its
Subsidiaries in an aggregate principal amount exceeding $40,000,000 or
individually pursuant to one indenture or other instrument in a principal amount
exceeding $20,000,000 or obligations in respect of any Hedging Obligations
(other than the Obligations) of the Borrower or its Subsidiaries in an aggregate
principal amount exceeding $30,000,000 has become due and payable or holders

 

-10-



--------------------------------------------------------------------------------

of such Indebtedness have exercised their right to obligate the Borrower or its
Subsidiaries, as applicable, to repay, prepay, defease, or otherwise repurchase
such Indebtedness under the terms of such Indebtedness or Hedging Obligations
due to a “Change of Control” (or similar event) as such term may be defined in
the applicable agreement(s) governing such Indebtedness or Hedging Obligation.

“Change in Law” means (a) the introduction having the force of law, enactment,
adoption or phase-in of any law, rule, directive, guideline, decision or
regulation (or any provision thereof) after the Restatement Effective Date;
(b) any change in any law, rule, directive, guideline, decision or regulation
(or any provision thereof) or in the interpretation (or any re-interpretation)
or application thereof by any Governmental Authority after the Restatement
Effective Date; or (c) compliance by any Lender or an Issuer (or by any lending
office of such Lender or by such Lender’s or such Issuer’s holding company, if
any) with any request, guideline, decision or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Restatement Effective Date; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

“Collateral Agent” is defined in the preamble and includes each other Person
appointed as the successor Collateral Agent pursuant to Section 9.4.

“Commitment” means, as the context may require, the Revolving Loan Commitment,
the Letter of Credit Commitment or the Swing Line Loan Commitment.

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, the Letter of Credit Commitment Amount or the Swing Line Loan
Commitment Amount.

“Commitment Termination Event” means

(a) the occurrence of any Event of Default with respect to the Borrower
described in clauses (a) through (d) of Section 8.1.9; or

(b) the occurrence and continuance of any other Event of Default and either

(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or

(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Required Lenders, to the Borrower that the Commitments have been
terminated.

 

-11-



--------------------------------------------------------------------------------

“Communication” is defined in Section 9.10.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time reasonably request for the purpose of monitoring the Borrower’s
compliance with the financial covenants contained herein.

“Concession Title” means the Borrower’s right, for a period of 30 years, to be
the exclusive provider (subject to certain trackage rights) of freight
transportation services over the Northeast Rail Lines and for an additional 20
years to be a non-exclusive provider of such services over the Northeast Rail
Lines, granted by the Mexican government pursuant to the Concession Title,
subject in all cases to the terms and conditions of the Concession Title, as in
effect on June 23, 1997 and as amended on February 12, 2001 and November 22,
2006.

“Consolidated Tangible Net Assets” means, with respect to any Person, as of any
date of determination, the Total Assets less the sum of goodwill and other
intangible assets, in each case reflected on the consolidated balance sheet of
such Person and its Subsidiaries as of the end of the most recently ended fiscal
quarter of such Person for which financial statements have been delivered to the
Administrative Agent pursuant to Section 7.1.1(a) or (b), as applicable,
determined on a consolidated basis.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
for the Indebtedness or Capital Securities convertible into Indebtedness of any
other Person, in any manner, whether directly or indirectly, and including any
obligation of the Person, direct or indirect: (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) Indebtedness or to purchase (or
to advance or supply funds for the purchase of) any Capital Security for the
payment thereof; (b) to purchase or lease property, Capital Securities or
services for the purpose of assuring the holder of Indebtedness or Capital
Securities convertible into Indebtedness of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of another Person so as to enable such other Person to pay
Indebtedness or Capital Securities convertible into Indebtedness; or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness; provided, that the Contingent Liabilities shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount of Indebtedness in respect of such Contingent
Liability (or in the case of Capital Securities convertible into Indebtedness,
on any date of determination the amount of Indebtedness if all such Capital
Securities had been converted into such Indebtedness on such date).

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

 

-12-



--------------------------------------------------------------------------------

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person
(whether through the ability to exercise voting power, by contract or
otherwise).

“Credit Extension” means, as the context may require,

(a) the making of a Loan by a Lender (it being understood and agreed that any
Loan made in order to refinance, replace or extend a Loan on the Stated Maturity
Date thereof due to the operation of the final sentence of Section 2.4 shall not
be regarded as a Credit Extension for purposes of Section 5.2.1); or

(b) the issuance of any Letter of Credit, or the extension of any Stated Expiry
Date of any existing Letter of Credit, by an Issuer.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder; (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute; or (c) has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding.

“Disbursement” is defined in Section 2.6.2.

“Disbursement Date” is defined in Section 2.6.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of the Borrower’s or its
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to an Obligor).

“Disqualified Lender” means any Person that is not (a) a Mexican Financial
Institution or (b) a financial institution registered with Hacienda for purposes
of Article 195(I) or Article 196(II) of the Mexican Income Tax Law or any
successor provision thereof and, in the case of a financial institution
registered with Hacienda for purposes of Article 195(I) of the Mexican Income
Tax Law, a resident of (or, if acting through a branch or agency, having its
principal office in) a country with which Mexico has entered into a treaty for
the avoidance of double taxation).

 

-13-



--------------------------------------------------------------------------------

“Disqualified Stock” means any Capital Security that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is six months
after the Final Maturity Date; provided, that only the portion of such Capital
Securities which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock. Subject to the preceding
proviso, the term “Disqualified Stock” will also include any options, warrants
or other rights that are convertible into Disqualified Stock or that are
redeemable at the option of the holder, or required to be redeemed, prior to the
date that is six months after the Final Maturity Date.

“Dividend Notes” is defined in Section 7.2.2(m).

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Borrower.

“EBITDA” means, for any applicable period, the sum of

(a) Net Income;

plus

(b) to the extent deducted in determining Net Income, the sum of (i) Interest
Expense, (ii) income tax expense and the Impuesto Especial Tasa Unica (IETU) in
lieu of, or in the nature of, income taxes, for such period, (iii) depreciation
of assets, (iv) amounts attributable to amortization, including amortization of
deferred financing costs, (v) employees’ statutory profit sharing to the extent
not paid in cash or requiring cash accrual for future payments, (vi) non-cash
foreign exchange losses related to balance sheet revaluations, (vii) non-cash
expenses recognized pursuant to FASB Statement No. 123(R) (Share-Based Payments)
(or any successor provision), (viii) non-cash expenses recognized pursuant to
FASB Statement No. 141(R) (Business Combination) (or any successor provision),
and (ix) non-cash charges and expenses relating to Hedging Obligations.

“Effective Date Filings” has the meaning given in the Original Credit Agreement.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) subject to clause (a)(i) of Section 10.11, any other
Person with a long-term certificate of deposit rating from S&P and Moody’s of a
least BBB – or Baa3, respectively; provided, that an Eligible Assignee shall not
be (i) a Disqualified Lender, (ii) any Person that is a competitor of KCS, the
Borrower or any Subsidiary (including

 

-14-



--------------------------------------------------------------------------------

any Person engaged in the freight rail transportation business in North and/or
Central America), (iii) any Person controlling, or under common control with,
any such Person listed in clause (ii) above, (iv) a natural Person, (v) the
Borrower, (vi) any Affiliate of the Borrower or (vii) any other Person taking
direction from, or working in concert with, the Borrower or any of the
Borrower’s Affiliates.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment or, as it
relates to exposure to hazardous or toxic substances, human health and safety or
the release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, damage, loss, cost or claim,
whether contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), directly or
indirectly resulting from or based upon (a) violation of any Environmental Law;
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Event of Default” is defined in Section 8.1.

“Excluded Taxes” is defined in clause (a) of Section 4.6.

“Executive Order” is defined in Section 6.16.

“Exchange Act” means the Securities Exchange Act of 1934.

“Existing Indentures” means each of (a) the Indenture, dated as of May 20, 2011,
between the Borrower and U.S. Bank National Association, as Trustee and Paying
Agent, with respect to the Borrower’s 6.125% Senior Notes due 2021, (b) the
Indenture, dated as of December 20, 2010, between the Borrower and U.S. Bank
National Association, as Trustee and Paying Agent, with respect to the
Borrower’s 6.625% Senior Notes due 2020, (c) the Indenture, dated as of
January 22, 2010, between the Borrower and U.S. Bank National Association, as
Trustee and Paying Agent, with respect to the Borrower’s 8% Senior Notes due
2018, (d) the Indenture, dated as of March 30, 2009, between the Borrower and
U.S. Bank National Association, as Trustee and Paying Agent, with respect to the
Borrower’s 12.5% Senior Notes due 2016, as modified pursuant to that certain
First Supplemental Indenture, dated as of November 12, 2009 between the Borrower
and U.S. Bank National Association, as Trustee, in each of the foregoing cases,
as in effect on the Original Effective Date without giving effect to any
subsequent amendments, supplements or other modifications after such date and
(e) any other indenture entered into by the Borrower after the Original
Effective Date with respect to Refinancing

 

-15-



--------------------------------------------------------------------------------

Indebtedness in respect of the notes issued pursuant to (and as defined in) any
of the foregoing indentures, if and to the extent that such indentures contain a
limitation on the granting of guarantees by Subsidiaries of the Borrower
calculated by reference to a “Secured Debt Cap” or equivalent concept; provided
that, in the event that all of the Notes issued pursuant to (and as defined in)
any of the foregoing indentures are redeemed, prepaid, defeased, terminated or
otherwise canceled, than such indenture shall automatically cease to constitute
an “Existing Indenture” under this Agreement.

“Existing Lenders” is defined in the recitals.

“Existing Obligations” is defined in the recitals.

“Fair Market Value” means a price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in a
commercially reasonable manner by an Authorized Officer of the Borrower.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Final Maturity Date” means November 15, 2017.

“Financing Agreements” is defined in Section 7.2.3.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2011 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fitch” means Fitch Ratings, Ltd, a division of Fitch, Inc.

“Forward Looking Statements” is defined in Section 6.13.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

-16-



--------------------------------------------------------------------------------

“Fuel Hedging Agreements” means any agreement entered into by the Borrower or
any of its Subsidiaries with respect to any swap, forward, future or derivative
transaction, or option or similar agreement involving, or settled by reference
to, fuel purchases or other acquisitions of fuel, or settled by reference to
heating oil, in the ordinary course of business, under which the counterparty of
such agreement is (or at the time such agreement was entered into, was) a Lender
or an Affiliate of a Lender.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means the government of the United States or of Mexico,
any other nation or of any political subdivision thereof, whether provincial,
state, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other Person exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Hacienda” means the Secretaría de Hacienda y Crédito Publico (Ministry of
Finance and Public Credit) of Mexico.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreements” means any Rate Protection Agreements and any Fuel Hedging
Agreements.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, fuel hedging
agreements and other collateral hedging agreements and all other agreements or
arrangements designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodities prices.

“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“HHH” means Highstar Harbor Holdings Mexico, S. de R.L. de C.V., a limited
liability company with variable capital (sociedad de responsabilidad limitada de
capital variable) organized under the laws of Mexico.

“HHH Capital Securities Pledge Agreement” means the Partnership Interest Pledge
Agreement (Contrato de Prenda sobre Partes Sociales) entered into by the owners
of the Capital Securities of HHH, as pledgors, and Scotiabank Inverlat, S.A.,
Institución de Banca Múltiple, Grupo Financiero Scotiabank Inverlat, as pledgee,
and acknowledged by HHH, dated as of August 30, 2010, by means of public deed
34,416 granted before Mr. Guillermo Oliver Bucio, Notary Public number 246 for
Mexico City, Federal District, as amended by the applicable Amendment Agreement
to the Capital Securities Pledge Agreement and the applicable Second Amendment
Agreement to the Capital Securities Pledge Agreement.

 

-17-



--------------------------------------------------------------------------------

“Impermissible Qualification” means any qualification or exception to, or
statement in, the opinion or certification of any independent public accountant
as to any financial statement of the Borrower:

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default.

“including” and “include” means “including without limitation”.

“Indebtedness” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit (whether or not drawn) and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person (but not obligations under
operating leases);

(d) [reserved]

(e) net Hedging Obligations of such Person; provided, that the amount of
Indebtedness attributable to net Hedging Obligations shall be the mark-to-market
amount of such Hedging Obligations at such date;

(f) whether or not so included as liabilities in accordance with GAAP, (i) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 120 days or, if overdue for more
than 120 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person) and
(ii) indebtedness secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) a Lien on property
owned or being acquired by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

-18-



--------------------------------------------------------------------------------

(g) obligations arising under Synthetic Leases; and

(h) all Contingent Liabilities of such Person in respect of any of the foregoing
that is incurred by another Person.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
purposes of Section 7.2.2 only, Indebtedness shall include obligations of the
Borrower or any of its Subsidiaries with respect to any Disqualified Stock
issued by any such Person.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Information” is defined in Section 10.20.

“Interco Subordination Agreement” means a Subordination Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by two or more Obligors or Subsidiaries that are not Subsidiary
Guarantors pursuant to the terms of this Agreement.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of:

(a) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters,

to

(b) Interest Expense computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

“Interest Expense” means, for any applicable period, the total consolidated
interest expense of the Borrower and its Subsidiaries for such period
(calculated without regard to any limitations on the payment thereof) plus,
without limitation, that portion of Capitalized Lease Liabilities of the
Borrower and its Subsidiaries representing the interest factor for such period
and, in any event, (i) including withholding or similar taxes paid by the
Borrower and its Subsidiaries arising from, or in connection with, the payment
of interest and fees and any other amounts related to interest expenses but
(ii) excluding the amortization of any deferred financing costs incurred in
connection with this Agreement and any other permitted Indebtedness under
Section 7.2.2.

 

-19-



--------------------------------------------------------------------------------

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or Section 2.4 and
shall end on (but exclude) the day which numerically corresponds to such date
one, two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as the Borrower may
select in its relevant notice pursuant to Section 2.3 or Section 2.4; provided,
that

(a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than ten
different dates;

(b) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next Business Day (unless such next
Business Day is the first Business Day of a calendar month, in which case such
Interest Period shall end on the Business Day immediately preceding such
numerically corresponding day); and

(c) no Interest Period for any Loan may end later than the Stated Maturity Date
for such Loan.

“Investment” means, relative to any Person,

(a) any loan, advance or extension of credit made by such Person to any other
Person, including the purchase by such Person of any bonds, notes, debentures or
other debt securities of any other Person;

(b) Contingent Liabilities in respect of any other Person; and

(c) any Capital Securities held by such Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the Fair Market Value
of such property at the time of such Investment.

“Investment Grade Period” means any period (a) commencing on the date on which
the ratings of the non-credit enhanced long-term senior unsecured debt issued by
the Borrower (the “Ratings”) by any two of the three Rating Agencies are in
effect and during which such Ratings reach at least two of the following three
minimum levels: (i) BBB- by Fitch, (ii) BBB- by S&P and (iii) Baa3 by Moody’s
and (b) ending on the date on which none of Fitch, S&P or Moody’s have a Rating
in effect which is equal to or above that specified in the preceding clauses
(i), (ii) or (iii), as applicable.

“ISP Rules” is defined in Section 10.9.

 

-20-



--------------------------------------------------------------------------------

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto.

“Issuer” means JPMCB, in its capacity as an Issuer of the Letters of Credit. At
the request of the Borrower and with the consent of JPMCB, another Lender or an
Affiliate of JPMCB may issue one or more Letters of Credit hereunder, in which
case the term “Issuer” shall include such Lender or such Affiliate with respect
to the Letters of Credit issued by such Lender or such Affiliate.

“Issuer Documents” means, with respect to any Letter of Credit, any application,
and any other document, agreement and instrument entered into by the Issuer and
the Borrower (or any Subsidiary) or in favor of the Issuer and relating to such
Letter of Credit.

“JPMCB” is defined in the preamble.

“JPMorgan” is defined in the preamble.

“JPMorgan Fee Letter” means the confidential letter, dated as of September 8,
2011, among JPMCB, JPMorgan and the Borrower.

“KCS” means Kansas City Southern, a Delaware corporation.

“KCS Minority Interest Subsidiary” means any Subsidiary in which the Borrower,
directly or indirectly, owns at least 95% of the outstanding Capital Securities
of such Subsidiary and KCS and/or its wholly owned Subsidiaries own the
remaining Capital Securities of such Subsidiary.

“Lead Arrangers” is defined in the preamble.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a) any Hazardous Material on, in, under, from or affecting any portion of any
property of the Borrower or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof;

 

-21-



--------------------------------------------------------------------------------

(b) any inaccuracy or breach of any representation or warranty contained in
Section 6.12 (without regard to “knowledge” or “materiality” qualifications or
exceptions contained in such representations or warranties);

(c) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws;

(d) the imposition of any Lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries; or

(e) any other Environmental Liability relating to the Borrower or any of its
Subsidiaries.

“Letter of Credit” is defined in Section 2.1.2.

“Letter of Credit Commitment” means the Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to $15,000,000. Any reduction in the Revolving Loan Commitment Amount which
results in the Revolving Loan Commitment Amount being reduced below the Letter
of Credit Commitment Amount shall result in a Dollar-for-Dollar reduction in the
Letter of Credit Commitment Amount.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (i) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (ii) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations. The Letter of Credit
Outstandings of any Revolving Loan Lender at any time shall be equal to its
Revolving Loan Percentage of the total Letter of Credit Outstandings at such
time.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of:

(a) Total Debt outstanding on the last day of such Fiscal Quarter,

to

(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters

“LIBO Rate” means for any Interest Period, the rate appearing on the Reuters
“LIBOR01” screen displaying British Bankers’ Association Interest Settlement
Rates (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.

 

-22-



--------------------------------------------------------------------------------

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate.

“LIBO Rate (Reference Lender)” means, relative to any Interest Period for LIBO
Rate Loans determined when clause (c) of Section 4.2 is applicable, the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation or the equivalent of any of the foregoing under Applicable Law in
Mexico.

“Loan Documents” means, collectively, this Agreement, the Restatement Agreement,
the Notes, the Letters of Credit, the Arrangement Letters, the Security
Documents (if in effect at the relevant date), the Subsidiary Guaranty, the
Amendment Agreement to the Subsidiary Guaranty, any Hedging Agreements, any Cash
Management Agreements, any other agreement pursuant to which the Administrative
Agent or Collateral Agent is granted a Lien to secure the Obligations and each
other agreement, certificate, document or instrument delivered in connection
with any Loan Document, whether or not specifically mentioned herein or therein.

“Loan Modification Offer” is defined in Section 2.9.

“Loan Repayment Date” means the date on which all Commitments shall have
terminated, all Obligations (other than (i) contingent indemnification
obligations for which claims have not been asserted, and (ii) Obligations
relating to Hedging Agreements) have been paid in full in cash and all Letters
of Credit have expired or have been terminated or Cash Collateralized.

“Loans” means, as the context may require, a Revolving Loan or a Swing Line Loan
of any type.

 

-23-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect (a) on the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries taken as a whole; (b) on the
rights and remedies of any Secured Party under any Loan Document; (c) on the
ability of (i) the Borrower, or (ii) the other Obligors, taken as a whole, in
either case to perform its or their Obligations under any Loan Document;
(d) causing a revocation, termination, abrogation, appropriation (rescate) or
repudiation of the Concession Title; or (e) so long as a Security Period shall
be in effect, causing a condemnation, nationalization, seizure or other
expropriation of a majority of the locomotives pledged under the Obligor Pledge
Agreement or any Reinstatement Obligor Pledge Agreement which are not replaced
with alternative collateral under the Obligor Pledge Agreement or the
Reinstatement Obligor Pledge Agreement, as applicable, acceptable to the
Collateral Agent.

“Material Debt” means (i) Indebtedness (other than the Obligations hereunder) of
the Borrower or its Subsidiaries in an aggregate principal amount exceeding
$40,000,000 or (ii) obligations in respect of any Hedging Agreement of the
Borrower or its Subsidiaries in an aggregate principal amount exceeding
$40,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower (a) whose total assets at the last day of the most recent Fiscal
Quarter for which financial information was delivered pursuant to Section 7.1.1
were equal to or greater than 5% of the consolidated total assets of the
Borrower and its Subsidiaries at such date; or (b) whose Net Income for such
period was equal to or greater than 5% of the consolidated Net Income of the
Borrower and its Subsidiaries for such period. Schedule III hereto contains a
list of all Material Subsidiaries of the Borrower as of the Original Effective
Date.

“Maximum Rate” is defined in Section 10.16.

“Mexican Financial Institution” means an institución de banca múltiple or an
institución de banca de desarrollo organized or created, as appropriate, and
existing pursuant to and in accordance with the laws of Mexico and authorized to
engage in the business of banking by Hacienda.

“Mexico” means the Estados Unidos Mexicanos (United Mexican States).

“Moody’s” means Moody’s Investors Service, Inc.

“MLPFS” is defined in the preamble.

“MTC” means MTC Puerta México, S. de R.L. de C.V., a limited liability company
with variable capital (sociedad de responsabilidad limitada de capital variable)
organized under the laws of Mexico.

 

-24-



--------------------------------------------------------------------------------

“MTC Capital Securities Pledge Agreement” means the Partnership Interest Pledge
Agreement (Contrato de Prenda sobre Partes Sociales) entered into by the owners
of the Capital Securities of MTC, as pledgors, and Scotiabank Inverlat, S.A.,
Institución de Banca Múltiple, Grupo Financiero Scotiabank Inverlat, as pledgee,
and acknowledged by MTC, dated as of August 30, 2010, by means of public deed
34,414 granted before Mr. Guillermo Oliver Bucio, Notary Public number 246 for
Mexico City, Federal District, as amended by the applicable Amendment Agreement
to the Capital Securities Pledge Agreement and the applicable Second Amendment
Agreement to the Capital Securities Pledge Agreement.

“Net Casualty Proceeds” means the amount of any insurance proceeds or
condemnation (or similar) awards, or amounts paid in cash at any time as a
result of any taking under power of eminent domain (or similar proceedings),
received by the Borrower or any of its Subsidiaries in connection with any
Casualty Event (net of all reasonable and customary collection expenses relating
thereto), but excluding (i) any proceeds or awards required to be paid or, in
the case of a Financing Agreement, in which an Obligor has voluntarily or
otherwise paid, to the owner of such property or a creditor (other than the
Lenders) which holds a first priority Lien permitted by clauses (c), (d), (e),
(n), (o), (p), (r) or (s) of Section 7.2.3 on the property which is the subject
of such Casualty Event, (ii) any proceeds used by the Borrower or any of its
Subsidiaries to cover costs previously paid in connection with the Casualty
Event and (iii) any business interruption insurance proceeds.

“Net Disposition Proceeds” means the (a) gross cash proceeds received by the
Borrower or its Subsidiaries from any Disposition pursuant to clause (e) of
Section 7.2.11; and (b) any cash payment received in respect of promissory notes
delivered to the Borrower or its Subsidiaries in respect thereof, in each case
minus the sum of (i) all reasonable and customary legal, investment banking,
brokerage and accounting fees and expenses incurred in connection with such
Disposition, (ii) all taxes actually paid or estimated by the Borrower to be
payable in cash within the next 12 months in connection with such Disposition;
(iii) payments made by the Borrower or its Subsidiaries to retire Indebtedness
(other than the Credit Extensions) (A) where payment of such Indebtedness is
required in connection with such Disposition or (B) incurred under clause (f) of
Section 7.2.2 or under the Financing Agreements, and (iv) the amount of any
reserves established by the Borrower or its Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the Fiscal
Year or the next succeeding Fiscal Year and that are directly attributable to
such Disposition (as determined reasonably and in good faith by the chief
financial officer of the Borrower); provided, that the amount of estimated taxes
pursuant to clause (ii) in excess of the amount of taxes actually required to be
paid in cash in respect of such Disposition within such 12-month period shall
constitute Net Disposition Proceeds and the amount of reserves in excess of that
actually required shall constitute Net Disposition Proceeds upon the earlier of
(A) the end of the next succeeding Fiscal Year or (B) the date on which the
Borrower or such Subsidiary knows, acting in good faith, that the full amount of
such reserve shall not be required to satisfy the contingent liability for which
it was set aside.

 

-25-



--------------------------------------------------------------------------------

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary gains or extraordinary losses) which
would be included as net income on the consolidated financial statements of the
Borrower and its Subsidiaries for such period; provided, that (a) the net income
of any Person that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or other distributions
actually paid in cash to the Borrower or any Subsidiary during such period and
(b) any debt retirement costs of the Borrower or any Subsidiary during such
period will be excluded.

“Non-Excluded Taxes” is defined in clause (a) of Section 4.6.

“Note” means, as the context may require, a Revolving Note or a Swing Line Note.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document, including Reimbursement Obligations
and the principal of and premium, if any, and interest (including interest
accruing during the pendency of any proceeding of the type described in
Section 8.1.9, whether or not allowed in such proceeding) on the Loans.

“Obligor” means, as the context may require, the Borrower, the Subsidiary
Guarantors and each other Person (other than a Secured Party) obligated under
any Loan Document.

“Obligor Pledge Agreement” means the Pledge Without Transfer of Possession
Agreement (Contrato de Prenda sin Transmisión de Posesión) executed and
delivered by the Borrower and each Subsidiary Guarantor as pledgors, and
Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat, as pledgee, on August 30, 2010, by means of public deed
34,413 granted before Mr. Guillermo Oliver Bucio, Notary Public number 246 for
Mexico City, Federal District, as amended by the Amendment Agreements to the
Obligor Pledge Agreement and the Third Amendment to the Obligor Pledge
Agreement.

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, (estatutos sociales) certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement, operating agreement and all shareholder agreements, voting trusts and
similar arrangements applicable to any of such Obligor’s Capital Securities.

“Original Effective Date” means September 30, 2011.

“Other Currency” is defined in Section 10.15.

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

 

-26-



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day the greater of (i) the Federal Funds Rate or
(ii) an overnight rate determined by the Administrative Agent, the Issuer, or
the Swing Line Lender, as the case may be, in accordance with banking industry
rules on interbank compensation.

“Participant” is defined in clause (e) of Section 10.11.

“PATRIOT Act” is defined in Section 10.14.

“Payee” is defined in clause (a) of Section 4.6.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Borrower or any Subsidiary
from any Person of a business in which

(a) immediately before and after giving effect to the acquisition no Default
shall have occurred and be continuing or would result therefrom (including under
Section 7.1.7 and Section 7.2.1); and

(b) on a pro forma basis giving effect to the acquisition, the Borrower shall be
in compliance with the covenants set forth in Section 7.2.4 for the period of
four full Fiscal Quarters immediately preceding such acquisition.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.9, providing for an extension of the Final Maturity Date applicable to
the Loans and/or Commitments of the Accepting Lenders and, in connection
therewith, (a) an increase in the Applicable Margin with respect to the Loans
and/or Commitments of the Accepting Lenders and/or (b) an increase in the fees
payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders.

“Permitted Investment” means an Investment in which

(a) immediately before and after giving effect to the Investment no Default
shall have occurred and be continuing or would result therefrom (including
solely in the case of an acquisition (whether pursuant to an acquisition of
Capital Securities, assets or otherwise) by the Borrower or any Subsidiary from
any Person of a business, under Section 7.1.7 and Section 7.2.1); and

(b) on a pro forma basis giving effect to the Investment, the Borrower shall be
in compliance with the covenants set forth in Section 7.2.4 for the period of
four full Fiscal Quarters immediately preceding such Investment.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

-27-



--------------------------------------------------------------------------------

“Pesos” or “MXN” means the lawful currency of Mexico.

“Platform” is defined in clause (b) of Section 9.10.

“Port Concession” means the authorization granted in favor of VAM, by the Tax
Administration Service (Servicio de Administración Tributaria) of Mexico, on
September 27, 2007, for VAM to provide handling, storage and custody services of
foreign trade goods, for a 20-year period renewable for an additional 20-year
period as set forth in the Port Concession.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. The Prime Rate is not
necessarily intended to be the lowest rate of interest determined by the
Administrative Agent in connection with extensions of credit.

“Process Agent” is defined in Section 10.17.

“Public Lender” is defined in Section 7.1.1.

“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“Rate of Exchange” is defined in Section 10.15.

“Rate Protection Agreement” means, collectively, any interest rate or currency
swap, cap, collar or similar agreement entered into by the Borrower or any of
its Subsidiaries under which the counterparty of such agreement is (or at the
time such agreement was entered into, was) a Lender or an Affiliate of a Lender.

“Rating Agencies” means Fitch, S&P and Moody’s.

“Ratings” has the meaning specified in the definition of “Investment Grade
Period”.

“Reference Lender” means JPMCB.

“Refinanced Debt” is defined in the definition of “Refinancing Indebtedness”.

“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew,
defease or refinance existing Indebtedness (the “Refinanced Debt”) but only if
the following conditions are satisfied; (a) the aggregate principal amount of
the Refinancing Indebtedness shall be less than or equal to the sum of (i) the
aggregate amount of the Refinanced Debt (including principal and accrued
interest), (ii) the aggregate amount of unused commitments under the Refinanced
Debt, (iii) prepayment fees or premiums, tender or consent fees and/or other
reasonable costs and expenses directly related to the

 

-28-



--------------------------------------------------------------------------------

Refinanced Debt and (iv) reasonable fees, expenses and costs directly related to
the entering into of the Refinanced Debt; (b) the Refinancing Indebtedness shall
have an average weighted maturity equal to or greater than the average weighted
maturity of the Refinanced Debt (calculated at the time of the refinancing);
(c) if the Refinanced Debt or any Contingent Liability thereof are subordinated
to the Obligations, such Refinancing Indebtedness and any Contingent Liability
thereof shall be subordinated to the Obligations on terms no less favorable to
the holders of the Obligations than the subordination terms of such Refinanced
Debt or any Contingent Liability thereof (and no Obligor that has not guaranteed
such Refinanced Debt guarantees such Refinancing Indebtedness); (d) if such
Refinanced Debt or any Contingent Liabilities thereof are secured, such
Refinancing Indebtedness and any Contingent Liabilities thereof are either
unsecured or secured only by such assets as secured the Refinanced Debt and
Contingent Liabilities thereof; and (e) if such Refinanced Debt and any
Contingent Liabilities thereof are unsecured, such Refinancing Indebtedness and
Contingent Liabilities thereof are also unsecured.

“Refinanced Investment” is defined in clause (l) of Section 7.2.5.

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

“Register” is defined in clause (d) of Section 10.11.

“Reimbursement Obligation” is defined in Section 2.6.3.

“Reinstatement Capital Securities Pledge Agreement” means, with respect to each
Subsidiary Guarantor, a capital securities pledge agreement substantially
similar to the applicable Capital Securities Pledge Agreement for such
Subsidiary Guarantor, and subject to the provisions of Section 7.1.7(a) hereof,
in respect of the assets covered by the applicable Capital Securities Pledge
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent.

“Reinstatement Obligor Pledge Agreement” means, with respect to each Subsidiary
Guarantor, an obligor pledge agreement substantially similar to the Obligor
Pledge Agreement for such Subsidiary Guarantor and subject to the provisions of
Section 7.1.7(a) hereof, in respect of the assets covered by the Obligor Pledge
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent.

“Reinvestment Amount” is defined in the definition of “Reinvestment Notice”.

“Reinvestment Notice” means a written notice executed by an Authorized Officer
of the Borrower stating that no Event of Default has occurred and is continuing
and that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion (referred to as the “Reinvestment
Amount”) of the Net Disposition Proceeds or Net Casualty Proceeds of a
prepayment described in clause (c) of Section 3.1.1 to acquire or repair assets
useful in the business of the Borrower or any of its Subsidiaries.

 

-29-



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date” shall mean with respect to any prepayment
described in clause (c) of Section 3.1.1, the earlier of:

(a) the date occurring 360 days after such event; or

(b) the date on which the Borrower or its relevant Subsidiary shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
useful in the Borrower’s (or such Subsidiary’s) business with all or any portion
of the Net Disposition Proceeds or Net Casualty.

“Related Indemnified Party” is defined in Section 10.4.

“Replacement Lender” is defined in clause (j) of Section 10.11.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

“Responsible Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, assistant treasurer, controller, or officer under
a different title who has substantially similar responsibilities as the
foregoing of the Borrower or a Subsidiary Guarantor, as applicable.

“Restatement Agreement” means the Restatement Agreement, dated as of
November 29, 2012, by and among the Borrower, each Subsidiary Guarantor, the
Lenders and the Administrative Agent.

“Restatement Effective Date” means the date this Agreement becomes effective
pursuant to Section 5 of the Restatement Agreement.

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities (other than Disqualified
Stock) of the Borrower or any Subsidiary) on, or the making of any payment or
distribution on account of, or setting apart cash or other assets for a sinking
or other analogous fund for the purchase, redemption, cancellation, termination,
defeasance, retirement or other acquisition of, any class of Capital Securities
of the Borrower or any Subsidiary or any warrants, options or other right or
obligation to purchase or acquire any such Capital Securities, whether now or
hereafter outstanding, or (ii) the making of any other distribution in respect
of such Capital Securities, in each case either directly or indirectly, whether
in cash, property or obligations of the Borrower or any Subsidiary or otherwise;
provided that it is acknowledged and agreed that (x) the issuance of Dividend
Notes, and the declaration of any dividend, capital redemption or capital
reduction in connection therewith, shall not constitute a Restricted Payment for
purposes of this Agreement, (y) any payment of principal or other amounts (but
excluding interest) owing under or in respect of any such Dividend Notes shall
constitute a Restricted Payment for purposes of this Agreement and (z) in the
event that a dividend, capital redemption or capital reduction is declared but
is, with the unanimous consent of all Persons entitled to receive such dividend,
capital redemption or capital reduction, as the case may be, canceled or revoked
prior to payment thereof, no Restricted Payment shall be deemed to have occurred
with respect to such declaration for purposes of Section 7.2.6(f) (to the extent
applicable).

 

-30-



--------------------------------------------------------------------------------

“Restricted Payment Accrual Termination Date” is defined in clause (f) of
Section 7.2.6.

“Revolving Availability Period” means the period from and including the day
immediately following the Original Effective Date to but excluding the Revolving
Loan Commitment Termination Date.

“Revolving Exposure” means, with respect to the Revolving Loan Lenders, at any
time, the sum of (a) the aggregate principal amount of the Lenders’ Revolving
Loans at such time, (b) the Lenders’ Letter of Credit Outstandings at such time
and (c) the Lenders’ Swing Line Exposure at such time. The Revolving Exposure of
any Lender at any time shall be equal to such Lender’s Revolving Loan Percentage
of the aggregate Revolving Exposure at such time.

“Revolving Loan” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation to make Revolving Loans pursuant to clause (a) of Section 2.1.1.

“Revolving Loan Commitment Amount” means, on any date, $200,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2 or increased
from time to time pursuant to Section 2.8.

“Revolving Loan Commitment Termination Date” means the earliest of

(a) the Final Maturity Date;

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to the terms of this Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any of the events described above in clauses (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Percentage” means, at any time, with respect to any Revolving
Loan Lender, the percentage of the Revolving Loan Commitment Amount represented
by such Lender’s Revolving Loan Commitment at such time. If the Revolving Loan
Commitments have terminated or expired, the Revolving Loan Percentages shall be
determined based upon the Revolving Loan Commitments most recently in effect,
giving effect to any assignments. As of the Restatement Effective Date, the
Revolving Loan Percentage of each Revolving Loan Lender shall be as set forth
opposite each such Revolving Loan Lender’s name on Schedule II hereto under the
Revolving Loan Commitment column.

 

-31-



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto with respect to Base
Rate Loans and in the form of Exhibit A-2 hereto with respect to LIBO Rate Loans
(as such promissory note may be amended, endorsed or otherwise modified from
time to time), evidencing the Indebtedness of the Borrower to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“Same Day Funds” means immediately available funds.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Second Amendment Agreement to the Capital Securities Pledge Agreement” means,
collectively (i) the second amendment agreement to the Arrendadora Capital
Securities Pledge Agreement, to be entered into by the owners of the Capital
Securities of Arrendadora, as pledgors, the Collateral Agent, as pledgee and
acknowledged by Arrendadora; (ii) the second amendment agreement to the HHH
Capital Securities Pledge Agreement, to be entered into by the owners of the
Capital Securities of HHH as pledgors, the Collateral Agent, as pledgee and
acknowledged by HHH; (iii) the second amendment agreement to the MTC Capital
Securities Pledge Agreement, to be entered into by the owners of the Capital
Securities of MTC as pledgors, the Collateral Agent, as pledgee and acknowledged
by MTC, and (iv) the second amendment agreement to the VAM Capital Securities
Pledge Agreement, to be entered into by the owners of the Capital Securities of
VAM as pledgors, the Collateral Agent, as pledgee and acknowledged by VAM, in
each case, substantially in the form of Exhibit G hereto and subject to
Section 8 of the Restatement Agreement.

“Secured Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Collateral Agent, each counterparty to a Hedging
Agreement that is (or at the time such Hedging Agreement was entered into, was)
a Lender or an Affiliate thereof and (in each case) each of their respective
successors, transferees and assigns.

“Security Documents” means, collectively, the Capital Securities Pledge
Agreements, the Amendment Agreement to the Capital Securities Pledge Agreement,
the Second Amendment Agreement to the Capital Securities Pledge Agreement, the
Obligor Pledge Agreement, the Amendment Agreements to the Obligor Pledge
Agreement, the Third Amendment to the Obligor Pledge Agreement and any
documentation substantially similar to any Security Documents in effect on the
date hereof which have been executed and delivered to reinstate the security
interests pursuant to Sections 7.1.7 and 7.1.11, including any Reinstatement
Capital Securities Pledge Agreements and any Reinstatement Obligor Pledge
Agreements, to the extent required by the terms hereof.

 

-32-



--------------------------------------------------------------------------------

“Security Period” means (a) the period commencing on the Original Effective Date
and ending on the first date on which an Investment Period commences and
(b) each other period that is not an Investment Grade Period.

“Solvent” means, with respect to any Person on a particular date, that on such
date:

(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including Contingent Liabilities, of such Person;

(b) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond the ability of such Person to pay as such debts and
liabilities mature;

(c) such Person is not engaged in business or a transaction, and such Person is
not about to engage in a business or a transaction, for which the property of
such Person would constitute an unreasonably small capital; and

(d) such Person is not in general default (incumplimiento generalizado) of its
payment obligations under the Mexican Ley de Concursos Mercantiles.

The amount of Contingent Liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become an actual or matured liability.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.6.

“Stated Maturity Date” means, in respect to each Loan, the maturity date
specified in each Note, provided that such date shall not be later than the
Final Maturity Date.

“Subject Notes” means the 12.5% senior unsecured notes of the Borrower due
April 1, 2016.

“Subordinated Debt” means unsecured Indebtedness of the Borrower or a Subsidiary
Guarantor not convertible into Disqualified Stock which is subordinated in right
of payment to the Obligations pursuant to documentation containing redemption
and other prepayment events, maturities, amortization schedules, covenants,
events of default, remedies, acceleration rights, subordination provisions and
other material terms satisfactory to the Required Lenders.

“Subordinated Debt Documents” means, collectively, the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of Subordinated Debt.

“Subordination Provisions” is defined in Section 8.1.11.

 

-33-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

“Subsidiary Guarantor” means each of Arrendadora, HHH, MTC, VAM and each other
Subsidiary that has executed and delivered to the Administrative Agent the
Subsidiary Guaranty (including by means of a delivery of a supplement thereto).

“Subsidiary Guaranty” means the subsidiary guaranty executed and delivered by an
Authorized Officer of each Subsidiary Guarantor pursuant to the terms of the
Original Credit Agreement (as in effect prior to the Original Effective Date) on
August 30, 2010.

“Swing Line Lender” means, subject to the terms of this Agreement, JPMCB.

“Swing Line Loan” is defined in clause (b) of Section 2.1.1.

“Swing Line Loan Commitment” means the Swing Line Lender’s obligation (if any)
to make Swing Line Loans pursuant to clause (b) of Section 2.1.1.

“Swing Line Loan Commitment Amount” means, on any date, $15,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any
Revolving Loan Lender at any time shall be equal to its Revolving Loan
Percentage of the total Swing Line Exposure at such time.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, substantially in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from outstanding Swing Line Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP; and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

-34-



--------------------------------------------------------------------------------

“Terminating Lender” is defined in clause (b) of Section 10.22.

“Termination Date” means the date on which all Commitments shall have
terminated, all Obligations (other than contingent indemnification obligations
for which claims have not been asserted) have been paid in full in cash, all
Letters of Credit have expired or have been terminated or Cash Collateralized,
and (a) all Hedging Agreements have been terminated or (b) each Lender (or its
Affiliates) that is party to a Hedging Agreement has notified the Administrative
Agent in writing that the Borrower (or its Subsidiaries) has provided
alternative security with respect to such Hedging Agreement that is acceptable
to such Lender (or its Affiliates).

“Third Amendment Agreement to the Obligor Pledge Agreement” means the Third
Amendment Agreement to the Obligor Pledge Agreement, to be entered into by the
Borrower, Arrendadora, HHH, MTC, VAM as pledgors and the Collateral Agent, as
pledgee, substantially in the form of Exhibit H hereto and subject to Section 8
of the Restatement Agreement.

“Total Assets” means, as of any date of determination, the total amount of all
assets of the Borrower and its Subsidiaries, determined in accordance with GAAP,
as shown on the most recent financial statements of the Borrower delivered
pursuant to Sections 7.1.1(a) and (b).

“Total Debt” means, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness (including all Capitalized Lease
Liabilities) of the Borrower and its Subsidiaries and without giving effect to
any revaluation to reflect the market value of such Indebtedness made in
accordance with purchase accounting principles under GAAP.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Commitments.

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Cash” means, at any time, the aggregate amount of cash and Cash
Equivalent Investments held at such time by the Borrower and its Subsidiaries to
the extent that (i) such cash and Cash Equivalent Investments are readily
(subject to any customary and necessary corporate or other action that could not
reasonably be expected to result in any material delay) available to repay
obligations of the Borrower, (ii) such cash and Cash Equivalent Investments are
not subject to any Liens (other than Liens created under the Loan Documents and
any applicable set-off rights) and (iii) in the case

 

-35-



--------------------------------------------------------------------------------

of cash and Cash Equivalent Investments held by any such Subsidiary, such
Subsidiary is not at such time prohibited by any applicable law or regulation or
its charter, by-laws or other organizational documents or any order of any
Governmental Authority from distributing or otherwise transferring such cash and
Cash Equivalent Investments to the Borrower.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Loan
Lender at any time, (a) such Lender’s Revolving Loan Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Loans,
Swing Line Loans and Reimbursement Obligations made by or owing to such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s pro rata share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Disbursements made by the Issuing Bank pursuant to
Section 2.6.2 and outstanding at such time and (C) the aggregate principal
amount of all Swing Line Loans made by the Swing Line Bank pursuant to
Section 2.3.2 and outstanding at such time.

“VAM” means Vamos a Mexico, S.A. de C.V., a corporation with variable capital
(sociedad anonima de capital variable) organized under the laws of Mexico.

“VAM Capital Securities Pledge Agreement” means the Stock Pledge Agreement
(Contrato de Prenda sobre Acciones) entered into by the owners of the Capital
Securities of VAM, as pledgors, and Scotiabank Inverlat, S.A., Institución de
Banca Múltiple, Grupo Financiero Scotiabank Inverlat, as pledgee, and
acknowledged by VAM, dated as of August 30, 2010, by means of public deed 34,417
granted before Mr. Guillermo Oliver Bucio, Notary Public number 246 for Mexico
City, Federal District, as amended by the applicable Amendment Agreement to the
Capital Securities Pledge Agreement and the applicable Second Amendment
Agreement to the Capital Securities Pledge Agreement.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Wholly Owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares, investments by
foreign nationals mandated by applicable laws, or any minimum statutorily
required shares under Mexican law) are owned directly or indirectly by the
Borrower.

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

SECTION 1.3. Cross-References, etc. Unless otherwise specified, references in a
Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.

 

-36-



--------------------------------------------------------------------------------

SECTION 1.4. Accounting and Financial Determinations.

(a) Unless otherwise specified, all accounting terms used in each Loan Document
shall be interpreted, and all accounting determinations and computations
thereunder (including under Section 7.2.4 and the definitions used in such
calculations) shall be made, in accordance with those generally accepted
accounting principles in the United States (“GAAP”) consistently applied in the
preparation of the financial statements referred to in clause (a) of
Section 5.1.5 of the Original Credit Agreement. Unless otherwise expressly
provided, all financial covenants and defined financial terms shall be computed
on a consolidated basis for the Borrower and its Subsidiaries, in each case
without duplication, and shall be deemed to include each variable interest
entity that the Borrower is required to consolidate pursuant to FASB
Interpretation No. 46 –Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

(b) If at any time any change in GAAP or in the consistent application thereof
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.

SECTION 1.5. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the term defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, amended and restated
or otherwise modified (subject to any restrictions on such amendments,
supplements, amendment and restatements, or modification set forth herein);
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns; (c) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and

 

-37-



--------------------------------------------------------------------------------

intangible assets and properties, including cash, securities, accounts and
contract rights; and (d) any definition of or reference to any law or statute
shall be construed as referring to such law or statute as from time to time
amended, supplemented, restated, replaced or otherwise modified from time to
time. The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transaction Act.

SECTION 1.6. Letter of Credit Amounts. Unless otherwise specified herein, and
except for purposes of Section 3.3.3, any Letter of Credit that, by its terms or
the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

SECTION 1.7. Currency Equivalents. For the purpose of performing any calculation
or determination required under the Loan Documents, the applicable amount of any
currency other than Dollars on any date shall be the Dollar amount which would
result from the conversion of such other currency amount into Dollars on such
date, as reasonably determined by the Administrative Agent using the applicable
exchange rate as of the close of business on such date (or the prior Business
Day, if such date is not a Business Day) published by Banco de Mexico in the
Official Gazette of the Federation.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND

LETTERS OF CREDIT

SECTION 2.1. Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

SECTION 2.1.1. Revolving Loan Commitment and Swing Line Loan Commitment. From
time to time on any Business Day occurring from and after the Original Effective
Date but prior to the Revolving Loan Commitment Termination Date,

(a) each Lender (referred to as a “Revolving Loan Lender”), agrees that it will
make loans (relative to such Lender, its “Revolving Loans”) in Dollars to the
Borrower equal to such Lender’s Revolving Loan Percentage of the aggregate
amount of each Borrowing of the Revolving Loans requested by the Borrower to be
made on such Business Day; and

 

-38-



--------------------------------------------------------------------------------

(b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) in Dollars to the Borrower equal to the principal amount of the Swing
Line Loan requested by the Borrower to be made on such Business Day.

On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, repay, prepay and reborrow Revolving Loans and Swing Line Loans. No
Revolving Loan Lender shall be permitted or required to make any Revolving Loan
if, after giving effect thereto, the aggregate outstanding principal amount of
all Revolving Loans of such Revolving Loan Lender, together with such Lender’s
Revolving Loan Percentage of the aggregate amount of all Swing Line Loans and
Letter of Credit Outstandings, would exceed such Lender’s Revolving Loan
Percentage of the then existing Revolving Loan Commitment Amount, nor shall
(i) the aggregate outstanding principal amount of all Revolving Loans plus Swing
Line Loans plus (ii) the stated amount of all undrawn Letters of Credit on any
date exceed the Revolving Loan Commitment Amount in effect on such date.
Furthermore, the Swing Line Lender shall not be permitted or required to make
Swing Line Loans if, after giving effect thereto, (i) the aggregate outstanding
principal amount of all Swing Line Loans would exceed the then existing Swing
Line Loan Commitment Amount or (ii) unless otherwise agreed to by the Swing Line
Lender, in its sole discretion, the sum of all Swing Line Loans and Revolving
Loans made by the Swing Line Lender plus the Swing Line Lender’s Revolving Loan
Percentage of the aggregate amount of Letter of Credit Outstandings would exceed
the Swing Line Lender’s Revolving Loan Percentage of the then existing Revolving
Loan Commitment Amount.

SECTION 2.1.2. Letter of Credit Commitment. From time to time on any Business
Day occurring from the Original Effective Date up to five days prior to the
Revolving Loan Commitment Termination Date, the Issuer identified in the
relevant Issuance Request agrees that it will:

(a) issue one or more standby letters of credit (relative to such Issuer, its
“Letter of Credit”) for the account of the Borrower or any Subsidiary Guarantor
in the Stated Amount requested by the Borrower on such day; or

(b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder.

No Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (ii) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the Revolving Loan Commitment Amount.

SECTION 2.2. Reduction of the Commitment Amounts. The Commitment Amounts are
subject to reduction from time to time as set forth below.

 

-39-



--------------------------------------------------------------------------------

SECTION 2.2.1. Optional. The Borrower may, from time to time on any Business Day
occurring after the Original Effective Date, voluntarily reduce the amount of
the Revolving Loan Commitment Amount, the Swing Line Loan Commitment Amount or
the Letter of Credit Commitment Amount on the Business Day so specified by the
Borrower; provided, that all such reductions shall require at least three
Business Days’ prior notice to the Administrative Agent and be permanent, and
any partial reduction of any Commitment Amount shall be in a minimum amount of
$1,000,000 and in an integral multiple of $500,000. Any optional or mandatory
reduction of the Revolving Loan Commitment Amount pursuant to the terms of this
Agreement which reduces the Revolving Loan Commitment Amount below the sum of
(i) the Swing Line Loan Commitment Amount or (ii) the Letter of Credit
Commitment Amount shall result in an automatic and corresponding reduction of
the Swing Line Loan Commitment Amount and/or Letter of Credit Commitment Amount
(as directed by the Borrower in a notice to the Administrative Agent delivered
together with the notice of such voluntary reduction in the Revolving Loan
Commitment Amount) to an aggregate amount not in excess of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or any Issuer.

SECTION 2.3. Borrowing Procedures. Loans (other than Swing Line Loans) shall be
made by the Lenders in accordance with Section 2.3.1, and Swing Line Loans shall
be made by the Swing Line Lender in accordance with Section 2.3.2.

SECTION 2.3.1. Borrowing Procedure. In the case of Loans (other than Swing Line
Loans), by delivering a Borrowing Request to the Administrative Agent (which the
Administrative Agent shall promptly transmit to the Lenders) on or before 12:00
noon on a Business Day, the Borrower may from time to time irrevocably request,
on not less than one Business Day’s notice in the case of Base Rate Loans, or
three Business Days’ notice in the case of LIBO Rate Loans, and in either case
not more than five Business Days’ notice, that a Borrowing be made, in the case
of LIBO Rate Loans, in a minimum amount of $3,000,000 and an integral multiple
of $1,000,000, in the case of Base Rate Loans, in a minimum amount of $1,000,000
and an integral multiple of $500,000 or, in either case, in the unused amount of
the Revolving Loan Commitment. The Borrowing Request shall include the Stated
Maturity Date of the Loan which shall not be longer than six months from the
requested issuance date of the Loan. With respect to the applicable Interest
Period, the Borrower will designate an interest period of one, two, three or six
months in the Borrowing Request. On the terms and subject to the conditions of
this Agreement, each Borrowing shall be comprised of the Type of Loans, and
shall be made on the Business Day, specified in such Borrowing Request. In the
case of Loans other than Swing Line Loans, on or before 11:00 a.m. on such
Business Day each Lender shall deposit with the Administrative

 

-40-



--------------------------------------------------------------------------------

Agent Same Day Funds in an amount equal to such Lender’s Revolving Loan
Percentage of the requested Borrowing. Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders. To the extent Same Day Funds are received from the Lenders, the
Administrative Agent shall make such funds available to the Borrower by wire
transfer to the accounts the Borrower shall have specified in its Borrowing
Request no later than 12:00 noon on the date of the borrowing.

No Lender’s obligation to make any Loan shall be affected by any other Lender’s
failure to make any Loan.

SECTION 2.3.2. Swing Line Loans; Participations, etc. Swing Line Loans shall be
made in accordance with the following terms.

(a) By telephonic notice to the Swing Line Lender on or before 11:00 a.m. on a
Business Day (followed (within one Business Day) by the delivery of a confirming
Borrowing Request), the Borrower may from time to time irrevocably request that
Swing Line Loans be made by the Swing Line Lender in an aggregate minimum
principal amount of $500,000 and an integral multiple of $100,000 or in the
unused amount of the Swing Line Loan Commitment. All Swing Line Loans shall be
made as Base Rate Loans and shall not be entitled to be converted into LIBO Rate
Loans. The proceeds of each Swing Line Loan shall be made available by the Swing
Line Lender to the Borrower by wire transfer to the account the Borrower shall
have specified in its notice therefor by 1:00 p.m. on the Business Day
telephonic notice is received by the Swing Line Lender. Upon the making of each
Swing Line Loan, and without further action on the part of the Swing Line Lender
or any other Person, each Revolving Loan Lender (other than the Swing Line
Lender) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Swing Line Loan, and
such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be responsible for reimbursing within one Business Day the Swing
Line Lender for Swing Line Loans which have not been reimbursed by the Borrower
in accordance with the terms of this Agreement.

(b) If (i) any Swing Line Loan shall be outstanding for more than four Business
Days, (ii) any Swing Line Loan is or will be outstanding on a date when the
Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Revolving Loan Lender (other than the Swing
Line Lender) irrevocably agrees that it will, at the request of the Swing Line
Lender, make a Revolving Loan (which shall initially be funded as a Base Rate
Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the
aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m. on the first Business Day following receipt by
each Revolving Loan Lender of a request to make Revolving Loans as provided in
the preceding sentence, each Revolving Loan Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in Same Day Funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing

 

-41-



--------------------------------------------------------------------------------

Line Loans. At the time the Revolving Loan Lenders make the above referenced
Revolving Loans, the Swing Line Lender shall be deemed to have made, in
consideration of the making of the Refunded Swing Line Loans, Revolving Loans in
an amount equal to the Swing Line Lender’s Revolving Loan Percentage of the
aggregate principal amount of the Refunded Swing Line Loans. Upon the making (or
deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swing Line Loan. All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
the Swing Line Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Loans were made. Each
Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(c) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the terms of this Agreement by the time specified herein, the Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (excluding interest and
fees) shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
shall be conclusive absent manifest error.

(d) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.18 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Loan Lender shall pay to the Swing Line Lender its
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

-42-



--------------------------------------------------------------------------------

SECTION 2.4. Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 12:00
noon on a Business Day, the Borrower may from time to time irrevocably elect, on
not less than one Business Day’s notice in the case of Base Rate Loans, or three
Business Days’ notice in the case of LIBO Rate Loans, that all, or any portion
in an aggregate minimum amount of $1,000,000 and an integral multiple of
$1,000,000 be, in the case of Base Rate Loans, converted into LIBO Rate Loans or
be, in the case of LIBO Rate Loans, converted into Base Rate Loans or continued
as LIBO Rate Loans (in the absence of delivery of a Continuation/Conversion
Notice with respect to any LIBO Rate Loan at least three Business Days before
the last day of the then current Interest Period with respect thereto, such LIBO
Rate Loan shall, on such last day, automatically convert to a Base Rate Loan);
provided, that (x) each such conversion or continuation shall be pro rated among
the applicable outstanding Loans of all Lenders that have made such Loans, and
(y) no portion of the outstanding principal amount of any Loans may be continued
as, or be converted into, LIBO Rate Loans when any Default has occurred and is
continuing. A Continuation/Conversion Notice shall include a Stated Maturity
Date for the Loan as continued or converted, which date shall not be later than
six months from the date of continuation or conversion.

SECTION 2.5. Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, that such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, the Borrower hereby consents and
agrees that, for purposes of any determination to be made for purposes of
Section 4. 1, Section 4.2, Section 4.3 and Section 4.4, it shall be conclusively
assumed that each Lender elected to fund all LIBO Rate Loans by purchasing
Dollar deposits in its LIBOR Office’s interbank eurodollar market.

SECTION 2.6. Issuance Procedures. By delivering to the Administrative Agent an
Issuance Request on or before 12:00 noon on a Business Day, the Borrower may
from time to time irrevocably request on not less than three Business Days’
notice, in the case of an initial issuance of a Letter of Credit and not less
than three Business Days’ prior notice, in the case of a request for the
extension of the Stated Expiry Date of a standby Letter of Credit (in each case,
unless a shorter notice period is agreed to by the Issuer, in its sole
discretion), that the Issuer identified in such Issuance Request issue, or
extend the Stated Expiry Date of, a Letter of Credit in such form as may be
requested by the Borrower and approved by such Issuer, solely for the purposes
described in Section 7.1.6. Each Letter of Credit shall by its terms be stated
to expire on a date (its “Stated Expiry Date”) no later than the earlier to
occur of (i) five Business Days prior to the Revolving Loan Commitment
Termination Date or (ii) (unless otherwise agreed to by

 

-43-



--------------------------------------------------------------------------------

the relevant Issuer, in its sole discretion), one year from the date of its
issuance; provided, that, subject to the terms of the Loan Documents, a Letter
of Credit may provide that it will automatically renew for additional periods of
one year, in the sole discretion of the relevant Issuer, but in any event not
beyond five Business Days prior to the Revolving Loan Commitment Termination
Date. Each Issuer will make available to the beneficiary thereof the original of
the Letter of Credit which it issues.

SECTION 2.6.1. Other Lenders Participation. Upon the issuance of each Letter of
Credit, and without further action, each Revolving Loan Lender (other than the
Issuer) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Letter of Credit
(including the Contingent Liability and any Reimbursement Obligation with
respect thereto), and such Revolving Loan Lender shall, to the extent of its
Revolving Loan Percentage, reimburse the relevant Issuer within one Business Day
following receipt of a notice pursuant to this Section for Reimbursement
Obligations which have not been reimbursed by the Borrower in accordance with
Section 2.6.3. In addition, such Revolving Loan Lender shall, to the extent of
its Revolving Loan Percentage, be entitled to receive a ratable portion of the
Letter of Credit fees payable pursuant to Section 3.3.3 with respect to each
Letter of Credit (other than the issuance fees payable to the Issuer of such
Letter of Credit pursuant to the last sentence of Section 3.3.3) and of interest
payable pursuant to Section 3.2 with respect to any Reimbursement Obligation. To
the extent that any Revolving Loan Lender has reimbursed any Issuer for a
Disbursement, such Lender shall be entitled to receive its ratable portion of
any amounts subsequently received (from the Borrower or otherwise) in respect of
such Disbursement. If any payment received by the Administrative Agent for the
account of an Issuer pursuant hereto is required to be returned under any of the
circumstances described in Section 10.18 (including pursuant to any settlement
entered into by the Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the Issuer its Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under the immediately preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 2.6.2. Disbursements. An Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Prior to 11:00 a.m. on
the first Business Day following the Disbursement

 

-44-



--------------------------------------------------------------------------------

Date, the Borrower will reimburse the Administrative Agent, for the account of
the applicable Issuer, for all amounts which such Issuer has disbursed under
such Letter of Credit, together with interest thereon equal to the rate per
annum then in effect for Base Rate Loans (with the then Applicable Margin for
Revolving Loans accruing on such amount) pursuant to clause (a) of Section 3.2.1
for the period from the Disbursement Date through the date of such
reimbursement. Without limiting in any way the foregoing and notwithstanding
anything to the contrary contained herein or in any separate application for any
Letter of Credit, the Borrower hereby acknowledges and agrees that it shall be
obligated to reimburse the applicable Issuer upon each Disbursement of a Letter
of Credit, and it shall be deemed to be the obligor for purposes of each such
Letter of Credit issued hereunder (whether the account party on such Letter of
Credit is the Borrower or a Subsidiary Guarantor).

SECTION 2.6.3. Reimbursement. The obligation (a “Reimbursement Obligation”) of
the Borrower under Section 2.6.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon), and, upon the failure of the Borrower
to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.6.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or such Revolving Loan Lender, as the case
may be, may have or have had against such Issuer or any Lender, including any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable Letter of Credit (if, in such Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, that after paying in full its Reimbursement Obligation hereunder,
nothing herein shall adversely affect the right of the Borrower or such Lender,
as the case may be, to commence any proceeding against an Issuer for any
wrongful Disbursement made by such Issuer under a Letter of Credit as a result
of acts or omissions constituting gross negligence, willful misconduct or bad
faith on the part of such Issuer.

SECTION 2.6.4. Deemed Disbursements. Upon the occurrence and during the
continuation of any Default under Section 8.1.9 or upon notification by the
Administrative Agent (acting at the direction of the Required Lenders) to the
Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to the Borrower or any other Person, be deemed to have been paid
or disbursed by the Issuers of such Letters of Credit (notwithstanding that such
amount may not in fact have been paid or disbursed); and

 

-45-



--------------------------------------------------------------------------------

(b) the Borrower shall be immediately obligated to reimburse the Issuers for the
amount deemed to have been so paid or disbursed by such Issuers.

Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds with the Administrative Agent to Cash Collateralize
the Reimbursement Obligations. When all Defaults giving rise to the deemed
disbursements under this Section have been cured or waived the Administrative
Agent shall return to the Borrower all amounts then on deposit with the
Administrative Agent pursuant to this Section which have not been applied to the
satisfaction of the Reimbursement Obligations.

SECTION 2.6.5. Nature of Reimbursement Obligations. The Borrower, each other
Obligor and, to the extent set forth in Section 2.6.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. No Issuer (except to the extent of its own
gross negligence, willful misconduct or bad faith) shall be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any Issuer Document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Revolving Loan Lender hereunder.
In furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by an Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon each
Obligor and each such Secured Party, and shall not put such Issuer under any
resulting liability to any Obligor or any Secured Party, as the case may be. If
any Lender fails to make available to the Administrative Agent for the account
of the applicable Issuer any amount required to be paid by such Lender pursuant
to the terms of this Agreement by the time specified herein, the Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on

 

-46-



--------------------------------------------------------------------------------

demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Issuer at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Issuer in connection with the foregoing.

SECTION 2.6.6. Issuer Not Required to Issue Letters of Credit. No Issuer shall
be required to issue any Letter of Credit if

(a) the expiry date of such requested Letter of Credit would occur after three
days prior to the Final Maturity Date, unless all the Lenders have approved such
expiry date;

(b) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuer from issuing such
Letter of Credit, or any Law applicable to such Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuer shall prohibit, or request that
such Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such Issuer is not otherwise compensated hereunder) not in effect on the
Original Effective Date, or shall impose upon such Issuer any unreimbursed loss,
cost or expense which was not applicable on the Original Effective Date and
which such Issuer in good faith deems material to it;

(c) the issuance of such Letter of Credit would violate one or more policies of
such Issuer applicable to letters of credit generally;

(d) except as otherwise agreed by the Administrative Agent and such Issuer, such
Letter of Credit is in an initial stated amount less than $250,000; or

(e) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(f) a default of any Lender’s obligations to fund under Section 2.6.2 exists or
any Lender is at such time a Defaulting Lender hereunder, unless the Issuer has
entered into satisfactory arrangements with the Borrower or such Lender to
eliminate the Issuer’s risk with respect to such Lender.

SECTION 2.7. Notes. The Borrower will execute and deliver to the Administrative
Agent, for the account of each Lender, a Revolving Note (pagare) if a Revolving
Loan is being requested or a Swing Line Note if a Swing Line Loan is being
requested in each case dated the date of each Borrowing, evidencing the Loan
made on such date by such Lender to the Borrower, substantially in the form of
Exhibit A-1 or Exhibit A-2, as applicable, payable to the order of such Lender
and in a principal amount equal to the principal amount of such Loan and bearing
the aval of each Subsidiary Guarantor. The Borrower shall execute and deliver to
the Administrative Agent an

 

-47-



--------------------------------------------------------------------------------

applicable replacement Note to reflect a Continuation/Conversion Notice
delivered to the Administrative Agent or any change to the Applicable Margin of
a Loan. In the event that any conflict arises between the provisions of this
Agreement and terms of any Note, the provisions of this Agreement shall be
deemed to prevail. Unless an Event of Default has occurred and is continuing,
the Administrative Agent will (i) hold all Notes on behalf of the Lenders and
(ii) return each Note to the Borrower within five (5) Business Days of the
Borrower’s repayment or replacement of such Note.

SECTION 2.8. Additional Revolving Commitments. (a) On one or more occasions, by
written notice to the Administrative Agent, during the Revolving Availability
Period, the Borrower may request the establishment of Additional Revolving
Commitments; provided that the aggregate amount of all the Additional Revolving
Commitments established hereunder shall not exceed $100,000,000. Each such
notice shall specify (i) the date on which the Borrower proposes that the
Additional Revolving Commitments shall be effective, which shall be a date not
less than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent; and (ii) the amount of the Additional Revolving
Commitments being requested, which shall be in a minimum amount of $10,000,000.

(b) The terms and conditions of any Additional Revolving Commitment and other
extensions of credit to be made thereunder shall be identical to those of the
Revolving Loan Commitments and Revolving Loans and other extensions of credit
made pursuant to Revolving Loan Commitments hereunder, and shall be treated as a
single class with such Revolving Loan Commitments and Revolving Loans and
extensions of credit. Any Additional Revolving Loans shall rank pari passu in
right of payment and with respect to security with the Revolving Loans.

(c) The Additional Revolving Commitments shall be effected pursuant to one or
more Additional Revolving Commitment Agreements executed and delivered by the
Borrower, each Additional Revolving Lender providing such Additional Revolving
Commitments and the Administrative Agent; provided that no Additional Revolving
Commitments shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Additional
Revolving Commitments and the making of Loans and other extensions of credit
thereunder to be made on such date, (ii) on the date of effectiveness thereof,
the representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty shall have been so true and
correct on and as of such prior date, (iii) after giving effect to such
Additional Revolving Commitments and the making of Loans and other extensions of
credit thereunder to be made on the date of effectiveness thereof and assuming
that all applicable Additional Revolving Commitments are fully drawn, (A) the
Leverage Ratio, calculated on a pro forma basis as of the most recently ended
Fiscal Quarter of the Borrower for which financial statements

 

-48-



--------------------------------------------------------------------------------

shall have been or were required to be delivered under Section 7.1.1, shall not
exceed the applicable Leverage Ratio as set forth in Section 7.2.4(a) and
(B) the Interest Coverage Ratio, calculated on a pro forma basis as of the most
recently ended Fiscal Quarter of the Borrower for which financial statements
shall have been or were required to be delivered under Section 7.1.1, shall not
be less than the applicable Interest Coverage Ratio as set forth in
Section 7.2.4(b), (iv) the Borrower shall make any payments required to be made
pursuant to Section 4.4 in connection with such Additional Revolving Commitments
and the related transactions under this Section, (v) the Borrower shall have
delivered to the Administrative Agent such customary legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other similar
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (vi) after giving effect to such
Additional Revolving Commitments, the Revolving Loan Commitment Amount shall not
exceed the greater of (x) $150,000,000 and (y) the Secured Debt Cap (as defined
in the Existing Indentures). Each Revolving Commitment Agreement may, without
the consent of any Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.

(d) It is agreed that (i) any Lender approached to provide any Additional
Revolving Commitment may elect or decline, in its sole discretion, to provide
such Additional Revolving Commitment and (ii) any Person that the Borrower
proposes to become an Additional Revolving Lender, if such Person is not then a
Lender, must be an Eligible Assignee and must be reasonably acceptable to the
Administrative Agent, the Issuing Bank and the Swing Line Lender. Upon the
effectiveness of an Additional Revolving Commitment of any Additional Revolving
Lender, (A) such Additional Revolving Lender shall be deemed to be a “Lender”
and a “Revolving Loan Lender” hereunder, and henceforth shall be entitled to all
the rights of, and benefits accruing to, Lenders hereunder and shall be bound by
all agreements, acknowledgements and other obligations of Lenders hereunder and
under the other Loan Documents, and (B) (1) such Additional Revolving Commitment
shall constitute (or, in the event such Additional Revolving Lender already has
a Revolving Loan Commitment, shall increase) the Revolving Loan Commitment of
such Additional Revolving Lender and (2) the Revolving Loan Commitment Amount
shall be increased by the amount of such Additional Revolving Commitment. For
the avoidance of doubt, upon the effectiveness of any Additional Revolving
Commitment, the Revolving Exposure of the Additional Revolving Lender holding
such Commitment, and the Revolving Loan Percentage of each of the Revolving Loan
Lenders, shall automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Additional Revolving Commitments, each
Revolving Loan Lender shall assign to each Additional Revolving Lender holding
such Additional Revolving Commitment, and each such Additional Revolving Lender
shall purchase from each Revolving Loan Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Swing Line Loans and Letters of Credit outstanding on such
date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans and participations in Swing Line
Loans and Letters of Credit will be held by all the Revolving Loan Lenders
(including such Additional Revolving Lenders) ratably in accordance with their
respective Revolving Loan Percentages after giving effect to the effectiveness
of such Additional Revolving Commitment.

 

-49-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.8(a) and of the effectiveness of any Additional Revolving Commitments,
in each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Additional Revolving Commitments, of the Revolving Loan
Percentages of the Revolving Loan Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.8(e).

SECTION 2.9. Loan Modification Offers.

(a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new “class” of loans and/or
commitments hereunder; provided further that, except as otherwise agreed to by
each Issuing Bank and the Swing Line Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swing Line Loan as between the commitments of such
new “class” and the remaining Revolving Loan Commitments shall be made on a
ratable basis as between the commitments of such new “class” and the remaining
Revolving Loan Commitments and (ii) the Revolving Availability Period and the
Revolving Loan Commitment Termination Date, as such terms are used in reference
to Letters of Credit or Swingline Loans, may not be extended without the prior
written consent of each Issuing Bank and the Swingline Lender, as applicable.

 

-50-



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1. Repayments and Prepayments; Application. The Borrower agrees that
the Loans shall be repaid and prepaid pursuant to the following terms.

SECTION 3.1.1. Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Loan upon the applicable Stated Maturity Date
therefor. Prior thereto, payments and prepayments of the Loans shall or may be
made as set forth below.

(a) From time to time on any Business Day, the Borrower may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any

(i) Revolving Loans; provided, that (A) any such prepayment of Revolving Loans
shall be made pro rata among the Revolving Loans of the same Type and, if
applicable, having the same Interest Period of all Lenders that have made such
Revolving Loans; (B) all such voluntary prepayments shall require at least one
Business Day’s prior notice to the Administrative Agent; and (C) all such
voluntary partial prepayments shall be, in the case of LIBO Rate Loans, in an
aggregate minimum amount of $1,000,000 and an integral multiple of $1,000,000
and, in the case of Base Rate Loans, in an aggregate minimum amount of $500,000
and an integral multiple of $100,000 or, in either case, in the unpaid amount of
the Loan being prepaid; and

(ii) Swing Line Loans; provided, that (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 1:00 p.m.
on the day of such prepayment (such notice to be confirmed in writing within 24
hours thereafter); and (B) all such voluntary partial prepayments shall be in an
aggregate minimum amount of $200,000 and an integral multiple of $100,000 or in
the unpaid amount of the Swing Line Loan being repaid.

(b) On each date when the sum of (i) the aggregate outstanding principal amount
of all Revolving Loans and Swing Line Loans and (ii) the aggregate amount of all
Letter of Credit Outstandings exceeds the Revolving Loan Commitment Amount (as
it may be reduced from time to time pursuant to this Agreement), the Borrower
shall make a mandatory prepayment of Revolving Loans or Swing Line Loans (or
both) and, if necessary, Cash Collateralize all Letter of Credit Outstandings,
in an aggregate amount equal to such excess.

(c) Within five Business Days following the Borrower’s or any Subsidiary’s
receipt of Net Disposition Proceeds in excess of $20,000,000 individually or in
the aggregate over the course of a Fiscal Year or Net Casualty Proceeds in
excess of

 

-51-



--------------------------------------------------------------------------------

$20,000,000 individually or in the aggregate over the course of a Fiscal Year,
the Borrower shall prepay outstanding Loans (if any) in an amount equal to such
excess Net Disposition Proceeds or excess Net Casualty Proceeds; provided, that
if an Authorized Officer of the Borrower delivers to the Administrative Agent a
Reinvestment Notice on or prior to the date that a prepayment would otherwise be
required pursuant to the foregoing, then no prepayment of the Reinvestment
Amount shall be required pursuant to this clause until the Reinvestment
Prepayment Date, at which time a prepayment shall be required in an amount equal
to the Net Disposition Proceeds or Net Casualty Proceeds that have not been so
applied; provided, however, that if an Investment Grade Period shall have
commenced at any time following the Restatement Effective Date (irrespective of
whether such Investment Grade Period shall have ended), the Borrower shall have
no obligation to prepay outstanding Loans pursuant to this Section 3.1.1(c).

(d) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.

SECTION 3.1.2. Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

(a) Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans.

(b) Each prepayment of the Loans made pursuant to clause (c) of Section 3.1.1
shall be applied (i) first, to the repayment of any outstanding Revolving Loans
until paid in full, (ii) second, to the repayment of any Swing Line Loans,
(iii) third, to the repayment of all unpaid Reimbursement Obligations, and
(iv) fourth to the Cash Collateralization of all Letter of Credit Outstandings.

SECTION 3.2. Interest Provisions. Interest on the outstanding principal amount
of the Loans shall accrue and be payable in accordance with the terms set forth
below.

SECTION 3.2.1. Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrower may
elect that the Loans comprising a Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided, that Swing Line Loans shall always accrue interest
at the Alternate Base Rate plus the then effective Applicable Margin for
Revolving Loans maintained as Base Rate Loans; or

 

-52-



--------------------------------------------------------------------------------

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate for such Interest Period
plus the Applicable Margin.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

SECTION 3.2.2. Post-Maturity Rates. After the date any principal amount of any
Loan or Reimbursement Obligation is due and payable (whether on the applicable
Stated Maturity Date, upon acceleration or otherwise), or after any other
monetary Obligation of the Borrower shall have become due and payable, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on such amounts at a rate per annum equal to (a) in the
case of overdue principal on any Loan, the rate of interest that otherwise would
be applicable to such Loan plus 2% per annum; (b) in the case of overdue
interest, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on the Type of Loan on which such interest has
accrued; and (c) in the case of fees, and other monetary Obligations, the
Alternate Base Rate plus 2% per annum.

SECTION 3.2.3. Payment Dates. Interest accrued on each Loan shall be payable in
arrears, without duplication:

(a) on the applicable Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Original Effective Date;

(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on the date
occurring on each three-month interval occurring after the first day of such
Interest Period);

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

 

-53-



--------------------------------------------------------------------------------

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the applicable Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

SECTION 3.3. Fees. The Borrower agrees to pay the fees set forth below. All such
fees shall be non-refundable.

SECTION 3.3.1. Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender, for the period (including any portion
thereof when any of its Commitments are suspended by reason of the Borrower’s
inability to satisfy any condition of Article V) commencing on the Original
Effective Date and continuing through the Revolving Loan Commitment Termination
Date, a commitment fee in an amount equal to the Applicable Commitment Fee
Margin, in each case on such Lender’s Revolving Loan Percentage of the sum of
the average daily unused portion of the Revolving Loan Commitment Amount
(whether or not then available as a result of a Default) and net of Letter of
Credit Outstandings. All commitment fees payable pursuant to this Section shall
be calculated on a year comprised of 360 days and payable by the Borrower in
arrears on the Original Effective Date and thereafter on each Quarterly Payment
Date, commencing with the first Quarterly Payment Date following the Original
Effective Date, and on the Revolving Loan Commitment Termination Date. The
making of Swing Line Loans shall constitute usage of the Revolving Loan
Commitment with respect to the calculation of commitment fees to be paid by the
Borrower to the Lenders. Notwithstanding the foregoing, the Borrower will not be
required to pay a commitment fee to a Defaulting Lender.

SECTION 3.3.2. Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees in the amounts and on the
dates set forth in the JPMorgan Fee Letter.

SECTION 3.3.3. Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Revolving Loan Lender, a Letter of Credit fee in a per annum amount equal to the
then effective Applicable Margin for Revolving Loans maintained as LIBO Rate
Loans, on the average daily unused portion of the Stated Amount of all
outstanding Letters of Credit, such fees being payable quarterly in arrears on
each Quarterly Payment Date following the date of issuance of each Letter of
Credit and on the Revolving Loan Commitment Termination Date. The Borrower
further agrees to pay to the applicable Issuer quarterly in arrears on each
Quarterly Payment Date following the date of issuance of each Letter of Credit
and on the Revolving Loan Commitment Termination Date an issuance fee as agreed
to by the Borrower and such Issuer.

 

-54-



--------------------------------------------------------------------------------

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1. LIBO Rate Lending Unlawful. If any Lender shall determine, acting
reasonably (which determination shall, upon notice thereof providing reasonable
detail or an opinion of counsel, which may include in-house counsel, supporting
such determination to the Borrower and the Administrative Agent, be conclusive
and binding on the Borrower) that any Change in Law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBO Rate Loan or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable interbank
market, then the obligations of such Lender to make, continue or convert any
such LIBO Rate Loan shall, upon such determination, forthwith be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist, and all outstanding LIBO Rate Loans payable to
such Lender shall automatically convert into Base Rate Loans at the end of the
then current Interest Periods with respect thereto or sooner, if required by
such law or assertion.

SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined or the Required Lenders shall have determined and notified the
Administrative Agent that

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market;

(b) by reason of circumstances affecting its relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans; or

(c) the LIBO Rate will not adequately and fairly reflect the cost to the Lenders
of making or continuing the LIBO Rate Loans for an applicable Interest Period,

then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith (i) in the case of clauses (a) and (b), be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exists or (ii) in the case of
clause (c), be based on a LIBO Rate which is determined by the LIBO Rate
(Reference Lender) until the circumstances causing the LIBO Rate to not fairly
reflect the Lenders’ costs no longer exists, as determined, in good faith, by
the Administrative Agent. Upon receipt of such notice specified in subsection
(i) above, (x) any request to convert any Borrowing into, or continue any
Borrowing as, a LIBO Rate Loan shall be ineffective and (y) the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBO Rate Loans or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans in the amount specified
therein.

 

-55-



--------------------------------------------------------------------------------

SECTION 4.3. Increased LIBO Rate Loan Costs, etc. The Borrower agrees to
reimburse each Lender and Issuer for any increase in the cost to such Lender or
Issuer of, or any reduction in the amount of any sum receivable by such Lender
or Issuer in respect of, such Lender’s or Issuer’s Commitments and the making of
Credit Extensions hereunder (including the making, continuing or maintaining (or
of its obligation to make or continue) any Loans as, or of converting (or of its
obligation to convert) any Loans into, LIBO Rate Loans) that arise in connection
with any Change in Law, except for such changes with respect to increased
capital costs and Taxes which are governed by Section 4.5 and Section 4.6,
respectively. Each affected Lender or Issuer shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, stating the reasons therefor, the additional amount required fully to
compensate such Lender or Issuer for such increased cost or reduced amount and
including reasonable details of the computation of such additional amount. Such
additional amounts shall be payable by the Borrower directly to such Lender or
Issuer within five days of its receipt of such notice, and such notice shall, in
the absence of manifest error, be conclusive and binding on the Borrower.

SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of

(a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;

(b) any Loans not being made as LIBO Rate Loans in accordance with the Borrowing
Request therefore (for a reason other than such Lender being a Defaulting
Lender); or

(c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefore;

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall include reasonable detail of the computation of such
loss or expense and in the absence of manifest error, be conclusive and binding
on the Borrower.

SECTION 4.5. Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required or expected to be maintained by any
Secured Party or any Person controlling such Secured Party, and such Secured
Party determines

 

-56-



--------------------------------------------------------------------------------

(in good faith but in its sole and absolute discretion) that the rate of return
on its or such controlling Person’s capital as a consequence of the Commitments
or the Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Borrower, the Borrower shall within five days following receipt of such notice
pay directly to such Secured Party additional amounts sufficient to compensate
such Secured Party or such controlling Person for such reduction in rate of
return. A statement of such Secured Party as to any such additional amount or
amounts shall include reasonable detail of the computation of such loss or
expense and in the absence of manifest error, be conclusive and binding on the
Borrower. In determining such amount, such Secured Party may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.

SECTION 4.6. Taxes.

(a) All payments made by each Obligor under this Agreement and the other Loan
Documents shall be made free and clear of, and without deduction for or on
account of, any present or future Taxes, including Other Taxes (but excluding
any tax imposed on or measured by the net income or net profits or capital (or
any franchise or similar tax imposed in lieu thereof) of a beneficiary of such
payment (each a “Payee”) pursuant to the laws of the jurisdiction (or any
political subdivision thereof) in which it is organized or the jurisdiction (or
any political subdivision thereof) in which the lending office of such Lender is
located (collectively, the “Excluded Taxes”)). If any such Taxes that are not
Excluded Taxes (“Non-Excluded Taxes”) are required to be withheld from any
amounts payable to any Payee hereunder (subject to the right of such Obligor to
contest any such requirement in good faith, so long as proper reserves are
maintained and each Payee hereunder is paid the full amounts payable hereunder
including any additional amounts payable), such Obligor shall pay such
Non-Excluded Taxes, including Other Taxes, to the appropriate taxing authority,
and the amounts payable to each such Payee shall be increased by such additional
amounts (the “Additional Amounts”) necessary to yield to such Payee (after
payment of all Non-Excluded Taxes, Other Taxes and Additional Amounts, including
any of the foregoing levied on Additional Amounts) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement in the absence of such payments or deductions; provided, that no such
Additional Amounts shall be payable in respect of any Taxes that would not have
been imposed but for a failure by a Payee to provide the documents required by
clause (c) strictly pursuant to the terms of, and only in the circumstances
specified in, clause (c), in excess of the Additional Amounts that would have
been payable had such documents been provided. In addition, such Obligor shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
Applicable Law. Whenever any Non-Excluded Tax or Other Tax is payable by an
Obligor, as promptly as possible thereafter, such Obligor shall (i) pay such
taxes to the appropriate authority within the term provided by law and
(ii) thereafter send to the Administrative Agent, for the account of such Payee,
a certified copy by an Authorized Officer of such Obligor of a stamped filed
receipt showing payment thereof or such other document reasonably satisfactory
to such Payee showing payment thereof. If such Obligor fails to pay any
Non-Excluded Taxes or

 

-57-



--------------------------------------------------------------------------------

Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, such Obligor shall indemnify the affected Payee for any incremental
taxes, interest, penalties, loss, liability, claim or expense (including legal
fees and expenses) that may become payable by any such Payee as a result of any
such failure; provided, that if the Borrower reasonably believes that such Taxes
were not correctly or legally asserted, the Administrative Agent or the Payee,
as the case may be, will use reasonable efforts at the Borrower’s sole cost and
expense and to the extent indemnified by the Borrower to the reasonable
satisfaction of the Administrative Agent or the Payee to cooperate with the
Borrower to obtain a refund of such Taxes so long as such efforts will not, in
the reasonable determination of the Administrative Agent or the Payee, as the
case may be, result in any additional costs, expenses or risks or otherwise be
disadvantageous to the Administrative Agent or the Payee, or require the
Administrative Agent or the Payee to reveal confidential or proprietary
information. This indemnity and agreement shall survive termination of the
Agreement and payment of the Loans.

(b) Subject to the last sentence of clause (c), each Obligor shall indemnify the
Administrative Agent and each Payee, within 10 days after written demand
therefor, for the full amount of any Non-Excluded Taxes or Other Taxes paid by
the Administrative Agent or such Payee on or with respect to any payment by or
on account of any obligation of such Obligor hereunder (including Non-Excluded
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, that if the Borrower reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
the Payee, as the case may be, will use reasonable efforts at the Borrower’s
sole cost and expense and to the extent indemnified by the Borrower to the
reasonable satisfaction of the Administrative Agent or the Payee to cooperate
with the Borrower to obtain a refund of such Taxes so long as such efforts will
not, in the reasonable determination of the Administrative Agent or the Payee,
as the case may be, result in any additional costs, expenses or risks or
otherwise be disadvantageous to the Administrative Agent or the Payee, or
require the Administrative Agent or the Payee to reveal confidential or
proprietary information. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Payee, or by the Administrative Agent
on its own behalf or on behalf of a Payee, shall be conclusive absent manifest
error.

(c) Each Payee that is not a Mexican Financial Institution shall from time to
time, at the request of the Borrower or the Administrative Agent, furnish to the
Borrower or the Administrative Agent, as the case may be, such documentation
required under Applicable Law as may be reasonably required to establish any
available exemption from, or reduction in the amount of, otherwise applicable
Non-Excluded Taxes; provided, that (i) such documentation is consistent with
Applicable Law and (ii) such documentation would not, in the judgment of such
Payee, require such Payee to disclose any confidential or proprietary
information or otherwise be disadvantageous to such Payee; provided, further,
that such documentation shall not be considered

 

-58-



--------------------------------------------------------------------------------

disadvantageous solely by virtue of administrative inconvenience to such Payee.
The Borrower and the Administrative Agent shall be entitled to rely upon the
accuracy of any such documentation furnished to it by any Payee that is not a
Mexican Financial Institution and shall have no obligation to indemnify such
Payee for any incremental taxes, interest or penalties that may become payable
by such Payee solely as a result of any inaccuracy contained therein or the
Payee’s failure to furnish such documentation.

(d) If the Administrative Agent or any Payee determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall cause
such refund to be returned to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, or such Payee, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Payee, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Payee in the event the Administrative Agent or such
Payee is required to repay such refund to such Governmental Authority. This
clause shall not be construed to require the Administrative Agent or any Payee
to make available its tax returns (or any other information relating to its
taxes that it deems confidential or proprietary) to the Borrower or any other
Person.

SECTION 4.7. Payments, Computations; Proceeds of Collateral, etc.

(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrower pursuant to each Loan Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Secured Parties entitled to
receive such payment in Dollars. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. All payments shall be made without
setoff, deduction or counterclaim not later than 11:00 a.m. on the date due in
Same Day Funds to such account as the Administrative Agent shall specify from
time to time by notice to the Borrower. Funds received after that time shall be
deemed to have been received by the Administrative Agent on the next succeeding
Business Day. The Administrative Agent shall promptly remit in Same Day Funds to
each Secured Party its share, if any, of such payments received by the
Administrative Agent for the account of such Secured Party. All interest
(including interest on LIBO Rate Loans) and fees shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such interest or fee is payable over
a year comprised of 360 days (or, in the case of interest on a Base Rate Loan
(calculated at other than the Federal Funds Rate), 365 days or, if appropriate,
366 days). Payments due on a day other than a Business Day shall (except as
otherwise required by clause (c) of the definition of “Interest Period”) be made
on the next succeeding Business Day and such extension of time shall be included
in computing interest and fees in connection with that payment.

 

-59-



--------------------------------------------------------------------------------

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment of all Obligations owing to the
Administrative Agent and to the Collateral Agent, in their respective capacity
as the Administrative Agent or Collateral Agent (including the fees and expenses
of counsel to the Administrative Agent and the Collateral Agent), (ii) second,
after payment in full in cash of the amounts specified in clause (b)(i), to the
ratable payment of all interest (including interest accruing after the
commencement of a proceeding in bankruptcy, insolvency or similar law, whether
or not permitted as a claim under such law) and fees owing under the Loan
Documents, and all costs and expenses owing to the Secured Parties pursuant to
the terms of the Loan Documents, until paid in full in cash, (iii) third, after
payment in full in cash of the amounts specified in clauses (b)(i) and (b)(ii),
to the ratable payment of the principal amount of the Loans then outstanding,
the aggregate Reimbursement Obligations then owing, and the Cash
Collateralization for contingent liabilities under Letter of Credit Outstandings
and the credit exposure owing to Secured Parties under Hedging Agreements,
(iv) fourth, after payment in full in cash of the amounts specified in clauses
(b)(i) through (b)(iii), to the ratable payment of all other Obligations owing
to the Secured Parties, and (v) fifth, after payment in full in cash of the
amounts specified in clauses (b)(i) through (b)(iv), and following the
Termination Date, to each applicable Obligor or any other Person lawfully
entitled to receive such surplus. For purposes of clause (b)(iii), the “credit
exposure” at any time of any Secured Party with respect to a Hedging Agreement
to which such Secured Party is a party shall be determined at such time in
accordance with the customary methods of calculating credit exposure under
similar arrangements by the counterparty to such arrangements, taking into
account potential interest rate (or, if applicable, currency) movements and the
respective termination provisions and notional principal amount and term of such
Hedging Agreement.

(c) The Borrower acknowledges that, prior to the time at which the Applicable
Margin shall be determined pursuant to clause (ii) of the definition thereof,
the Lenders have agreed to the amount of the Applicable Margin and fees payable
under the Loan Documents based upon, among other things, the delivery by the
Obligors pursuant to Section 7.1.1 of accurate and actual reporting of results
of operation, and that the financial covenant ratios set forth in a Compliance
Certificate shall only be treated by the Secured Parties as presumptive evidence
of such actual results. If the actual Leverage Ratio for any period is higher
than that set forth in a Compliance Certificate for such period and all or a
portion of such period occurred prior to the time at which the Applicable Margin
was required to be determined pursuant to clause (ii) of the definition thereof,
then the amount of interest and fees owing for such period (or applicable
portion thereof) shall be established by reference to the actual Leverage Ratio,
and not the ratio set forth in the Compliance Certificate. Promptly, and in any
event within three days, following the earlier of (i) the Borrower’s receipt of
a notice from the Administrative Agent pursuant to this clause including in
reasonable detail the computation of the actual

 

-60-



--------------------------------------------------------------------------------

Leverage Ratio or (ii) a Responsible Officer of the Borrower’s knowledge that
the Leverage Ratio for a particular period was higher than that reported in the
Compliance Certificate for such period, the Borrower shall pay to the
Administrative Agent all unpaid interest and fees for such period based upon the
actual Leverage Ratio. In the event that this higher actual Leverage Ratio
results in a higher Applicable Margin, the Borrower at the request of the
Administrative Agent shall promptly, and in any event within three days, provide
replacement Notes to reflect the higher Applicable Margin. In no event shall the
Lenders be required to rebate interest or fees paid by the Borrower, and the
payment of incremental interest and fees pursuant to this clause shall not
impair (and is without limitation of) the other rights and remedies of the
Secured Parties under the Loan Documents.

(d) Sharing of Payments. If any Secured Party shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Credit Extension or Reimbursement Obligation (other than
pursuant to the terms of Section 4.3, Section 4.4, Section 4.5 or Section 4.6)
in excess of its pro rata share of payments obtained by all Secured Parties,
such Secured Party shall purchase from the other Secured Parties such
participations in Credit Extensions made by them as shall be necessary to cause
such purchasing Secured Party to share the excess payment or other recovery
ratably (to the extent such other Secured Parties were entitled to receive a
portion of such payment or recovery) with each of them; provided, that if all or
any portion of the excess payment or other recovery is thereafter recovered from
such purchasing Secured Party, the purchase shall be rescinded and each Secured
Party which has sold a participation to the purchasing Secured Party shall repay
to the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. The Borrower agrees that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Secured Party were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.

SECTION 4.8. Setoff. Each Secured Party shall, upon the occurrence and during
the continuance of any Event of Default described in clauses (a) through (d) of
Section 8.1.9 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), any and all balances, credits, deposits, accounts or moneys of
the Borrower then or thereafter maintained with such Secured Party; provided,
that any such appropriation and

 

-61-



--------------------------------------------------------------------------------

application shall be subject to the provisions of Section 4.8. Each Secured
Party agrees promptly to notify the Borrower and the Administrative Agent after
any such appropriation and application made by such Secured Party; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Secured Party under this Section are
in addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) which such Secured Party may have.

SECTION 4.9. Replacement of Lenders. The Borrower shall be permitted, at its
sole expense and effort, to replace with a replacement financial institution or
Eligible Assignee any Lender (a) that requests reimbursement for amounts owing
pursuant to Section 4.6 (but only if such Lender is (i) not a Mexican Financial
Institution and (ii) a financial institution not registered with Hacienda for
purposes of Article 195(I) or Article 196(II) of the Mexican Income Tax Law or
any successor provision thereof and, in the case of a financial institution
registered with Hacienda for purposes of Article 195(I) of the Mexican Income
Tax Law, not a resident of (or, if acting through a branch or agency, does not
have its principal office in) a country with which Mexico has entered into a
treaty for the avoidance of double taxation) or Section 4.5; (b) to which the
Borrower is required to make a prepayment or commitment reduction as a result of
the operation of Section 4.1; (c) that defaults in its obligation to make its
Loan hereunder; or (d) that fails to consent to an election, consent, amendment,
waiver or other modification to this Agreement or other Loan Document requiring
more Lenders than the Required Lenders’ consent and such election, consent,
amendment, waiver or other modification is otherwise consented to by Lenders
holding more than 50% of the Total Exposure Amount, without giving effect to the
Loans and undrawn Commitments attributable to such non-consenting Lender;
provided, that (i) such replacement does not conflict with any Applicable Law,
(ii) no Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 4.10 which has eliminated the continued need for payment
of amounts owing pursuant to clause (a) of Section 4.6 or Section 4.5 or the
operation of Section 4.1, (iv) the replacement financial institution shall
purchase, at par, the Loans and other amounts (including accrued and unpaid
interest) owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 4.4 if
the Loans owing to such replaced Lender shall be purchased other than on the
last day of an Interest Period relating to such Loans, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent and satisfactory to the Issuers and the Swing Line
Lender, (vii) the replaced Lender shall be obligated to make such replacement
without recourse in accordance with the provisions of Section 10.11 (provided,
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to clause (a) of Section 4.6 or Section 4.5, as the case may be,
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender, (x) in the case of any such assignment and delegation
resulting from a claim for compensation under Section 4.5 or payments required
to be made pursuant to Section 4.6, such assignment will result in a reduction
in

 

-62-



--------------------------------------------------------------------------------

such compensation or payments and (xi) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
election, consent, amendment, waiver or other modification to this Agreement or
other Loan Document can be effected.

SECTION 4.10. Change of Domestic Office. Each Lender that is not a Mexican
Financial Institution agrees that, upon the occurrence of any event giving rise
to the operation of clause (a) of Section 4.6 (other than the imposition of the
Mexican withholding taxes expected, based upon the identity and place of
residence of each Lender on the Original Effective Date, or the Mexican
withholding taxes applicable to interest payments made to an Eligible Assignee),
Sections 4.1 or 4.5 as to it and upon request by the Borrower, it will use its
commercially reasonable efforts to avoid or minimize the consequences of such
event if such action shall not, in the judgment of such Lender, as the case may
be, be illegal or economically or otherwise disadvantageous to it. If such
Lender is entitled to compensation for the events specified under Section 4.6
(other than as set forth in the preceding sentence) or Section 4.5, or the
Borrower is required to make a prepayment as a result of the operation of
Section 4.1, such Lender shall use commercially reasonable efforts for a period
of 30 days to designate a different Domestic Office for any Obligation affected
by such event if such designation will avoid the need for, or reduce the amount
of, such compensation (except as set forth in the preceding sentence) and will
not, in the sole opinion of such Lender, result in any economic, legal or
regulatory or other disadvantage to such Lender or any of its Affiliates.

ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS

SECTION 5.1. [Reserved].

SECTION 5.2. All Credit Extensions. The obligation of each Lender and each
Issuer to make any Credit Extension shall be subject to the satisfaction of each
of the conditions precedent set forth below.

SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:

(a) the representations and warranties set forth in each Loan Document shall be
true and correct in all material respects with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), in each case other than representations and
warranties that are subject to a Material Adverse Effect or other materiality
qualifier, in which case such representations and warranties shall be (or shall
have been) true and correct in all respects; and

 

-63-



--------------------------------------------------------------------------------

(b) no Default shall have then occurred and be continuing.

SECTION 5.2.2. Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.

SECTION 5.2.3. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel, and the
Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each
Secured Party as set forth in this Article.

SECTION 6.1. Organization, etc. Each Obligor

(a) is validly organized and existing and in good standing, if applicable, under
the laws of the state or jurisdiction of its incorporation or organization;

(b) is duly qualified to do business and in good standing, if applicable, as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification; and

(c) has full power and authority and holds all requisite governmental licenses,
permits and other approvals (i) to enter into and perform its Obligations under
each Loan Document to which it is a party, and (ii) to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it;

except, in each case referred to in clauses (b) or (c)(ii) to the extent that
failure to be so qualified or in good standing, if applicable, or to have such
power or authority or to hold such license, permit or other approval could not
reasonably be expected to have a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Loan Document executed or to be executed
by it are in each case within such Person’s powers, have been duly authorized by
all necessary action, and do not

(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) Applicable Law or governmental
regulation binding on or affecting any Obligor; or

(b) (i) result in, or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) conflict
with or result in a breach of or a default under any contractual restriction
binding on or affecting any Obligor;

except, in each case under clauses (a)(ii), (a)(iii) or (b)(ii) where such
conflict, breach or default, could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those contemplated by the Security Documents (if in
effect on the date this representation and warranty is required to be made) or
those that have been, or on the Original Effective Date were, duly obtained or
made and which are, or on the Original Effective Date were, in full force and
effect) is required for the due execution, delivery or performance by any
Obligor of any Loan Document to which it is a party. Neither the Borrower nor
any of its Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940.

SECTION 6.4. Validity, etc. Each Loan Document to which any Obligor is a party
constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

SECTION 6.5. Financial Information. The financial statements of the Borrower and
its Subsidiaries furnished to the Administrative Agent and each Lender pursuant
to Section 5.1.5 of the Original Credit Agreement have been prepared in
accordance with GAAP consistently applied, and present fairly in all material
respects the consolidated financial condition of the Persons covered thereby as
at the dates thereof and the results of their operations for the periods then
ended. All balance sheets, all statements of income and of cash flow and all
other financial information of each of the Borrower and its Subsidiaries
furnished pursuant to Section 7.1.1 have been and will for periods following the
Original Effective Date be prepared in accordance with GAAP consistently applied
with the financial statements delivered pursuant to Section 5.1.5 of the
Original Credit Agreement, and do or will present fairly in all material
respects the consolidated financial condition of the Persons covered thereby as
at the dates thereof and the results of their operations for the periods then
ended.

 

-65-



--------------------------------------------------------------------------------

SECTION 6.6. No Material Adverse Change. There has been no material adverse
change in the financial condition, results of operations, assets, business,
properties or prospects of the Borrower and its Subsidiaries, taken as a whole,
since December 31, 2010.

SECTION 6.7. Litigation, Labor Controversies, etc. There is no pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened,
litigation, action, proceeding or labor controversy:

(a) affecting the Borrower, any of its Subsidiaries or any other Obligor, or any
of their respective properties, businesses, assets or revenues, which could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect except as disclosed on the Effective Date Filings or which is
disclosed in an updated Disclosure Schedule that has been approved in writing by
the Required Lenders, and no material adverse development has occurred in any
labor controversy, litigation, arbitration or governmental investigation or
proceeding disclosed in the Effective Date Filings (or, if applicable, in any
such updated and approved Disclosure Schedule); or

(b) which purports to affect or which contests the legality, validity or
enforceability of any Loan Document or the transactions contemplated thereunder.

SECTION 6.8. Subsidiaries. The Borrower has no Subsidiaries, except those
Subsidiaries which are identified in Item 6.8 of the Disclosure Schedule, or
which are permitted to have been organized or acquired in accordance with
Section 7.2.10.

SECTION 6.9. Ownership of Properties. The Borrower and each of its Subsidiaries
owns (i) in the case of owned real property, good and marketable fee title to,
and (ii) in the case of owned personal property, good and valid title to, or, in
the case of leased real or personal property, valid and enforceable leasehold
interests (as the case may be) in, all of its properties and assets, tangible
and intangible, of any nature whatsoever, free and clear in each case of all
Liens or claims, except for Liens permitted pursuant to Section 7.2.3, (b) as
could not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect, and (c) minor defects in title that do not interfere
with the Borrower’s or such Subsidiary’s ability to conduct its business as
currently conducted or to utilize such property for its intended purpose.

SECTION 6.10. Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns and reports required by law to have been filed by it and has paid all
Taxes thereby shown to be due and owing, except any such Taxes which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its books
or where any such failure to file or pay could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

SECTION 6.11. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Obligor pending or, to the knowledge of any Obligor,
threatened; (b) hours worked by and payment made to employees of the Obligors
have not been in violation of any Applicable Law dealing with such matters; and
(c) all payments due from any Obligor on account of employee health and welfare
insurance have been paid or accrued as a liability on the financial statements
of such Obligor.

SECTION 6.12. Environmental Warranties. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Obligor (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 6.13. Accuracy of Information. None of the factual information
heretofore or contemporaneously furnished in writing to any Secured Party by or
on behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby contains any untrue statement of a material fact, or omits
to state any material fact necessary to make any information furnished, in light
of the circumstances under which it was furnished, not misleading, and no other
factual information hereafter furnished in connection with any Loan Document by
or on behalf of any Obligor to any Secured Party will contain any untrue
statement of a material fact or will omit to state any material fact necessary
to make any information furnished, in light of the circumstances under which it
was furnished, not misleading on the date as of which such information is dated
or certified. It is understood that no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions (“Forward Looking
Statements”), and the assumptions on which they were based, contained in any
such information, reports, financial statements, exhibits or schedules and that
such Forward Looking Statements and the assumptions on which they were based,
may not prove to be correct; provided, that as of the date such Forward Looking
Statements were generated and, if such Forward Looking Statements were generated
prior to the Original Effective Date, as of the Original Effective Date,
(i) such Forward Looking Statements were based on the good faith assumptions of
the management of the Obligors and (ii) such assumptions were believed by such
management to be reasonable.

SECTION 6.14. Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

 

-67-



--------------------------------------------------------------------------------

SECTION 6.15. Solvency. The Borrower and the Subsidiary Guarantors on a
consolidated basis both before and after giving effect to any Credit Extensions
are Solvent as of the date of such Credit Extensions.

SECTION 6.16. Anti-Terrorism Law.

(a) No Obligor and, to the knowledge of the Obligors, no Affiliate of any
Obligor, is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the PATRIOT
Act.

(b) Neither KCS nor any of its Subsidiaries, nor, to the knowledge of any
Obligor, any Affiliate, broker or other agent of any Obligor acting or
benefiting in any capacity in connection with the Credit Extensions, is any of
the following:

(i) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(ii) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list; or

(iii) any other Person with whom U.S. Persons may not transact or deal under the
provisions of 31 C.F.R. Chapter V or any legal restriction, including
legislation, Executive Order, or regulation, administered by the U.S. Treasury
Department’s Office of Foreign Assets Control.

(c) To the knowledge of the Obligors, no broker or other agent of any Obligor
acting in any capacity in connection with the Credit Extensions (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in clause (b), (ii) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

SECTION 6.17. Status of Obligations as Senior Indebtedness, etc. The
subordination provisions contained in the Subordinated Debt Documents (if any)
are enforceable against the holders of the Subordinated Debt by the holder of
any “Senior Indebtedness” or similar term referring to the Obligations (as
defined in the Subordinated Debt Documents). To the extent that any Subordinated
Debt exists, all Obligations, including those to pay principal of and interest
(including post-petition interest, whether or not allowed as a claim under
bankruptcy or similar laws) on the Loans and Reimbursement Obligations, and fees
and expenses in connection therewith, constitute “Senior Indebtedness” or
similar term relating to the Obligations (as defined in the Subordinated Debt
Documents) and all such Obligations are entitled to the benefits of the
subordination created by the Subordinated Debt Documents.

 

-68-



--------------------------------------------------------------------------------

SECTION 6.18. Absence of Default. No Default has occurred and is continuing.

SECTION 6.19. Ranking; Recourse; Liens.

(a) The Obligations of each Obligor hereunder and under the other Loan Documents
to which it is a party are and will at all times be unconditional general
obligations of such Obligor, and rank and will at all times rank at least pari
passu in right of payment with all its other senior Indebtedness, except for
obligations accorded preference by mandatory provisions of law. There is no Lien
upon or with respect to any of the present property or Indebtedness of any
Obligor or the Borrower’s Subsidiaries other than Liens permitted by this
Agreement or the other Loan Documents.

(b) Attached as Item 6.19(b) of the Disclosure Schedule is a complete and
accurate list of all Liens of each Obligor securing Indebtedness in an amount
equal to or greater than $5,000,000 (or its equivalent in other currencies)
existing on the Original Effective Date, showing as of the Original Effective
Date the lienholder thereof, the principal amount of the obligations secured
thereby and a brief description of the assets subject thereto.

(c) Attached as Item 6.19(c) of the Disclosure Schedule is a complete and
accurate list of all existing Indebtedness of the Borrower and its Subsidiaries
in excess of $5,000,000 as of the Original Effective Date.

SECTION 6.20. Withholding Tax. As of the Original Effective Date, there is no
tax, levy, impost, deduction, charge or withholding imposed, levied or made by
or in Mexico or any political subdivision or taxing authority thereof or therein
either (a) on or by virtue of the execution or delivery of the Loan Documents;
or (b) on any payment to be made pursuant to the Loan Documents to any Person,
except that payments considered interest pursuant to Article 195 of the Mexican
Income Tax Law (Ley del Impuesto Sobre la Renta) under this Agreement or the
Notes (including fees payable hereunder and under the Arrangement Letters) will
be subject to a Mexican withholding tax at a rate of 4.9% so long as the payee,
that is not a Mexican Financial Institution or a lender that is not registered
with Hacienda for purposes of Article 196(II) of the Mexican Income Tax Law,
(i) is a foreign commercial bank or other financial institution registered with
Hacienda for purposes of Article 195(I) of the Mexican Income Tax Law (Lev del
Impuesto Sobre la Renta), the regulations thereunder and any administrative
rules issued thereunder and (ii) is a resident for tax purposes of (or its
principal place of business, if lending through a branch or agency, is located
in) a country with which Mexico has entered into a treaty for the avoidance of
double taxation. As of the Restatement Effective Date, each Obligor is permitted
under Applicable Law, to make all payments pursuant to the Loan Documents free
and clear of all Taxes imposed, levied or made by or in Mexico or any political
subdivision or taxing authority thereof, as provided in each Loan Document,
without any liability to be borne by the payee in connection with such Mexican
withholding tax to the extent that the Obligor making such payment has complied
with its obligations in Section 4.6 to pay to the appropriate Mexican
authorities applicable Taxes required to be paid by such Obligor.

 

-69-



--------------------------------------------------------------------------------

SECTION 6.21. Proper Form. The Loan Documents are (or, in the case of any Note,
will be, upon the issuance thereof in accordance herewith) in proper legal form
for the enforcement thereof in Mexico, against each Obligor; provided, that, if
any legal proceedings are brought in a court of Mexico for the enforcement
against any Obligor, of this Agreement, the Arrangement Letters or any other
Loan Document that is executed in a language other than Spanish, a Spanish
translation of such document prepared by a translator approved by the Mexican
court would have to be approved by such court after such Obligor has been given
the opportunity to be heard with respect to the accuracy of the translation, and
proceedings would thereafter be based on the translated documents. To ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement, the Arrangement Letters or any other Loan Document in Mexico it is
not necessary that this Agreement, the Arrangement Letters or any other Loan
Document be filed or recorded with any Governmental Authority in Mexico or be
notarized, or that any stamp or similar tax be paid on or in respect of this
Agreement, the Arrangement Letters or any other Loan Document.

SECTION 6.22. Choice of Law. In any action or proceeding involving an Obligor
arising out of or relating to any Loan Document in any court of Mexico, the
Lenders, the Issuers and the Administrative Agent would be entitled to the
recognition and effectiveness of the choice of law provisions of Section 10.9.

SECTION 6.23. Immunity. Each Obligor is subject to suit in Mexico and neither
any Obligor nor its assets has any right of immunity, on the grounds of
sovereignty or otherwise, from any legal action, suit or proceeding, set-off or
counterclaim, the jurisdiction of any competent court and service of process,
attachment or execution in Mexico with respect to its obligations, liabilities,
or any other matter under or arising out of or in connection with any Loan
Document, and to the extent that such Obligor or its assets may have or may
hereafter become entitled to any such right of immunity it has effectively
waived such right under Section 10.19; provided, that none of (i) the Concession
Title or the Port Concession may be transferred to any Person without the prior
consent of the government of Mexico, or (ii) control of VAM may be transferred
to any Person without prior notice to the government of Mexico. The waiver by
each Obligor described in the immediately preceding sentence is a legal, valid
and binding obligation thereof. The foregoing waiver is intended to be effective
to the fullest extent now or hereafter permitted by the Applicable Law of any
jurisdiction in which any suit, action or proceeding with respect to any Loan
Document may be commenced. The performance of the Loan Documents by the Obligors
constitutes private and commercial acts rather than governmental or public acts.

SECTION 6.24. Status of Concession.

(a) The Concession Title is in full force and effect and no proceeding or, to
the best knowledge of the Borrower, investigation seeking the termination or
revocation of the Concession Title has been initiated pursuant to a notice sent
to the Borrower.

 

-70-



--------------------------------------------------------------------------------

(b) The Borrower has disclosed in writing to the Administrative Agent any
sanctions imposed on it pursuant to final and non-appealable resolutions under
Sections II, III, IV, V, VIII or IX of Article 21 of the Railway Service Law
(Ley del Servicio Ferroviario).

(c) The Borrower has not been sanctioned pursuant to final and non-appealable
resolutions (i) on two different occasions for the same type of violation of
Section II or V of Article 21 of the Railway Service Law (Ley del Servicio
Ferroviario) or (ii) on four different occasions for the same type of violation
of Section III, IV, VIII and IX of Article 21 of the Railway Service Law (Ley
del Servicio Ferroviario), in each case as in effect on the Restatement
Effective Date. For the avoidance of doubt, a sanction under Sections II, III,
IV, V, VIII or IX of Article 21 of the Railway Service Law (Ley del Servicio
Ferroviario) that does not otherwise violate this Section 6.24 shall not by
itself constitute an Event of Default by the Borrower.

ARTICLE VII

COVENANTS

SECTION 7.1. Affirmative Covenants. The Borrower agrees with each Lender, each
Issuer and the Administrative Agent that until the Loan Repayment Date has
occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.

SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:

(a) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, commencing with the Fiscal Quarter ending September 30, 2011,
the unaudited consolidated financial statements of the Borrower and its
Subsidiaries in respect of such Fiscal Quarter prepared in accordance with GAAP
(except as otherwise discussed in the notes to such financial statements), which
financial statements shall present fairly in all material respects in accordance
with GAAP (subject to absence of footnotes), the financial condition of the
Borrower and its Subsidiaries as at the end of the relevant Fiscal Quarter of
each Fiscal Year and the results of the operations of the Borrower and its
Subsidiaries for such Fiscal Quarter; provided, that for so long as the Borrower
files a Form 10-Q with the SEC within the period set forth above, each Lender
and the Administrative Agent will be deemed to have been supplied with the
financial statements required in this clause (a) at the time that such financial
statements are accessible electronically by means of the SEC’s website on the
internet or at KCS’s website on the internet;

(b) within 90 days after the end of each Fiscal Year of the Borrower, commencing
with the Fiscal Year ending December 31, 2011, the consolidated annual financial
statements of the Borrower and its Subsidiaries audited and

 

-71-



--------------------------------------------------------------------------------

reported on in accordance with GAAP (except as otherwise discussed in the notes
to such financial statements), with the opinion thereon of internationally
recognized independent public accountants, which financial statements shall
present fairly in all material respects in accordance with GAAP the financial
condition of the Borrower and its Subsidiaries as at the end of the relevant
Fiscal Year and the results of the operations of the Borrower and its
Subsidiaries for such Fiscal Year; provided, that for so long as the Borrower
files a Form 10-K with the SEC within the period set forth above, each Lender
and the Administrative Agent will be deemed to have been supplied with the
financial statements required in this clause at the time that such financial
statements are accessible electronically by means of the SEC’s website on the
internet or at KCS’s website on the internet; provided, further that such
financial statements shall not have an Impermissible Qualification;

(c) concurrently with the delivery of the financial statements pursuant to
clauses (a) and (b), a Compliance Certificate, executed by a Responsible Officer
of the Borrower, (i) certifying that no Default then exists or, if any Default
then exists, specifying the nature and period of existence thereof and what
action has been taken or is proposed to be taken with respect thereto, and
(ii) providing all information and calculations necessary for determining
compliance with the covenants contained in Section 7.2.4;

(d) promptly and in any event within five Business Days after a Responsible
Officer of the Borrower or any other Obligor obtains knowledge of the occurrence
of a Default, a statement of an Authorized Officer of the Borrower setting forth
details of such Default and the action which the Borrower or such Obligor has
taken and proposes to take with respect thereto;

(e) promptly following an Authorized Officer of the Borrower or any other
Obligor obtaining knowledge of (i) the occurrence of any material adverse
development with respect to any litigation, action, proceeding or labor
controversy that could be reasonably expected to have a Materially Adverse
Effect or (ii) the commencement of any litigation, action, proceeding or labor
controversy that could reasonably be expected to have a Material Adverse Effect,
notice thereof and will, to the extent not already included by Borrower in a
Form 10-K, 10-Q or 8-K filed with the SEC, provide copies of requested publicly
available pleadings relating thereto in the language in which they are filed;

(f) to the extent the Administrative Agent reasonably requests from time to
time, copies of all publicly available financial reports, notices, prospectuses
and registration statements which any Obligor files with any Governmental
Authority (including the Mexican or any other national securities exchange);
provided, that the information will be furnished only in the language in which
it was filed;

(g) no later than March 31 of each year, updated financial projections of the
Borrower for each two-year period beginning on January 1 of each Fiscal Year
commencing with such projections for the period starting on January 1, 2012,
substantially in the same format delivered to the Lenders prior to the Original
Effective Date;

 

-72-



--------------------------------------------------------------------------------

(h) (i) at the time of each prepayment required under Section 3.1.1 (other than
clause (a) of Section 3.1.1), a certificate signed by an Authorized Officer of
the Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment and (ii) to the extent practicable, at least three days’ prior
written notice of such prepayment specifying the principal amount of Loans to be
prepaid;

(i) to the extent the Administrative Agent requests from time to time, copies of
all “management letters” submitted to the Borrower or any other Obligor by the
independent public accountants referred to in clause (b) in connection with each
audit made by such accountants;

(j) promptly following the mailing or receipt of any notice or report delivered
under the terms of any Subordinated Debt, copies of such notice or report;

(k) promptly (and, in any event, within five Business Days) after an Authorized
Officer of the Borrower obtains knowledge thereof, notice of any other event or
development that could reasonably be expected to have a Material Adverse Effect
and the actions proposed to be taken with respect thereto;

(l) at least thirty days prior to the cancellation of any insurance policy
required to be maintained pursuant to Section 7.1.4, notice of cancellation
thereof; and

(m) such other financial and other information as any Lender or Issuer through
the Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate).

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform; and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information within the meaning of the United States
federal securities laws with respect to KCS, the Borrower or its Subsidiaries or
its or their Capital Securities) (each, a “Public Lender”). The Borrower hereby
agrees that (i) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers and the
Lenders to treat such Borrower Materials as either (A) publicly available
information or

 

-73-



--------------------------------------------------------------------------------

(B) not containing any material non-public information with respect to KCS, the
Borrower or any of its Subsidiaries or any of its or their respective Capital
Securities for purposes of United States Federal, state and foreign securities
laws (provided, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.20); (iii) all
Borrower Materials marked “PUBLIC” by the Borrower are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(iv) the Administrative Agent and the Lead Arrangers shall be entitled to treat
all Borrower Materials that are not marked “PUBLIC” by the Borrower or on the
Borrower’s behalf as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

SECTION 7.1.2. Maintenance of Existence; Compliance with Contracts, Laws, etc.
The Borrower will, and will cause each of its Subsidiaries to:

(a) preserve and maintain its legal existence (except as otherwise permitted by
Section 7.2.10);

(b) comply with all Applicable Laws, rules, regulations and orders binding upon
the Borrower and its Subsidiaries, or upon its or their property;

(c) pay (before the same become delinquent), all Taxes imposed upon the Borrower
or its Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
Borrower or its Subsidiaries, as applicable; and

(d) comply with any of the terms, covenants, conditions or provisions of any
indenture, mortgage, deed of trust, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which it is bound or to which it may
be subject;

except, in each case referred to in clauses (b), (c) or (d), to the extent that
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

SECTION 7.1.3. Maintenance of Properties, Franchises. The Borrower will, and
will cause each of its Subsidiaries to,

(a) maintain, preserve, protect and keep its and their respective properties in
good repair, working order and condition (ordinary wear and tear excepted), and
make necessary repairs, renewals and replacements so that the business carried
on by the Borrower and its Subsidiaries may be properly conducted at all times,
unless the Borrower or such Subsidiary determines in good faith that the
continued maintenance of such property is no longer economically desirable,
necessary or useful to the business of the Borrower or any of its Subsidiaries
or the Disposition of such property is otherwise permitted by Section 7.2.10 or
Section 7.2.11; and

 

-74-



--------------------------------------------------------------------------------

(b) take all reasonable action to obtain and maintain all rights, privileges,
authorizations and franchises necessary or desirable for the conduct of its
business (including the Concession Title) and comply with all contractual
obligations (including the terms of such Concession Title) binding on it or its
Property, except where the failure to maintain any such rights, privileges,
authorizations or franchises or to comply with contractual obligations,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 7.1.4. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, against such risks as are typically insured
against in the same general area, by Persons of comparable size engaged in the
same or similar business as the Borrower and its Subsidiaries and in keeping
with the risks assumed by U.S. Class I Railroads generally; provided, however
that Borrower and its Subsidiaries may self-insure with respect to any or all of
the above if customary and in keeping with risks assumed by U.S. Class I
Railroads generally; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) at all times during a Security Period, name the Administrative
Agent on behalf of the Secured Parties as loss payee (in the case of property
insurance) or additional insured (in the case of liability insurance), as
applicable, and (ii) be in addition to any requirements to maintain specific
types of insurance contained in the other Loan Documents.

SECTION 7.1.5. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep books and records in accordance with GAAP which accurately
reflect in all material respects all of its business affairs and transactions
and permit each Secured Party or any of their respective representatives, at
reasonable times and intervals upon reasonable notice to the Borrower, to visit
each Obligor’s offices and inspect its properties, to discuss such Obligor’s
financial matters with its officers, and its independent public accountants (and
each Obligor hereby authorizes such independent public accountant to discuss
such Obligor’s financial matters with each Secured Party or their
representatives but only if such Obligor is present) and to examine any of its
books and records. Each such visit, inspection, discussion and examination shall
be at the sole expense and risk of such Secured Party with respect to personal
injuries that may occur during any such visit, inspection, discussion and
examination; provided, however that when an Event of Default exists, any

 

-75-



--------------------------------------------------------------------------------

Secured Party (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours, without advance notice and without the
Borrower being present.

SECTION 7.1.6. Use of Proceeds. The Borrower will apply the proceeds of the
Credit Extensions as follows:

(a) for working capital and general corporate purposes of the Borrower and
(subject to Section 7.2.5) its Subsidiaries, including, without limitation,
Permitted Acquisitions and Permitted Investments by such Persons and the making
of Restricted Payments permitted or not prohibited hereunder;

(b) for issuing Letters of Credit for the account of the Borrower and (subject
to Section 7.2.5) its Subsidiaries;

(c) for redemption, prepayment or defeasance of all or any portion of the
Subject Notes or any other Indebtedness, to the extent permitted or not
prohibited hereunder; and

(d) to repay the Existing Obligations of the Terminating Lenders under the
Original Credit Agreement.

SECTION 7.1.7. Reinstatement of Collateral; Future Guarantors, Security, etc.
(a) Within ten days of each commencement of a Security Period of the kind
described in clause (b) of the definition thereof (or such longer period as may
be agreed by the Collateral Agent), the Borrower shall, and shall cause the
Subsidiary Guarantors and their respective shareholders (where applicable) to,
execute and deliver to the Administrative Agent the Reinstatement Capital
Securities Pledge Agreement and the Reinstatement Obligor Pledge Agreement and
shall take such other actions as the Administrative Agent shall reasonably
request sufficiently in advance of such deadline to evidence the reinstatement
of such security interest (for the avoidance of doubt, after giving effect to
the first proviso to this paragraph (a)), except to the extent that the property
subject to such security interest (including, for the avoidance of doubt, any
property which would otherwise be subject to a security interest under the
Reinstatement Capital Securities Pledge Agreement or the Reinstatement Obligor
Pledge Agreement) has been (x) sold, leased, transferred or otherwise disposed
of prior to the commencement of such Security Period in one or more transactions
permitted under Sections 7.2.11 or 7.2.15 or (y) become subject to a Lien prior
to the commencement of such Security Period in compliance with Section 7.1.7,
and subject to any contractual restrictions permitted under Section 7.2.14;
provided that, in connection with each commencement of a Security Period of the
kind described in clause (b) of the definition thereof, the security interest
granted pursuant to the Obligor Pledge

 

-76-



--------------------------------------------------------------------------------

Agreement in those Pledged Assets (as defined therein) constituting locomotives
and any and all rights in connection therewith shall, for purposes of this
paragraph (a), be deemed to refer to (i) those locomotives listed and described
in Exhibit E thereto and (ii) in the event any of the locomotives listed and
described in such Exhibit E have been sold, leased, transferred or otherwise
disposed of or otherwise encumbered, or are otherwise unable to be pledged
pursuant to a Reinstatement Obligor Pledge Agreement (the “Non-Reinstated
Locomotives”), any unencumbered locomotives not set forth in such Exhibit E
owned by any Obligor that have, in the aggregate, the same book value as such
Non-Reinstated Locomotives (or if less, the portion of the book value of such
Non-Reinstated Locomotives represented by all such unencumbered locomotives of
the Obligors, other than those in respect of which the Collateral Agent
determines that the cost of obtaining the security interest exceeds the benefit
obtained from the security interest); provided, further that, for the avoidance
of doubt, the foregoing proviso shall not be construed as a limitation on the
rights of the Obligors to dispose of or grant liens with respect to their
assets, in each case, in accordance with the terms of this Agreement.

(b) Notwithstanding anything to the contrary in the Security Documents, so long
as a Security Period shall be in effect, promptly, and in any event within

(i) ten Business Days (with such extensions as the Collateral Agent may grant in
its sole discretion) following the request of the Administrative Agent, the
Borrower will, and will cause each Subsidiary to, execute any documents,
agreements and instruments, and take all further action, that may be required
under applicable law, and do all things reasonably requested by the
Administrative Agent, in order to grant, preserve, protect and perfect the
validity and first priority (subject to Liens permitted by Section 7.2.3) of the
Liens created or intended to be created by the Loan Documents; and

(ii) forty-five days (with such extensions as the Administrative Agent may grant
in its sole discretion) after the delivery date for annual and quarterly
financial statements under clauses (a) and (b) of Section 7.1.1 as to which a
determination has been made that a Material Subsidiary has been acquired or
created or a Subsidiary that was not a Material Subsidiary has become a Material
Subsidiary, the Borrower will cause such Material Subsidiary to execute a
supplement (in form and substance satisfactory to the Administrative Agent) to
the Subsidiary Guaranty, the Obligor Pledge Agreement and each other applicable
Loan Document in favor of the Secured Parties; provided that, notwithstanding
this Section 7.1.7 or anything else to the contrary in the Loan Documents, the
Borrower shall comply with this Section 7.1.7 (whether or not a Security Period
shall be in effect at such time) solely to the extent this Section 7.1.7 relates
to guaranties or guaranty supplements.

 

-77-



--------------------------------------------------------------------------------

In addition, from time to time so long as a Security Period shall be in effect,
the Borrower will, and will cause each of its Material Subsidiaries to, at its
and their cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its and their assets and properties as set forth in the then applicable
Security Documents. Such Liens will (to the extent required) be created under
the Loan Documents in form and substance satisfactory to the Administrative
Agent, and the Borrower will, and will cause its Material Subsidiaries to,
deliver or cause to be delivered to the Administrative Agent all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Administrative Agent shall reasonably request to
evidence compliance with this Section (to the extent in effect). Notwithstanding
anything in this Section to the contrary, the Borrower, together with
Subsidiaries representing in the aggregate at least 80% of the total assets of
the Borrower and its Subsidiaries, and at least 80% of the Borrower’s
consolidated Net Income (in each case tested as of the last day of each Fiscal
Quarter), shall be Subsidiary Guarantors and (to the extent a Security Period is
in effect) a party to the Obligor Pledge Agreement, and the Borrower will cause
certain Subsidiaries to become a Subsidiary Guarantor within forty-five days
(with such extensions as the Administrative Agent may grant in its sole
discretion) after the delivery date for annual and quarterly financial
statements under clauses (a) and (b) of Section 7.1.1 as to which a
determination has been made that additional Subsidiaries are required to become
a Subsidiary Guarantor to satisfy the foregoing; provided that, notwithstanding
this Section 7.1.7 or anything else to the contrary in the Loan Documents, the
Borrower shall comply with this Section 7.1.7 (whether or not a Security Period
shall be in effect at such time) to the extent this Section 7.1.7 relates to
guaranties or guaranty supplements.

SECTION 7.1.8. Senior Obligations. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its obligations under this Agreement, the Notes and
the other Loan Documents to which it is a party shall at all times rank at least
pari passu in right of payment with all its other present and future senior
Indebtedness, except for obligations accorded preference by mandatory provisions
of law.

SECTION 7.1.9. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay their obligations, including tax liabilities, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
such contest effectively suspends collection of the contested obligation and the
enforcement of a Lien securing such obligation, (b) the Borrower or any such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 7.1.10. Environmental Laws. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) comply in all material respects with, and ensure
compliance in all material aspects by all tenants

 

-78-



--------------------------------------------------------------------------------

and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, consents, notifications, authorizations,
registrations or permits required by applicable Environmental Laws; and
(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except in each
case where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where failure to comply could not reasonably be
expected to have a Material Adverse Effect.

SECTION 7.1.11. Registration of Security Documents; Filing with Surface
Transportation Board.

(a) Within ten days of each commencement of a Security Period of the kind
described in clause (b) of the definition thereof (or such longer period as may
be agreed by the Collateral Agent), the Borrower shall provide the Collateral
Agent with satisfactory evidence of filing of a Reinstatement Obligor Pledge
Agreement to the extent required under Section 7.1.7(a) for registration in each
of Mexico’s Railroad Registry (Registro Ferroviario Mexicano) and in the
Registry of Guaranties on Movable Assets (Registro Único de Garantías
Mobiliarias) as applicable and payment in full of the corresponding registration
taxes.

(b) Within ten days of each commencement of a Security Period of the kind
described in clause (b) of the definition thereof (or such longer period as may
be agreed by the Collateral Agent), the Borrower shall provide the Collateral
Agent with satisfactory evidence of filing of each of the Reinstatement Capital
Securities Pledge Agreements to the extent required under Section 7.1.7(a) for
registration in the Registry of Guaranties on Movable Assets (Registro Único de
Garantías Mobiliarias), and payment in full of the corresponding registration
taxes.

(c) Within forty-five days of each commencement of a Security Period of the kind
described in clause (b) of the definition thereof (or such longer period as may
be agreed by the Collateral Agent), the Borrower shall provide the Collateral
Agent with satisfactory evidence of completion of the registration of the
Reinstatement Obligor Pledge Agreement to the extent required under
Section 7.1.7(a) and each of the Reinstatement Capital Securities Pledge
Agreements to the extent required under Section 7.1.7(a) with Mexico’s Railroad
Registry (Registro Ferroviario Mexicano) and the Registry of Guaranties on
Movable Assets (Registro Único de Garantías Mobiliarias), as applicable, as a
first priority security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties.

 

-79-



--------------------------------------------------------------------------------

(d) Within ten days of each commencement of a Security Period of the kind
described in clause (b) of the definition thereof (or such longer period as may
be agreed by the Collateral Agent), the Borrower shall provide the Collateral
Agent with satisfactory evidence of filings with the Surface Transportation
Board in regards with all of the locomotives pledged under the Reinstatement
Obligor Pledge Agreement to the extent required under Section 7.1.7(a), such
filing to be completed (i) within ten days of the date on which such Security
Period of the kind described in clause (b) of the definition thereof commences
(or such longer period as may be agreed by the Collateral Agent) with respect to
any pledged locomotives pledged under the Reinstatement Obligor Pledge Agreement
to the extent required under Section 7.1.7(a) on the date such Security Period
commences and (ii) within 10 days of any replacement locomotive pledged after
the date such Security Period commences, in each case, with such extensions as
the Administrative Agent may grant in its sole discretion.

(e) Within 30 Business Days (or such longer period as may be agreed by the
Collateral Agent) following the commencement of a Security Period of the kind
described in clause (b) of the definition thereof, the Borrower shall provide
the Collateral Agent with copies of certificates of mercantile (certificado de
folio mercantile) for each Obligor dated as of a recent date (none of which
shall, except with respect to Liens permitted by Section 7.2.3, evidence a Lien
on any collateral described in any Loan Document).

SECTION 7.1.12. Maintenance of Government Approvals. The Borrower will, and will
cause each of its Subsidiaries to, maintain in full force and effect all
governmental licenses, consents, approvals, permits and authorizations which may
be necessary or appropriate under any Applicable Law for the conduct of its
business (including the Concession Title), except in the case of other than the
Concession Title, to the extent that a failure to so maintain such licenses,
consents, approvals, permits and authorizations could not reasonably be expected
to result in a Material Adverse Effect, for the execution, delivery and
performance of this Agreement and the other Loan Documents by each Obligor and
for the validity or enforceability against it hereof and thereof, and take all
necessary governmental and administrative action in Mexico to make all payments
to be made by it hereunder and thereunder. The Obligors shall file all
applications necessary for, and shall use their best efforts to obtain, any
additional authorization as soon as possible after determination that such
authorization or approval is required for any Obligor to perform its obligations
hereunder or under the other Loan Documents, including any filings necessary to
obtain payment in Dollars in respect of any amounts owing hereunder or under the
other Loan Documents.

SECTION 7.1.13. Insurance. In the event that any of the insurance policies
described in any certificate or binder delivered to the Administrative Agent
pursuant to Section 5.1.9 of the Original Credit Agreement is renewed or
replaced within 10 Business Days following the Original Effective Date, the
Borrower shall promptly (and in any event within 10 Business Days) following
such replacement or renewal deliver to the Administrative Agent certificates of
insurance (or binders in respect thereof) evidencing such new or replacement
policies.

 

-80-



--------------------------------------------------------------------------------

SECTION 7.2. Negative Covenants. The Borrower covenants and agrees with each
Lender, each Issuer and the Administrative Agent that until the Loan Repayment
Date has occurred, the Borrower will, and will cause its Subsidiaries to,
perform or cause to be performed the obligations set forth below.

SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity except those
business activities engaged in on the date of this Agreement and activities
reasonably incidental thereto.

SECTION 7.2.2. Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of the Obligations;

(b) [Reserved];

(c) Indebtedness existing as of the Original Effective Date which is identified
in Item 7.2.2(c) of the Disclosure Schedule;

(d) Indebtedness incurred in connection with letters of credit (other than
Letters of Credit issued hereunder) in an aggregate undrawn amount not to exceed
the Dollar equivalent amount of $15,000,000 at any time outstanding;

(e) Indebtedness in respect of performance, surety or appeal bonds (in each case
not in respect of borrowed money) provided in the ordinary course of business of
the Borrower and its Subsidiaries;

(f) Indebtedness:

(i) in respect of industrial revenue bonds or other similar governmental or
municipal bonds; provided, that immediately following the incurrence of and
giving effect to such Indebtedness on a pro forma basis as of the last day of
the immediately preceding Fiscal Quarter for which financial information was
delivered pursuant to clause (a) or clause (b) or Section 7.1.1, the Borrower
would have been in compliance with the financial covenants set forth in
Section 7.2.4,

(ii) evidencing the deferred purchase price of newly acquired equipment and
other property or incurred to finance the acquisition of equipment of the
Borrower and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Borrower and its

 

-81-



--------------------------------------------------------------------------------

Subsidiaries; provided, that such Indebtedness is incurred within 270 days of
the acquisition of such property or if such equipment is purchased in
installments, within 270 days of the final purchased installment, and

(iii) in respect of Capitalized Lease Liabilities;

(g) unsecured Indebtedness of the Borrower or any Subsidiary owing to the
Borrower or any Subsidiary, which Indebtedness:

(i) if incurred by an Obligor, may be incurred without limit;

(ii) if incurred by a Subsidiary that is not a Subsidiary Guarantor and is owing
to an Obligor, may be incurred only to the extent permitted by clause (e)(ii) of
Section 7.2.5 (or clause (q) of Section 7.2.5, to the extent then in effect);

(iii) if incurred by a Subsidiary that is not a Subsidiary Guarantor owing to
another Subsidiary that is not a Subsidiary Guarantor, may be incurred without
limit; and

(iv) in the case of clauses (g)(i) and (g)(ii), is subject to the terms of the
Interco Subordination Agreement;

(h) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Borrower, but only if (i) such Indebtedness was not created or
incurred in contemplation of or in connection with such Person becoming a
Subsidiary, and (ii) such Person shall comply with the terms of Section 7.1.7
(if applicable);

(i) Indebtedness in respect of Hedging Obligations that is incurred in the
ordinary course of business and not for speculative purposes;

(j) unsecured Indebtedness of the Borrower or a Subsidiary; provided, that (x),
(i) both before and after giving effect to such Indebtedness, on a pro forma
basis, no Default shall have occurred and be continuing or would result
therefrom and (ii) immediately following the incurrence of and giving effect to
such Indebtedness on a pro forma basis as of the last day of the immediately
preceding Fiscal Quarter for which financial information has been delivered
pursuant to clauses (a) or (b) of Section 7.1.1, the Borrower would have been in
compliance with the financial covenants set forth in Section 7.2.4, (y) the
unsecured Indebtedness shall not include amortization payments or be due earlier
than 180 days after the Final Maturity Date; provided that (1) so long as the
Leverage Ratio shall not be more than 3.50:1, as set forth in the most recent
Compliance Certificate delivered in accordance with Section 7.1.1(c) or
(2) irrespective of whether the preceding clause (1) is applicable, if an
Investment Grade Period shall have commenced following the Restatement Effective
Date (and irrespective of whether such Investment Grade Period shall have
ended), this clause (y) shall not apply; and (z) the covenants and events of
default applicable to the unsecured Indebtedness shall be no more restrictive in
any material respect than the terms of this Agreement;

 

-82-



--------------------------------------------------------------------------------

(k) Refinancing Indebtedness incurred in respect of Indebtedness under clauses
(a), (c), (f), (g), (h), (i), (j) and (m) (provided that (x) any refinancing of
Indebtedness incurred under clause f(i) must continue to comply with the terms
of clause f(i) and (y) any refinancing of Indebtedness incurred under clause (j)
must continue to comply with the terms of clause (j));

(l) other Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness permitted under clause (g)(ii)) in an aggregate amount at any time
outstanding not to exceed $30,000,000 at any time outstanding; and

(m) Indebtedness in respect of promissory notes issued by the Borrower in favor
of its shareholders and/or Affiliates (“Dividend Notes”), or outstanding under
any loan agreements between any such Persons, having a maximum aggregate
principal amount outstanding at any time not to exceed $300,000,000; provided
that so long as (x) the Leverage Ratio shall not be more than 3.50:1, as set
forth in the most recent Compliance Certificate delivered in accordance with
Section 7.1.1(c) or (y) irrespective of whether the preceding clause (x) is
applicable, if an Investment Grade Period shall have commenced following the
Restatement Effective Date (and irrespective of whether such Investment Grade
Period shall have ended), Indebtedness may be incurred pursuant to this clause
(m) without limit;

provided, that (x) no Indebtedness otherwise permitted by clause (j) shall be
assumed, created or otherwise incurred if a Default has occurred and is then
continuing or would result therefrom and (y) notwithstanding any of the
foregoing, the Subsidiaries of the Borrower shall not be permitted (individually
or collectively) to incur Indebtedness (other than Indebtedness under the Loan
Documents) in an aggregate principal amount that, together with the Revolving
Loan Commitment Amount, would exceed the greater of (A) $150,000,000 and (B) the
Secured Debt Cap (as defined in the Existing Indentures).

SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations, including but not limited to the
Security Documents (if in effect at the relevant date);

(b) [Reserved];

(c) Liens existing as of the Original Effective Date and disclosed in
Item 7.2.3(c) of the Disclosure Schedule securing Indebtedness described in
clause (c) of Section 7.2.2, and any Refinancing Indebtedness in respect
thereof; provided that any such Lien applies only to the assets that are subject
thereto as of the Original Effective Date and the proceeds thereof;

 

-83-



--------------------------------------------------------------------------------

(d) Liens securing Indebtedness of the type permitted under clause (f) of
Section 7.2.2; provided, that (i) such Lien is granted within 270 days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed 90% of the lesser of the cost or the Fair Market Value of the applicable
property, improvements or equipment at the time of such acquisition,
construction or lease and (iii) such Lien secures only the assets that are the
subject of the Indebtedness referred to in such clause;

(e) Liens securing Indebtedness permitted by clause (h) of Section 7.2.2;
provided, that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation or connection thereof and attach only to
specific tangible assets of such Person (and not to all or a substantial portion
of assets of such Person generally or in the form of a blanket Lien on the
assets of such Person);

(f) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

(g) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds and other
obligations of a similar nature permitted under clause (e) of Section 7.2.2;

(h) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;

(i) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached or with the Borrower’s or its Subsidiary’s ability to conduct its
business as currently conducted or to utilize such property for its intended
purpose;

(j) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;

 

-84-



--------------------------------------------------------------------------------

(k) licenses, leases or subleases granted to others that do not materially
interfere with the ordinary course of the business;

(l) Liens on assets of the Borrower and its Subsidiaries, other than collateral
securing the Obligations (if in effect at the relevant date), securing
reimbursement obligations with respect to letters of credit permitted under
clause (d) of Section 7.2.2 or with respect to commercial or trade letters of
credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the import of goods;

(n) Liens on assets of the Borrower and its Subsidiaries, other than collateral
securing the Obligations (if in effect at the relevant date), securing
Indebtedness permitted by clause (k) of Section 7.2.2 (to the extent that the
Refinanced Debt was previously secured by a Lien on such assets);

(o) any interest or title of a lessor in the property that is the subject of a
Capitalized Lease, other than equipment acquired after the Original Effective
Date, of an Obligor or Subsidiary subject to such Capitalized Lease;

(p) Liens granted in connection with a defeasance of Indebtedness otherwise
permitted under Section 7.2.16 (to the extent then in effect) on assets of the
Borrower and its Subsidiaries, other than collateral securing the Obligations
(if in effect at the relevant date), created in favor of a trustee in cash or
Cash Equivalent Investments in connection with and as a condition to the
defeasance of such Indebtedness;

(q) Liens of the type described in Section 4-210 of the Uniform Commercial Code
(or any similar provision of Applicable Law) or created under the deposit
agreements, treasury management agreements, credit card merchant agreements or
similar agreements relating to any account included with the definition of Cash
Equivalent Investment;

(r) Liens in replacement locomotives that do not constitute collateral securing
the Obligations that are required by Section 7.3 of the Loan and Security
Agreement by and between the Borrower and Export Development Canada dated as of
February 26, 2008, Section 7.3 of the Loan Agreement by and between the Borrower
and DVB Bank AG dated as of September 24, 2008 and Section Sixteenth(d) of each
Loan Agreement by and between the Borrower and General Electric Capital
Corporation dated as of September 1, 2011 (collectively, the “Financing
Agreements”); and

 

-85-



--------------------------------------------------------------------------------

(s) (i) except as provided in clause (ii) of this clause (s), Liens on assets of
the Borrower and its Subsidiaries, other than collateral securing the
Obligations, securing Indebtedness of the Borrower or any Subsidiary permitted
by clause (l) of Section 7.2.2 in an amount not in excess of $15,000,000 in the
aggregate (for the Borrower and all of its Subsidiaries), or (ii) (x) so long as
the Leverage Ratio shall not be more than 3.50:1, as set forth in the most
recent Compliance Certificate delivered in accordance with Section 7.1.1(c) or
(y) irrespective of whether the preceding clause (x) is applicable, if an
Investment Grade Period shall have commenced at any time following the
Restatement Effective Date (and irrespective of whether such Investment Grade
Period shall have ended), Liens securing liabilities of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed at the time of
incurrence thereof 10% of the Consolidated Tangible Net Assets of the Borrower
and its Subsidiaries as of the end of the immediately preceding Fiscal Quarter.

SECTION 7.2.4. Financial Condition and Operations. The Borrower will not permit
any of the events set forth below to occur.

(a) The Leverage Ratio as of the last day of any Fiscal Quarter occurring during
any period set forth below to be greater than (i) except as provided in clause
(ii) of this clause (a), the ratio set forth opposite such period; provided that
the Leverage Ratio shall be determined for any such period on a pro forma basis
with respect to asset acquisitions and dispositions:

 

Period

  

Leverage

Ratio

Original Effective Date to


(and including)


12/31/11

   4.00:1

01/01/12 to (and


including) 12/31/12

   3.75:1

01/01/13 to (and


including) 12/31/13

   3.50:1

01/01/14 and


thereafter

   3.25:1

(ii) in the event that an Investment Grade Period shall have commenced at any
time following the Restatement Effective Date (and irrespective of whether such
Investment Grade Period shall have ended), 3.50:1.

 

-86-



--------------------------------------------------------------------------------

(b) The Interest Coverage Ratio as of the last day of any Fiscal Quarter
occurring during any period set forth below to be less than (i) except as
provided in clause (ii) of this clause (b), the ratio set forth opposite such
period:

 

Period

  

Interest

Coverage Ratio

Original Effective Date to

(and including)

12/31/11

   2.50:1

01/01/12 to (and

including) 12/31/12

   2.75:1 01/01/13 and
thereafter    3.00:1

(ii) in the event that an Investment Grade Period shall have commenced at any
time following the Restatement Effective Date (and irrespective of whether such
Investment Grade Period shall have ended), 3.00:1.

SECTION 7.2.5. Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

(a) Investments existing on the Original Effective Date and identified in
Item 7.2.5(a) of the Disclosure Schedule;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments consisting of any deferred portion of the sales price received
by the Borrower or any Subsidiary in connection with any Disposition permitted
under Section 7.2.11;

(e) Investments in (i) any Obligor (without limit), and (ii) any Subsidiary that
is not a Subsidiary Guarantor which, when aggregated without duplication with
intercompany loans and advances then outstanding under clause (g)(ii) of
Section 7.2.2, does not exceed in the aggregate $25,000,000 at any time
outstanding provided, that such loans or advances made by the Borrower or a
Subsidiary to a Subsidiary that is not a Subsidiary Guarantor may not be
forgiven or otherwise discharged for any consideration other than (x) a
Dollar-for-Dollar repayment in cash (or, if applicable, in the original currency
in which such intercompany loan was made) or (y) Capital Securities of the
applicable Subsidiary having a Fair Market Value equal to the forgiven or
discharged loan or advance;

 

-87-



--------------------------------------------------------------------------------

(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(g) Investments in Capital Securities made in connection with Permitted
Acquisitions;

(h) Investments consisting of obligations or Capital Securities received in
satisfaction of judgments;

(i) loans or advances, in an aggregate amount outstanding at any time up to
$2,000,000, to employees (including, payroll, commission, travel, relocation and
similar advances) made in the ordinary course of business consistent with past
practice to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes;

(j) endorsement of checks for collection or deposit;

(k) Investments consisting of loans or advances made by the Borrower or a
Subsidiary to KCS and Subsidiaries of KCS (other than the Borrower or a
Subsidiary), in an aggregate amount not to exceed $50,000,000 at any one time
outstanding; provided, that such loans or advances made by the Borrower or a
Subsidiary to KCS and such Subsidiaries of KCS may not be forgiven or otherwise
discharged for any consideration other than a Dollar-for-Dollar repayment in
cash (or, if applicable, in the original currency in which such intercompany
loan was made);

(l) extensions, amendments, modifications and refinancings of Investments
identified in Item 7.2.5(a) of the Disclosure Schedule or permitted by clauses
(c), (d), (e), (h) or (k) that are loans, advances or extensions of credit
(“Refinanced Investments”); provided, that: (A) the aggregate principal amount
of the Refinanced Investment shall be less than or equal to the sum of (1) the
aggregate amount of the Investment (including principal and accrued interest)
being refinanced, (2) the aggregate amount of unused commitments under the
Investment being refinanced, (3) prepayment fees or premiums, tender or consent
fees and/or other costs and expenses directly related to the Investment being
refinanced and (4) fees, expenses and costs directly related to the entering
into the Refinanced Investment; and (B) the terms of the Refinanced Investment
following such refinancing shall in all other material respects be no less
favorable to the Borrower or a Subsidiary (as applicable) than such Investment
prior to the refinancing thereof;

(m) other Investments (other than loans or advances to KCS or Subsidiaries of
KCS) in an amount not to exceed $40,000,000;

 

-88-



--------------------------------------------------------------------------------

(n) Investments that, when taken together with any Restricted Payment made
pursuant to Section 7.2.6(f) and any redemption, prepayment or defeasance of
Material Debt that has a scheduled maturity date later than the Final Maturity
Date pursuant to Section 7.2.16(a)(v), shall not exceed the amount at any such
time described in Section 7.2.6(f)(i);

(o) Investments in respect of Hedging Obligations that are made in the ordinary
course of business and not for speculative purposes;

(p) Investments in an amount equal to the Dollar equivalent of total cash
contributions to the equity capital of Borrower after the Original Effective
Date resulting from the proceeds of a private placement or a public issuance of
Capital Securities (other than Disqualified Stock), less the aggregate amount of
(x) any Restricted Payments declared or distributed after the Original Effective
Date that were permitted due to the capital contributions referred to in
clause (f)(i)(2) of Section 7.2.6, (y) Capital Expenditures made or committed to
be made pursuant to the proviso to Section 7.2.7 and (z) Indebtedness prepaid
pursuant to clause (a)(iii) of Section 7.2.16; and

(q) (x) so long as the Leverage Ratio shall not be more than 3.50:1, as set
forth in the most recent Compliance Certificate delivered in accordance with
Section 7.1.1(c) or (y) irrespective of whether preceding clause (x) is
applicable, if an Investment Grade Period shall have commenced at any time after
the Restatement Effective Date (and irrespective of whether such Investment
Grade Period shall have ended), Permitted Investments;

provided, that (i) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements, and (ii) no Investment otherwise permitted by clauses
(e)(ii), (g), (k) or (m) shall be permitted to be made if any Default has
occurred and is continuing or would result therefrom.

SECTION 7.2.6. Restricted Payments, etc. Unless (x) the Leverage Ratio shall be
equal to or less than 3.50:1, as set forth in the most recent Compliance
Certificate delivered in accordance with Section 7.1.1(c) or (y) irrespective of
whether the preceding clause (x) is applicable, an Investment Grade Period shall
have commenced at any time following the Restatement Effective Date
(irrespective of whether such Investment Grade Period shall have ended), the
Borrower will not, and will not permit any of its Subsidiaries to, declare or
make a Restricted Payment, or make any deposit for any Restricted Payment, other
than:

(a) Restricted Payments made by Subsidiaries (i) to the Borrower, or to Wholly
Owned Subsidiaries or (ii) proportionately to all holders of Capital Securities,
including to KCS Minority Interest Subsidiaries;

 

-89-



--------------------------------------------------------------------------------

(b) dividends or distributions made by the Borrower payable solely in Capital
Securities of the Borrower (other than Disqualified Stock), including, without
limitation, pursuant to any conversion of any Dividend Notes into Capital
Securities of the Borrower (other than Disqualified Stock);

(c) the exchange of Capital Securities of the Borrower for other Capital
Securities of the Borrower (other than Disqualified Stock);

(d) payments or distributions to dissenting stockholders pursuant to applicable
law or in connection with the settlement or other satisfaction of legal claims
made pursuant to or in connection with a consolidation, merger or transfer of
assets permitted by the terms of this Agreement;

(e) cash payments in lieu of the issuance of fractional shares; and

(f) Restricted Payments by the Borrower; provided, that (i) the amount of such
Restricted Payments shall not exceed an aggregate amount equal to $125,000,000
plus (1) 50% of Net Income accrued on a cumulative basis during the period
(deemed for purposes of this Section to be one accounting period) commencing on
October 1, 2011 and ending on the last day of the Fiscal Quarter immediately
preceding the date of declaration of such Restricted Payment (which amount shall
not be less than zero) (the “Restricted Payment Accrual Termination Date”) plus
(2) an amount equal to the Dollar equivalent of total cash contributions to the
equity capital of Borrower after the Original Effective Date resulting from the
proceeds of a private placement or a public issuance of Capital Securities
(other than Disqualified Stock), less the aggregate amount of (x) Investments
made pursuant to Section 7.2.5(p), (y) Capital Expenditures made or committed to
be made pursuant to the proviso to Section 7.2.7 and (z) Indebtedness prepaid
pursuant to clause (a)(iii) of Section 7.2.16, less (3) the aggregate amount of
any Restricted Payment declared or distributed pursuant to this Section 7.2.6(f)
during the period beginning on the Original Effective Date and ending on the
last day of the Fiscal Quarter immediately preceding any such Restricted Payment
Accrual Termination Date (excluding, for the avoidance of doubt, any redemption,
prepayment or defeasance of the Subject Notes or any Indebtedness incurred
pursuant to Section 7.2.2(m)), less (4) the aggregate amount of any payment made
during the period beginning on the Original Effective Date and ending on the
last day of the Fiscal Quarter immediately preceding any such Restricted Payment
Accrual Termination Date, pursuant to Section 7.2.16(a)(v), in respect of any
redemption, prepayment or defeasance of Material Debt that has a scheduled
maturity date later than the Final Maturity Date, less (5) the aggregate amount
of any Investment made pursuant to Section 7.2.5(n) during the period beginning
on the Original Effective Date and ending on the last day of the Fiscal Quarter
immediately preceding any such Restricted Payment Accrual Termination Date;
(ii) the Borrower shall have delivered to the Administrative Agent the
applicable financial statements for the Fiscal Quarter ending on such Restricted
Payment Accrual Termination Date in accordance with Section 7.1.1; and (iii) as
of the time of the making of such dividend or distribution, no Default shall
have occurred and be continuing or would result therefrom.

 

-90-



--------------------------------------------------------------------------------

SECTION 7.2.7. Capital Expenditures. Unless (x) the Leverage Ratio shall be
equal to or less than 3.50:1, as set forth in the most recent Compliance
Certificate delivered in accordance with Section 7.1.1(c) or (y) irrespective of
whether the preceding clause (x) is applicable, an Investment Grade Period shall
have commenced at any time following the Restatement Effective Date
(irrespective of whether such Investment Grade Period shall have ended), the
Borrower will not, and will not permit any of its Subsidiaries to, make or
commit to make Capital Expenditures in any period of four consecutive Fiscal
Quarters which aggregate in excess of an amount equal to EBITDA for such period
(the “Capital Expenditure Limit”); provided that the Borrower shall be entitled
to make or commit to make Capital Expenditures in excess of the Capital
Expenditure Limit for any such period of four consecutive Fiscal Quarters in an
amount equal to the Dollar equivalent of total cash contributions to the equity
capital of the Borrower after the Original Effective Date resulting from the
proceeds of a private placement or a public issuance of Capital Securities
(other than Disqualified Stock) less the aggregate amount of (x) Investments
made pursuant to Section 7.2.5(p), (y) Restricted Payments declared or
distributed after the Original Effective Date that were permitted due to the
capital contributions referred to in clause (f)(i)(2) of Section 7.2.6 and
(z) Indebtedness prepaid pursuant to clause (a)(iii) of Section 7.2.16.

SECTION 7.2.8. No Prepayment of Subordinated Debt. Unless (x) the Leverage Ratio
shall be equal to or less than 3.50:1, as set forth in the most recent
Compliance Certificate delivered in accordance with Section 7.1.1(c) or
(y) irrespective of whether the preceding clause (x) is applicable, an
Investment Grade Period shall have commenced at any time following the
Restatement Effective Date (irrespective of whether such Investment Grade Period
shall have ended), the Borrower will not, and will not permit any of its
Subsidiaries to, (i) make any payment or prepayment or other distribution
(whether in cash or other property) of principal of, or premium or interest on,
any Subordinated Debt; (ii) cancel, redeem, retire, purchase, defease, terminate
or otherwise acquire any Subordinated Debt; or (iii) make any deposit (including
the payment of amounts into a sinking fund or other similar fund) for any of the
foregoing purposes, except:

(a) on the stated, scheduled date for payment of interest (and in the amount)
set forth in the applicable Subordinated Debt Documents;

(b) which would not violate the terms of this Agreement or the applicable
Subordinated Debt Documents; and

 

91



--------------------------------------------------------------------------------

(c) refinancings of such Indebtedness, including accrued and unpaid interest
thereon, with other Subordinated Debt or with Refinancing Indebtedness in
respect to such Subordinated Indebtedness; provided, that the terms of such
Subordinated Debt or Refinancing Indebtedness following such refinancing shall
not, when taken as a whole, be materially less favorable to the Borrower or its
Subsidiary (as applicable) than the terms of indebtedness of the same type
issued or incurred by similarly rated borrowers.

Furthermore, neither the Borrower nor any Subsidiary will designate any
Indebtedness other than the Obligations as “Designated Senior Debt” (or any
analogous term) in any Subordinated Debt Document. The terms of this Section
shall not apply to Indebtedness owing by and among the Borrower and its
Subsidiaries, which Indebtedness shall be governed by the Interco Subordination
Agreement.

SECTION 7.2.9. Issuance of Capital Securities. The Borrower will not permit any
of its Subsidiaries to issue (a) any Disqualified Stock; or (b) other Capital
Securities (whether for value or otherwise) to any Person other than to the
Borrower, a Wholly Owned Subsidiary or a KCS Minority Interest Subsidiary.

SECTION 7.2.10. Consolidation, Merger; Permitted Acquisitions, etc. The Borrower
will not, and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof), except:

(a) any Subsidiary may liquidate, dissolve or have its existence terminated, and
may consolidate or merge with and into, the Borrower or any other Subsidiary;
provided, that (i) if applicable, the Borrower shall be the surviving or
continuing Person and shall remain incorporated or organized under the laws of
Mexico, (ii) a Subsidiary Guarantor may only liquidate or dissolve into, or
consolidate or merge with and into, the Borrower or another Subsidiary
Guarantor, and the assets or Capital Securities of any Subsidiary may be
purchased or otherwise acquired by the Borrower or any other Subsidiary,
(iii) the assets or Capital Securities of any Subsidiary Guarantor may only be
purchased or otherwise acquired by the Borrower or another Subsidiary Guarantor,
and (iv) during a Security Period, in no event shall any Subsidiary consolidate
or merge with or into any other Subsidiary unless after giving effect thereto,
the Collateral Agent shall have a perfected pledge of, and security interest in
and to, (A) at least the same percentage of the issued and outstanding interests
of Capital Securities (on a fully diluted basis) of the surviving Person and
(B) the pledged assets, as the Collateral Agent had immediately prior to such
consolidation or merger, in form and substance satisfactory to the Collateral
Agent and its counsel, pursuant to such documentation and opinions as shall be
necessary in the opinion of the Collateral Agent to create, perfect or maintain
the collateral position of the Secured Parties therein;

 

-92-



--------------------------------------------------------------------------------

(b) the Borrower may consolidate or merge into any Wholly Owned Subsidiary that
is a Subsidiary Guarantor; provided, that (i) the Obligor shall remain
incorporated or organized under the laws of Mexico, (ii) no Default shall have
occurred and be continuing before or after giving effect to such consideration
or merger, (iii) the Administrative Agent shall have received customary legal
opinions from its counsel if so requested and (iv) during a Security Period, in
no event shall the Borrower consolidate or merge with any Obligor unless after
giving effect thereto, the Collateral Agent shall have a perfected pledge of,
and security interest in and to, (A) at least the same percentage of the issued
and outstanding interests of Capital Securities (on a fully diluted basis) of
the surviving Person and (B) the pledged assets, as the Collateral Agent had
immediately prior to such consolidation or merger, in form and substance
satisfactory to the Administrative Agent and its counsel, pursuant to such
documentation and opinions as shall be necessary in the opinion of the
Administrative Agent to create, perfect or maintain the collateral position of
the Secured Parties therein;

(c) the purchase of all or substantially all of the assets of any Person (or any
division thereof), or the acquisition of such Person by merger, in each case if
such purchase or acquisition constitutes a Permitted Acquisition or a Permitted
Investment (as applicable); and

(d) Dispositions permitted by clause (e) of Section 7.2.11.

SECTION 7.2.11. Permitted Dispositions. The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:

(a) inventory or immaterial personal property which is obsolete, worn out or
surplus property Disposed of in the ordinary course of its business;

(b) permitted by Section 7.2.10;

(c) permitted by Section 7.2.15;

(d) of cash or Cash Equivalent Investments in the ordinary course of business of
the Borrower or its Subsidiary;

(e) (i) except as provided in clause (ii) of this clause (e), (A) for Fair
Market Value and the consideration received consists of no less than 75% cash or
Cash Equivalent Investments and (B) the Net Disposition Proceeds from such
Disposition are applied pursuant to Section 3.1.1 and Section 3.1.2, or (ii) so
long as an Investment Grade Period shall have commenced (and irrespective of
whether such Investment Grade Period shall have ended), sales, leases, transfers
or other Dispositions of assets with an aggregate Fair Market Value not
exceeding in any period of four consecutive Fiscal Quarters 15% of Total Assets
as of the end of the immediately preceding Fiscal Quarter;

 

-93-



--------------------------------------------------------------------------------

(f) an exchange of locomotives among Subsidiaries of KCS; provided that if a
locomotive that is part of the exchange is pledged under the Obligor Pledge
Agreement, that such exchange is permitted under the Obligor Pledge Agreement;

(g) Dispositions among the Borrower and Subsidiary Guarantors; or

(h) a lease of property for Fair Market Value in the ordinary course of
business.

SECTION 7.2.12. Modification of Certain Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:

(a) unless (x) the Leverage Ratio shall be equal to or less than 3.50:1, as set
forth in the most recent Compliance Certificate delivered in accordance with
Section 7.1.1(c) or (y) irrespective of whether the preceding clause (x) is
applicable, an Investment Grade Period shall have commenced at any time
following the Restatement Effective Date (irrespective of whether such
Investment Grade Period shall have ended), the Subordinated Debt Documents,
other than any amendment, supplement, waiver or modification for which no fee is
payable to the holders of the Subordinated Debt and which (i) extends the date
or reduces the amount of any required repayment, prepayment or redemption of the
principal of such Subordinated Debt, (ii) reduces the rate or extends the date
for payment of the interest, premium (if any) or fees payable on such
Subordinated Debt or (iii) makes the covenants, events of default or remedies in
such Subordinated Debt Documents less restrictive on the Borrower or such
Subsidiary; or

(b) Organic Documents of the Borrower or any of its Subsidiaries, if the result
would have a material adverse effect on the rights or remedies of any Secured
Party.

SECTION 7.2.13. Transactions With Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, sale,
lease or exchange of property or the rendering of services) with any of its
other Affiliates, unless such arrangement, transaction or contract is on fair
and reasonable terms no less favorable to the Borrower or such Subsidiary than
it could obtain in an arm’s-length transaction with a Person that is not an
Affiliate; provided that the Borrower and its Subsidiaries may:

 

-94-



--------------------------------------------------------------------------------

(a) make loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Subsidiaries;

(b) to the extent permitted by this Agreement, issue or sell Capital Securities
(other than Disqualified Stock) to Affiliates or receive capital contributions
from holders of their Capital Securities;

(c) pay compensation and fees to, and provide indemnity on behalf of, officers
or directors of the Borrower or any Subsidiary;

(d) issue Dividend Notes, or incur other Indebtedness as contemplated by
Section 7.2.2(m), and make payments of principal, interest and other amounts
owing with respect to any such Dividend Notes or Indebtedness to the extent
permitted under Section 7.2.16 (if in effect at the relevant date); and

(e) make Restricted Payments in favor of shareholders or Affiliates, to the
extent permitted under Section 7.2.6 (if in effect at the relevant date);

provided, however, that notwithstanding anything in the foregoing to the
contrary, (x) so long as the Leverage Ratio shall be equal to or less than
3.50:1, as set forth in the most recent Compliance Certificate delivered in
accordance with Section 7.1.1(c) or (y) irrespective of whether the preceding
clause (x) is applicable, an Investment Grade Period shall have commenced at any
time following the Restatement Effective Date (and irrespective of whether such
Investment Grade Period shall have ended), the Borrower may, and may permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
to purchase, lease or otherwise acquire property or assets from, or otherwise
engage in any other transactions with, any other Obligor or Subsidiary.

SECTION 7.2.14. Restrictive Agreements, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement prohibiting,
restricting or imposing conditions upon:

(a) the creation or assumption of any Lien in favor of the Secured Parties upon
its properties, revenues or assets, whether now owned or hereafter acquired;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or

(c) the ability of any Subsidiary to (i) make any payments, directly or
indirectly, to the Borrower or a Subsidiary Guarantor, including by way of
dividends, advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments or
(ii) guaranty the Obligations.

The foregoing prohibitions shall not apply to (i) restrictions contained in any
Loan Document, (ii) in the case of clause (a), restrictions contained in any
agreement governing any Indebtedness permitted by clause (f)(ii) and (f)(iii) of
Section 7.2.2 as to

 

-95-



--------------------------------------------------------------------------------

the assets financed with the proceeds of such Indebtedness, (iii) any such
encumbrance or restriction existing on the Original Effective Date identified in
Item 7.2.14(iii) of the Disclosure Schedule that is related to Indebtedness
identified in Item 7.2.2(c) of the Disclosure Schedule and any extensions,
refinancings, renewals or replacements of such Indebtedness permitted by
clause (k) of Section 7.2.2, provided, that the encumbrances and restrictions in
any such extensions, refinancings, renewals or replacements are no less
favorable in any material respect to the Lenders and no more onerous in any
material respect to the Borrower or its Subsidiary, as applicable, than those
encumbrances or restrictions that are then in effect and that are being
extended, refinanced, renewed or replaced or (iv) in the case of clause (a), as
to other than the type of assets or property securing the Obligations (other
than locomotives), any such encumbrance or restriction existing with respect to
any Person or the property of such Person acquired by such Obligor or any
Subsidiaries, existing at the time of such acquisition and not incurred in
contemplation thereof, which encumbrance or restriction is not applicable to any
Person or the property of any Person other than such Person or the property of
such Person so acquired, or (v) with respect to a Subsidiary, in the case of
clause (a) or (c), any such encumbrance or restriction imposed pursuant to an
agreement that has been entered into for the pending sale or disposition of all
or substantially all of the Capital Securities or property of such Subsidiary
not prohibited by any other provision of this Agreement and such restrictions
and conditions apply only to the Subsidiary (and such assets) that are to be
sold.

SECTION 7.2.15. Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person; except (a) among Obligors;
or (b) if both parties are not Obligors, (i) no Default shall have occurred and
be continuing before or after giving effect to such transaction, and (ii) the
Borrower or such Subsidiary applies the Net Disposition Proceeds received from
any such transaction (other than from a sale-leaseback of property acquired by
the Borrower after the Original Effective Date which is concluded within 270
days following the date of the acquisition of such property) to prepay the Loans
in accordance with, and to the extent required by, Section 3.1.1.

SECTION 7.2.16. No Prepayment of Debt. Unless (x) the Leverage Ratio shall be
equal to or less than 3.50:1, as set forth in the most recent Compliance
Certificate delivered in accordance with Section 7.1.1(c) or (y) irrespective of
whether the preceding clause (x) is applicable, an Investment Grade Period shall
have commenced at any time following the Restatement Effective Date
(irrespective of whether such Investment Grade Period shall have ended), the
Borrower will not, and will not permit any of its Subsidiaries to:

 

-96-



--------------------------------------------------------------------------------

(a) make or offer to make any optional or voluntary prepayment of any Material
Debt (other than the Loans hereunder and Indebtedness under clauses (d), (e),
(g) and (i) of Section 7.2.2), except: (i) Refinancing Indebtedness incurred
pursuant to clause (k) of Section 7.2.2; (ii) a redemption, prepayment or
defeasance of (including, without limitation, in the case of the following
clause (y), pursuant to a conversion of any Dividend Notes into Capital
Securities (other than Disqualified Stock) of the Borrower), all or a portion of
(x) the Subject Notes or (y) any Dividend Notes or other Indebtedness incurred
pursuant to Section 7.2.2(m), but subject (in the case of this clause (y)) to
compliance with Section 7.2.6 (it being acknowledged and agreed that any such
redemption, prepayment or defeasance under this clause (ii) shall be excluded in
determining the amount calculated under Section 7.2.6(f)(i)(3));
(iii) prepayments equal to the Dollar equivalent of total cash contributions to
the equity capital of Borrower after the Original Effective Date resulting from
the proceeds of a private placement or a public issuance of Capital Securities
(other than Disqualified Stock), less the aggregate amount of (x) Investments
made pursuant to Section 7.2.5(p), (y) Capital Expenditures made or committed to
be made pursuant to the proviso to Section 7.2.7 and (z) any Restricted Payments
declared or distributed after the Original Effective Date that were permitted
solely due to the capital contributions counted under clause (f)(i)(2) of
Section 7.2.6; (iv) if at any time there are no Revolving Loans outstanding both
immediately before and after giving effect to such payment or prepayment, then
the Borrower may prepay or defease any Indebtedness in an amount up to 50% of
the Borrower’s available cash and Cash Equivalent Investments as reflected on
the financial statements most recently delivered by Borrower in accordance with
clause (a) or clause (b) of Section 7.1.1 for the preceding Fiscal Quarter; or
(v) redemptions, prepayments or defeasance at any time of any other senior or
subordinated Material Debt and premium thereon (whether secured or unsecured) of
the Borrower or of any its Subsidiaries, provided that no Default shall have
occurred and be continuing at such time or would result therefrom and after
giving effect thereto, the sum of the Unused Revolving Credit Commitments and
Unrestricted Cash shall not be less than $125,000,000, provided, further that in
the case of any such redemption, prepayment or defeasance of Material Debt with
a scheduled maturity date later than the Final Maturity Date, the amount of such
redemption, prepayment or defeasance (when taken together with any Investment
made pursuant to Section 7.2.5(n) and any Restricted Payment made pursuant to
Section 7.2.6(f)) shall not exceed the amount at any such time described in
Section 7.2.6(f)(i); or

(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modifications, waiver or other change to, any of the terms of any
Material Debt existing as of the Original Effective Date in a manner that could
reasonably be expected to be materially adverse to the Lenders (it being
understood that, except in respect of Material Debt permitted under clause (i)
or clause (m) of Section 7.2.2, any amendment to any Material Debt existing as
of the Original Effective Date that purports to shorten the maturity of any of
the foregoing, shall be deemed to be materially adverse to the Lenders).

 

-97-



--------------------------------------------------------------------------------

SECTION 7.2.17. Margin Regulations. The Borrower shall not use proceeds of the
Loans for any purpose which would result in any violation of Regulations U or X
of the Board of Governors of the Federal Reserve System or to extend credit to
others for any such purpose. The Borrower will not engage in, or maintain as one
of its important activities, the business of extending credit for the purpose of
purchasing or carrying any margin stock.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of:

(a) any principal of or interest on any Loan, or any Reimbursement Obligation or
any deposit of cash for collateral purposes pursuant to Section 2.6.4; provided,
that such default pursuant to a payment of interest shall continue unremedied
for a period of three Business Days after such amount was due; or

(b) any fee described in Article III or any other monetary Obligation, and such
default shall continue unremedied for a period of ten days after such amount was
due.

SECTION 8.1.2. Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made or deemed to
have been made in any material respect.

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance or observance of any of its
obligations under Section 7.1.1(d), Section 7.1.6, Section 7.1.11 (if in effect)
or Section 7.2.

SECTION 8.1.4. Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance or observance of any other agreement
contained in any Loan Document executed by it (other than Sections 8.1.1, 8.1.2
and 8.1.3), and such default shall continue unremedied for a period of 30 days
after the earlier to occur of notice thereof given to the Borrower by the
Administrative Agent or any Lender or (ii) the date on which any Obligor has
knowledge of such default.

SECTION 8.1.5. Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness

 

-98-



--------------------------------------------------------------------------------

(other than Indebtedness described in Section 8.1.1) of the Borrower or any of
its Subsidiaries or any other Obligor having a principal or stated amount,
individually or in the aggregate, in excess of $30,000,000, or a default shall
occur in the performance or observance of any obligation or condition related to
or in connection with such Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
or declare such Indebtedness to become due and payable or to require such
Indebtedness to be prepaid, redeemed, purchased or defeased, or require an offer
to purchase or defease such Indebtedness to be made, prior to its expressed
maturity.

SECTION 8.1.6. Judgments. Any judgment or order for the payment of money,
individually or in the aggregate, in excess of $30,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against the Borrower or any of its Subsidiaries or any
other Obligor and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 90 days after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.

SECTION 8.1.7. Foreign Exchange. Any restriction or requirement not in effect on
the Original Effective Date is imposed, whether by legislative enactment,
decree, regulation, order or otherwise, which limits the availability or the
transfer of foreign exchange by any Obligor in a manner that would reasonably be
expected to materially adversely affect the payment of such Obligor’s
obligations under any Loan Document to which it is a party.

SECTION 8.1.8. Change in Control. Any Change in Control shall occur.

SECTION 8.1.9. Bankruptcy, Insolvency, etc. The Borrower, any of its Material
Subsidiaries or any other Obligor shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other

 

-99-



--------------------------------------------------------------------------------

custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided, that the Borrower, each Subsidiary and each other
Obligor hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed; provided, that the
Borrower, each Subsidiary and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

SECTION 8.1.10. Impairment of Security, etc. Any Loan Document or, except upon
the commencement of an Investment Grade Period and so long as an Investment
Grade Period shall be in effect, any Lien granted thereunder shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor party thereto; any Obligor or any other party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability, except that any such contest by an Obligor or any other party
of any Lien during an Investment Grade Period shall not constitute an “Event of
Default” hereunder; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien, except that any such cessation during an Investment Grade
Period shall not constitute an “Event of Default” hereunder.

SECTION 8.1.11. Failure of Subordination. The subordination provisions relating
to any Subordinated Debt (the “Subordination Provisions”) shall fail to be
enforceable by the Administrative Agent, the Lenders or the Issuers in
accordance with the terms thereof, or the monetary Obligations shall fail to
constitute “Senior Indebtedness” (or similar term) referring to the Obligations;
or the Borrower or any of its Subsidiaries shall, directly or indirectly,
disavow or contest in any manner (i) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions

 

-100-



--------------------------------------------------------------------------------

exist for the benefit of the Administrative Agent, the Lenders and the Issuers
or (iii) that all payments of principal of or premium and interest on the
Subordinated Debt, or realized from the liquidation of any property of any
Obligor, shall be subject to any of such Subordination Provisions.

SECTION 8.1.12. Condemnation, etc. Any Governmental Authority shall condemn,
nationalize, seize or otherwise expropriate any substantial portion of the
assets of, or the Capital Securities of, any Obligor by means of a final and
non-appealable resolution; or take any action that would prevent any Obligor
from carrying on, or would have a material adverse effect on, the rights
conferred on the Borrower under, or the material terms of, the Concession Title,
including any action that would result in the Concession Title ceasing to grant
the Borrower the rights originally provided therein or the Concession Title
being terminated or the rights originally provided therein as exclusive to the
Borrower becoming non-exclusive.

SECTION 8.1.13. Consents, etc. Any governmental or other authorization, consent,
license, permit, concession, approval (including any foreign exchange approval)
or authorization which is necessary or appropriate under any Applicable Law for
the execution, delivery or performance by any Obligor of any material obligation
under any Loan Document to which it is a party or to make any Loan Document
legal, valid, enforceable and admissible in evidence shall not be obtained or
shall be withdrawn or shall cease to be in full force and effect or shall be
modified in a manner which, in each case, could reasonably be expected to have a
Material Adverse Effect.

SECTION 8.1.14. Termination of Concession Title. There shall be a revocation,
termination, abrogation, appropriation (rescate) or repudiation by any Person of
the Concession Title, or abandonment (renuncia) of the Concession Title by any
applicable Obligor.

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(a) through (d) of Section 8.1.9 with respect to the Borrower shall occur, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations) shall automatically be and
become immediately due and payable, without notice or demand to any Person and
each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.

SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent may and, upon the
direction of the Required Lenders, shall, by notice to the Borrower, (i) declare
all or any portion of the outstanding

 

-101-



--------------------------------------------------------------------------------

principal amount of the Loans and other Obligations (including Reimbursement
Obligations) to be due and payable, (ii) the Commitments (if not theretofore
terminated) to be terminated, and (iii) exercise on behalf of itself and the
Secured Parties all rights and remedies available to it and the Secured Parties
under the Loan Documents or applicable law; whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand,
protest or presentment (all of which are hereby expressly waived by the
Borrower), and/or, as the case may be, the Commitments shall terminate and the
Borrower shall automatically and immediately be obligated to Cash Collateralize
all Letter of Credit Outstandings. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section and Section 8.2 for the
benefit of all the Lenders and the Issuer; provided, that the foregoing shall
not prohibit (i) the Issuer or the Swing Line Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, or (ii) any Lender from exercising setoff rights in accordance with
Section 4.9.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

SECTION 9.1. Actions. Each Lender hereby appoints JPMCB as its Administrative
Agent and Collateral Agent under and for purposes of each Loan Document. Each
Lender authorizes each Agent to act on behalf of such Lender under each Loan
Document (including the Administrative Agent holding on such Lender’s behalf any
Notes) and, in the absence of other written instructions from the Required
Lenders received from time to time by the Agent (with respect to which each
Agent agree that they will comply, except as otherwise provided in this Section
or as otherwise advised by counsel in order to avoid contravention of applicable
law), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof, together
with such powers as may be incidental thereto (including the release of Liens on
assets Disposed of in accordance with the terms of the Loan Documents). Each
Lender hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Agents, pro rata according to such Lender’s proportionate Total
Exposure Amount, from and against any and all liabilities, obligations, losses,
damages, claims, costs or expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against, the Agents in any way
relating to or arising out of any Loan Document, (including attorneys’ fees and
disbursements), and as to which the Agents are not reimbursed by the Borrower;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to the
extent resulting from the Agent’s gross negligence or willful misconduct. Each
Agent shall not be required to take any action under any Loan Document, or to
prosecute or defend any suit in respect of any

 

-102-



--------------------------------------------------------------------------------

Loan Document, unless it is indemnified to its satisfaction. If any indemnity in
favor of an Agent shall be or become, in the Agent’s determination inadequate,
such Agent may call for additional indemnification from the Lenders and cease to
do the acts indemnified against hereunder until such additional indemnity is
given.

SECTION 9.2. Funding Reliance, etc. Unless the Administrative Agent shall have
been notified in writing by any Lender by 3:00 p.m. on the Business Day prior to
a Borrowing that such Lender will not make available the amount which would
constitute its Revolving Loan Percentage of such Borrowing on the date specified
therefor, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent and, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If and to the
extent that such Lender shall not have made such amount available to the
Administrative Agent, such Lender and the Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid), and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

SECTION 9.3. Exculpation. Neither Agent nor in either case any of its directors,
officers, employees or agents shall be liable to any Secured Party for any
action taken or omitted to be taken by it under any Loan Document, or in
connection therewith, except for its own willful misconduct or gross negligence
(including with respect to the safekeeping of the Notes by the Administrative
Agent on behalf of the Lenders), nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of any Loan Document, nor for the creation, perfection or priority of
any Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, nor to make any inquiry respecting the performance by any Obligor of
its Obligations. Any such inquiry which may be made by an Agent shall not
obligate it to make any further inquiry or to take any action. Each Agent shall
be entitled to rely upon advice of counsel concerning legal matters and upon any
notice, consent, certificate, statement or writing which the Agent believes to
be genuine and to have been presented by a proper Person.

SECTION 9.4. Successor. Each Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower and all Lenders. If Agent at any time
shall resign, the Required Lenders may appoint another Lender as a successor
Agent which shall thereupon become the Administrative Agent or Collateral Agent,
as applicable, hereunder. If no successor Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent or
Collateral Agent, as applicable, which shall be one of the Lenders or a
commercial banking institution organized under

 

-103-



--------------------------------------------------------------------------------

the laws of the United States (or any State thereof) or a United States branch
or agency of a commercial banking institution, and having a combined capital and
surplus of at least $250,000,000; provided, that if, such retiring Agent is
unable to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth in above, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall be entitled to receive from the retiring Agent such documents of transfer
and assignment as such successor Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Loan Documents. After any retiring Agent’s
resignation hereunder as the Agent, the provisions of this Article shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under the Loan Documents, and Section 10.3 and Section 10.4 shall
continue to inure to its benefit.

SECTION 9.5. Loans by JPMCB. JPMCB shall have the same rights and powers with
respect to (x) the Credit Extensions made by it or any of its Affiliates, and
(y) the Notes held by it or any of its Affiliates as any other Lender and may
exercise the same as if it were not the Administrative Agent. JPMCB and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if JPMCB were not the Administrative Agent and Collateral Agent
hereunder.

SECTION 9.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Agents and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, the Loan Documents (the
terms and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitments. Each Lender also
acknowledges that it will, independently of the Agents and each other Lender,
and based on such other documents, information and investigations as it shall
deem appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.

SECTION 9.7. Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to each Agent by the
Borrower pursuant to the terms of the Loan Documents (unless concurrently
delivered to the Lenders by the Borrower and provided that the Collateral Agent
may instead deliver such notice to the Administrative Agent). Each Agent will
distribute to each Lender each document or instrument received for its account
and copies of all other communications received by the Agent from the Borrower
for distribution to the Lenders by the Administrative Agent in accordance with
the terms of the Loan Documents; provided, that the Collateral Agent may instead
deliver such documents to the Administrative Agent.

 

-104-



--------------------------------------------------------------------------------

SECTION 9.8. Reliance by the Agents. Each Agent shall be entitled to rely upon
any certification, notice or other communication (including any thereof by
telephone, telecopy, electronic mail, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Agent. As to any matters not
expressly provided for by the Loan Documents, each Agent shall in all cases be
fully protected in acting, or in refraining from acting, thereunder in
accordance with instructions given by the Required Lenders or all of the Lenders
as is required in such circumstance, and such instructions of such Lenders and
any action taken or failure to act pursuant thereto shall be binding on all
Secured Parties. For purposes of applying amounts in accordance with this
Section, each Agent shall be entitled to rely upon any Secured Party that has
entered into a Hedging Agreement with any Obligor for a determination (which
such Secured Party agrees to provide or cause to be provided upon request of the
Agent) of the outstanding Obligations owed to such Secured Party under any
Hedging Agreement. Unless it has actual knowledge evidenced by way of written
notice from any such Secured Party and the Borrower to the contrary, each Agent,
in acting in such capacity under the Loan Documents, shall be entitled to assume
that no Hedging Agreements or Obligations in respect thereof are in existence or
outstanding between any Secured Party and any Obligor.

SECTION 9.9. Defaults. Neither Agent shall be deemed to have knowledge or notice
of the occurrence of a Default unless the Agent has received a written notice
from a Lender or the Borrower specifying such Default and stating that such
notice is a “Notice of Default”. In the event that the Agent receives such a
notice of the occurrence of a Default, the Agent shall give prompt notice
thereof to the Lenders (or in the case of the Collateral Agent, notice to the
Administrative Agent). Each Agent shall (subject to Section 10.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Secured Parties except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Required Lenders or all
Lenders.

SECTION 9.10. Posting of Approved Electronic Communications by the
Administrative Agent. The following terms shall govern the posting of certain
information by electronic medium:

(a) The Borrower agrees, unless directed otherwise by the Administrative Agent
or unless the electronic mail address referred to below has not been provided by
the Administrative Agent to the Borrower, that it will, and will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that each is obligated to furnish to the Secured Parties
pursuant to the Loan Documents (including under Section 7.1.1), but excluding
any such communication that (i) is or relates to a Borrowing Request or a
Continuation/Conversion Notice, (ii) relates to the payment of any principal or

 

-105-



--------------------------------------------------------------------------------

other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement or any Borrowing or
other extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower shall, and shall
cause its Subsidiaries to, continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Loan Documents.

(b) The Borrower agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a similar electronic transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED PARTIES
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the

 

-106-



--------------------------------------------------------------------------------

Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, concurso mercantil, quiebra, arrangement, adjustment,
composition or other judicial proceeding relative to any Obligor, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made the demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due to the Secured Parties under Article III and Section 10.3) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article III and Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, concurso mercantil, quiebra, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

-107-



--------------------------------------------------------------------------------

SECTION 9.12. Collateral and Guaranty Matters. The Lenders irrevocably authorize
each Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon the Termination Date, (ii) that is Disposed of or to
be Disposed of as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders or all
Lenders, if so required;

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (d) of Section 7.2.3; and

(c) if any Person that is a Subsidiary Guarantor ceases to be a Subsidiary as a
result of a transaction permitted hereunder, to (i) release such Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty, (ii) release any
Lien on the Capital Securities of such Subsidiary Guarantor under the Capital
Securities Pledge Agreements and (iii) release any Lien in the assets of such
Subsidiary Guarantor under the Obligor Pledge Agreement.

Upon request by an Agent at any time, the Required Lenders will confirm in
writing the authority of the Agent to release any Lien held by such Agent under
any Loan Document and any Subsidiary Guarantor from its obligations under the
Loan Documents to which such Subsidiary Guarantor is a party pursuant to this
Section.

Notwithstanding anything to the contrary hereunder or in any Security Document,
upon the commencement of an Investment Grade Period and provided that no Event
of Default shall have occurred and be continuing, then, so long as such
Investment Grade Period shall remain in effect, all Liens and security interests
on any property granted to or held by the Collateral Agent under any Loan
Document shall automatically be terminated, released and discharged upon written
notice from the Borrower and, at the sole cost and expense of the Borrower, the
Agent shall execute such termination agreements, acknowledgements, releases, STB
filings and other documents and take such other action as is reasonably
requested by the Borrower to evidence such release and obtain the registration
thereof, as applicable, in each case, without representation or warranty by, or
recourse to, the Collateral Agent or any other Secured Party.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1. Waivers, Amendments, etc. The provisions of each Loan Document
(other than Hedging Agreements, Letters of Credit, the Subsidiary Guaranty,
Issuer Documents or Arrangement Letters, which shall be modified only in
accordance with their respective terms) may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Borrower and the Required Lenders; provided, that no such
amendment, modification or waiver shall:

 

-108-



--------------------------------------------------------------------------------

(a) modify clause (b) of Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;

(b) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the final Revolving Loan
Commitment Termination Date of Credit Extensions made (or participated in) by a
Lender or extend the Stated Maturity Date for any Lender’s Loan past the Final
Maturity Date, in each case without the consent of such Lender;

(c) reduce (by way of forgiveness) the principal amount of or reduce the rate of
interest on any Lender’s Loan, reduce any fees described in Article III payable
to any Lender or extend the date on which interest or fees are payable in
respect of such Lender’s Loans, in each case without the consent of such Lender
(provided, that the vote of Required Lenders shall be sufficient to waive the
payment, or reduce the increased portion, of interest accruing under
Section 3.2.2 and any amendment or modification of defined terms used in the
financial ratios in this Agreement shall not constitute a reduction in the rate
of interest or fees for purposes of this clause unless it results in an actual
reduction in such interest or fees);

(d) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

(e) increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit;

(f) except as otherwise expressly provided in a Loan Document, release (i) the
Borrower from its Obligations under the Loan Documents or any one or more
Subsidiary Guarantors from their respective obligations under all or
substantially all of the value of the Subsidiary Guaranty or (ii) during a
Security Period, all or substantially all of the collateral under the Loan
Documents, in each case without the consent of all Lenders; or

(g) affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent), any Issuer (in its capacity
as Issuer) or the Swing Line Lender (in its capacity as Swing Line Lender)
unless consented to by the Administrative Agent, such Issuer or the Swing Line
Lender, as the case may be.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No

 

-109-



--------------------------------------------------------------------------------

waiver or approval by any Secured Party under any Loan Document shall, except as
may be otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 10.2. Notices; Time. All notices and other communications provided under
each Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to the Borrower, the Administrative Agent, a Lender or an
Issuer, to the applicable Person at its address or facsimile number set forth on
Schedule II hereto or set forth in the Lender Assignment Agreement, or at such
other address or facsimile number as may be designated by such party in a notice
to the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter. Electronic mail and Internet and intranet websites may be used only
to distribute routine communications by the Administrative Agent to the Lenders,
such as financial statements and other information as provided in Section 7.1.1
and for the distribution and execution of Loan Documents for execution by the
parties thereto, and may not be used for any other purpose, unless otherwise
agreed to by the Administrative Agent. The parties hereto agree that delivery of
an executed counterpart of a signature page to this Agreement and each other
Loan Document by facsimile (or electronic transmission) shall be effective as
delivery of an original executed counterpart of this Agreement or such other
Loan Document. Unless otherwise indicated, all references to the time of a day
in a Loan Document shall refer to New York City time.

SECTION 10.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all expenses of the Administrative Agent, the Lead Arrangers and their
Affiliates (including the reasonable and documented fees and expenses of
Cravath, Swaine & Moore LLP, New York counsel to the Administrative Agent and
Lead Arrangers, and Ritch Mueller, S.C., Mexican counsel to the Administrative
Agent and Lead Arrangers) in connection with:

(a) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated; and

(b) the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Original
Effective Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been recorded and any and
all other documents or instruments of further assurance required to be filed or
recorded by the terms of any Loan Document; and

 

-110-



--------------------------------------------------------------------------------

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes. The Borrower also agrees to reimburse (i) all
reasonable out-of-pocket expenses incurred by any Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (ii) the Administrative Agent, the Lead Arrangers,
any Issuer and any Lender upon demand for all reasonable and documented
out-of-pocket expenses (including reasonable attorneys’ fees and expenses of New
York counsel and of Mexican counsel to the Administrative Agent and the Lead
Arrangers) incurred by such party in connection with (x) the negotiation of any
restructuring or “work-out” with the Borrower, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.

Notwithstanding the foregoing portions of this Section, Borrower will not be
required to pay for more than one U.S. and one Mexican legal counsel and one
financial advisor for all of the Lenders.

SECTION 10.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrower hereby indemnifies,
exonerates and holds each Secured Party, each Affiliate of a Secured Party and
each of such Secured Party’s and their Affiliates’ respective officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses (irrespective of whether
any such Indemnified Party is a party to the action for which indemnification
hereunder is sought), including reasonable and documented attorneys’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:

(a) (i) the structuring, arrangement and the syndication of the credit
facilities provided for herein, (ii) the preparation, execution, delivery and
administration of the Arrangement Letters, this Agreement, the other Loan
Documents or any other agreement or instrument contemplated hereby or thereby
and (iii) the performance by the parties to the Arrangement Letters, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of any transactions contemplated hereby or thereby;

(b) any Loan or Letter of Credit or the use of the proceeds therefrom (including
any refusal by any Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit);

 

-111-



--------------------------------------------------------------------------------

(c) any investigation, litigation, claim or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the release by any Obligor or any Subsidiary
thereof of any Hazardous Material;

(d) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary;

(e) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

(f) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to the Arrangement Letters,
this Agreement or any other Loan Document, any Affiliate of any of the foregoing
or any third party (and regardless of whether any Indemnitee is a party
thereto); and

(g) any investigation, litigation, claim or proceeding related to any
acquisition or proposed acquisition by any Obligor or any Subsidiary thereof of
all or any portion of the Capital Securities or assets of any Person, whether or
not an Indemnified Party is party thereto.

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party to the extent determined by a court of competent jurisdiction
by final and un-appealable judgment to have resulted from (i) the relevant
Indemnified Party’s gross negligence, willful misconduct or bad faith, or that
of any Related Indemnified Party of such Indemnified Party or (ii) any dispute
solely among Indemnified Parties or their Related Indemnified Parties other than
(x) claims against any Indemnified Party in its capacity or in fulfilling its
role as Administrative Agent, Collateral Agent, Lead Arranger, documentation
agent or any similar role under the Revolving Facility and (y) claims arising
out of any act or omission on the part of the Borrower or its Affiliates;
provided that for each action, cause of action, suit, loss, cost, liability and
damage or expense for which an Indemnified Party retains counsel, the
Indemnified Parties taken as a whole shall be limited to one counsel and
reasonably necessary special counsel (and if reasonably necessary, a single
local counsel in each relevant jurisdiction) and, solely in the case of an
actual or perceived conflict of interest where any Indemnified Party affected by
such conflict informs the Borrower of such conflict, one additional counsel and
reasonably necessary special counsel to each group of similarly affected
Indemnified Parties taken as a whole (and if reasonably necessary, one local
counsel in each relevant

 

-112-



--------------------------------------------------------------------------------

jurisdiction to each such group of similarly affected Indemnified Parties). Each
Obligor and its successors and assigns hereby waive, release and agree not to
make any claim or bring any cost recovery action against, any Indemnified Party
under CERCLA or any state or foreign equivalent, or any similar law now existing
or hereafter enacted. It is expressly understood and agreed that to the extent
that any Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition which results in liability of an Indemnified Party.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, each Obligor agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnified Party on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any other Loan Document, any Credit Extension
or the use of the proceeds thereof. For the purposes hereof, a “Related
Indemnified Party” of an Indemnified Party means (1) any controlling Person or
controlled Affiliate of such Indemnified Party, (2) the respective directors,
officers or employees of such Indemnified Party or any of its controlling
Persons or controlled Affiliates and (3) the respective agents of such
Indemnified Party or any of its controlling Persons or controlled Affiliates, in
the case of this clause (3), acting at the instructions of such Indemnified
Party.

SECTION 10.5. Survival. The obligations of the Borrower under Section 4.3,
Section 4.4, Section 4.5, Section 4.6, Section 4.7, Section 10.3 and
Section 10.4, and the obligations of the Lenders under Section 2.6.1 and
Section 9.1, shall in each case survive any assignment from one Lender to
another and the occurrence of the Termination Date. The representations and
warranties made by each Obligor in each Loan Document shall survive the
execution and delivery of such Loan Document.

SECTION 10.6. Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7. Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 10.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, the Administrative Agent and each Lender (or
notice thereof satisfactory to the Administrative Agent), shall have been
received by the Administrative Agent.

 

-113-



--------------------------------------------------------------------------------

SECTION 10.9. Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN
THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL
LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 10.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, that the Borrower may not assign or transfer its rights
or obligations hereunder without the consent of all Lenders, and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void.

SECTION 10.11. Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes. Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Revolving Loan Commitments to one or more other Persons in
accordance with the terms set forth below.

(a) Subject to the conditions set forth in this Section, any Lender may, in
compliance with applicable law, assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Loan Commitments and the Revolving Loans at the time
owing to it; provided, that any such assignments of a Lender’s Revolving Loan
Commitments and/or Revolving Loans shall be made pro rata participations in
Letters of Credit and Swing Line Loans) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(i) the Borrower; provided, that no consent of the Borrower shall be required
(x) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (y) if any Event of Default under Section 8.1.1 or Section 8.1.9 has occurred
and is continuing, for an assignment to any Eligible Assignee; provided,
further, that the Borrower shall be deemed to have consented to an assignment
for purposes of this Section if the Borrower fails to notify the relevant Lender
and the Administrative Agent within five Business Days following the requested
assignment that it withholds its consent;

 

-114-



--------------------------------------------------------------------------------

(ii) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(iii) the Issuer and the Swing Line Lender; provided, that no consent of the
Issuer or the Swing Line Lender shall be required for an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund.

(b) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Loan Commitments or Revolving Loans, the amount of
the Revolving Loan Commitments or Revolving Loans of the assigning Lender
subject to each such assignment (determined as of (A) the date the Lender
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or (B) if earlier, the “trade date” (if any) specified in
such Lender Assignment Agreement) shall not be less than $5,000,000, unless the
Borrower and the Administrative Agent otherwise consent; provided, that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 8.1.1 or Section 8.1.9 has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement via an electronic settlement
system acceptable to the Administrative Agent and the Borrower (or, at the
Administrative Agent’s or the Borrower’s request, manually) together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided, that only one such
fee shall be payable in the case of contemporaneous assignments to or by two or
more related Approved Funds or Affiliates of the same Lender; and

(iii) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (d), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall (if not
already a Lender) be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender thereunder shall
(subject to Section 10.5) be released from its obligations under the Loan
Documents, to

 

-115-



--------------------------------------------------------------------------------

the extent of the interest assigned by such Lender Assignment Agreement (and, in
the case of a Lender Assignment Agreement covering all of the assigning Lender’s
rights and obligations under the Loan Documents, such Lender shall cease to be a
party hereto, but shall (as to matters arising prior to the effectiveness of the
Lender Assignment Agreement) continue to be entitled to the benefits of any
provisions of the Loan Documents which by their terms survive the termination of
this Agreement). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with the terms of this Section shall
be treated for purposes of the Loan Documents as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (e) (and
shall be required to comply therewith).

(d) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain at one of
its offices a copy of each Lender Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Revolving Loan Commitments of, and principal amounts of the
Revolving Loans owing to each Lender, and (to the extent it is the Issuer), the
Letter of Credit Outstandings and Reimbursement Obligations, pursuant to the
terms hereof from time to time outstanding. Failure to make any recordation, or
any error in such recordation, shall not affect any Obligor’s Obligations. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person in whose name a Revolving Loan is registered (or, if applicable, to which
a Revolving Note has been issued) as the owner thereof for the purposes of all
Loan Documents, notwithstanding notice or any provision herein to the contrary.
Any assignment or transfer of a Revolving Loan Commitment or the Revolving Loans
made pursuant hereto shall be registered in the Register only upon delivery to
the Administrative Agent of a Lender Assignment Agreement that has been executed
by the requisite parties pursuant to this Section. No assignment or transfer of
a Lender’s Revolving Loan Commitment or Revolving Loans shall be effective
unless such assignment or transfer shall have been recorded in the Register by
the Administrative Agent as provided in this Section.

(e) Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than to (i) a Disqualified Lender,
(ii) a natural person, (iii) the Borrower, (iv) any Affiliate of the Borrower,
(v) any other Person taking direction from, or working in concert with, the
Borrower or any of the Borrower’s Affiliates, (vi) any Person that is a
competitor of KCS, the Borrower or any Subsidiary (including any Person engaged
in the freight rail transportation business in North and/or Central America) or
(vii) any Person controlling, or under common control with, any such Person
listed in clause (vi) above; such non-excluded Persons referred to as a
“Participant”) in all or a portion of such Lender’s rights or obligations under
the Loan Documents (including all or a portion of its Revolving Loan Commitments
or the Revolving Loans owing to it); provided, that (i) such Lender’s
obligations under the Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely

 

-116-



--------------------------------------------------------------------------------

responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells a participation shall provide that
such Lender shall retain the sole right to enforce the rights and remedies of a
Lender under the Loan Documents and to approve any amendment, supplement,
amendment and restatement or other modification or waiver of any provision of
the Loan Documents; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, take any action of
the type described in clauses (a), (b), (c), (d) or (f) of Section 10.1 which
directly and adversely affect such Participant and the Loans and Commitments
participated in by that Participant. Subject to clause (f), the Borrower agrees
that each Participant shall be entitled to the benefits of Section 4.3,
Section 4.4, Section 4.5, Section 4.6, Section 7.1.1, Section 10.3 and
Section 10.4 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (a). To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 4.9 as though
it were a Lender, but only if such Participant agrees to be subject to
Section 4.8 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.3, Section 4.4, Section 4.5, Section 4.6, Section 10.3 or Section 10.4
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 4.6 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with the requirements set forth in
Section 4.6 and Section 4.10 as though it were a Lender. Any Lender that sells a
participating interest in any Loan, Commitment or other interest to a
Participant under this Section shall indemnify and hold harmless the Borrower
and the Administrative Agent from and against any taxes, penalties, interest or
other costs or losses (including reasonable attorneys’ fees and expenses)
incurred or payable by the Borrower or the Administrative Agent as a result of
the failure of the Borrower or the Administrative Agent to comply with its
obligations to deduct or withhold any Taxes from any payments made pursuant to
this Agreement to such Lender or the Administrative Agent, as the case may be,
which Taxes would not have been incurred or payable if such Participant had been
a Lender that was entitled to deliver to the Borrower, the Administrative Agent
or such Lender, and did in fact so deliver, the duly completed and valid
applicable form entitling such Participant to receive payments under this
Agreement without deduction or withholding of any United States federal taxes.

(g) Any Lender may, without the consent of, or notice to, any Obligor, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender to a Federal Reserve

 

-117-



--------------------------------------------------------------------------------

Bank and this Section shall not apply to such pledge or assignment; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

(h) The Borrower may prohibit any assignment if it would require the Borrower to
make any filing with any Governmental Authority or qualify any Loan or Note
under the laws of any jurisdiction and the Borrower shall be entitled to receive
information as it may reasonably request from any Lender or any Assignee to
determine whether any such filing or qualification is required or whether any
assignment is in accordance with applicable law.

(i) Notwithstanding anything to the contrary contained herein, no Obligor nor
any Affiliate of any Obligor may acquire by assignment, participation or
otherwise any right to or interest in any of the Revolving Loan Commitments or
Revolving Loans hereunder (and any such attempted acquisition or Participation
shall be null and void) without the consent of Lenders holding at least 662/3%
of the Total Exposure Amount.

(j) In the event that S&P or Moody’s, shall, after the date that any Person
becomes a Revolving Loan Lender, downgrade the long-term certificate of deposit
ratings of such Lender, and the resulting ratings shall be below BBB- or Baa3,
respectively, or the equivalent, then the Borrower, the Swing Line Lender and
each Issuer shall each have the right, but not the obligation, upon notice to
such Revolving Loan Lender and the Administrative Agent, to replace such
Revolving Loan Lender with an Eligible Assignee or a financial institution (a
“Replacement Lender”) acceptable to the Borrower, the Administrative Agent, the
Issuers and the Swing Line Lender (such consents not to be unreasonably withheld
or delayed; provided, that no such consent shall be required if the Replacement
Lender is an existing Revolving Loan Lender), and upon any such downgrading of
any Revolving Loan Lender’s long-term certificate of deposit rating, such
Revolving Loan Lender hereby agrees to transfer and assign (in accordance with
this Section) all of its Revolving Loan Commitments and other rights and
obligations under the Loan Documents (including Reimbursement Obligations) to
such Replacement Lender; provided, that (i) such assignment shall be without
recourse, representation or warranty (other than that such Lender owns the
Revolving Loan Commitments, Revolving Loans and Revolving Notes being assigned,
free and clear of any Liens) and (ii) the purchase price paid by the Replacement
Lender shall be in the amount of such Revolving Loan Lender’s Revolving Loans
and its Revolving Loan Percentage of outstanding Reimbursement Obligations,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (other than the amounts (if any) demanded and unreimbursed
under Section 4.2 through (and including) Section 4.6, which shall be paid by
the Borrower), owing to such Revolving Loan Lender hereunder. Upon any such
termination or assignment, such Revolving Loan Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of, and subject to the
obligations of, any provisions of the Loan Documents which by their terms
survive the termination of this Agreement.

 

-118-



--------------------------------------------------------------------------------

SECTION 10.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

SECTION 10.13. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, ANY ISSUER OR THE BORROWER IN
CONNECTION HEREWITH SHALL BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE
AND COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.2. EACH OF THE PARTIES HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE JURISDICTION OF
ANY OTHER COURTS TO WHICH IT MAY BE ENTITLED TO, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

SECTION 10.14. National Security Laws. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the United States PATRIOT Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “PATRIOT Act”)), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes, if available, the name, address and tax
identification number of the Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the PATRIOT Act.

 

-119-



--------------------------------------------------------------------------------

SECTION 10.15. Judgment Currency. All payments made under this Agreement and the
Notes shall be made in Dollars, the “Agreement Currency”), and, if for any
reason any payment made hereunder or under any Loan Document is made in a
currency (the “Other Currency”) other than the applicable Agreement Currency,
then to the extent that the payment actually received by the relevant Secured
Party, when converted into the applicable Agreement Currency at the Rate of
Exchange (as defined below) on the date of payment (or, if conversion on such
date is not practicable, as soon thereafter as it is practicable for such
Secured Party to purchase the applicable Agreement Currency) falls short of the
amount due under the terms of this Agreement or any Loan Document, the Obligors
shall, as a separate and independent obligation of the Obligors, indemnify such
Secured Party and hold such Secured Party harmless against the amount of such
shortfall. As used in this Section, the term “Rate of Exchange” means the rate
at which the Secured Party is able on the relevant date to purchase the
applicable Agreement Currency with the Other Currency and shall include any
premiums and costs of exchange payable in connection with the purchase of or
conversion into, the applicable Agreement Currency.

SECTION 10.16. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest; (b) exclude voluntary
prepayments and the effects thereof; and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.17. Process Agent. FOR THE PURPOSE OF PROCEEDINGS IN THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (IN EACH CASE LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK CITY), EACH OBLIGOR HEREBY IRREVOCABLY DESIGNATES AS OF THE ORIGINAL
EFFECTIVE DATE CT CORPORATION SYSTEM (THE “PROCESS AGENT”) WITH OFFICES
CURRENTLY LOCATED AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011 AS ITS AGENT
FOR SERVICE OF PROCESS. IN THE EVENT THAT SUCH AGENT OR ANY SUCCESSOR SHALL
CEASE TO BE LOCATED IN THE BOROUGH OF MANHATTAN, EACH OBLIGOR SHALL PROMPTLY AND
IRREVOCABLY BEFORE THE RELOCATION OF SUCH AGENT FOR SERVICE OF PROCESS, IF
PRACTICABLE, OR PROMPTLY THEREAFTER DESIGNATE A SUCCESSOR AGENT, WHICH SUCCESSOR
AGENT SHALL BE LOCATED IN THE BOROUGH OF MANHATTAN, AND NOTIFY THE
ADMINISTRATIVE AGENT THEREOF, TO ACCEPT ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS OR OTHER

 

-120-



--------------------------------------------------------------------------------

DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING IN ANY OF SUCH COURTS
AND FURTHER AGREES THAT SERVICE UPON SUCH AGENT SHALL CONSTITUTE VALID AND
EFFECTIVE SERVICE UPON EACH SUCH OBLIGOR AND THAT FAILURE OF ANY SUCH AGENT TO
GIVE ANY NOTICE OF SUCH SERVICE TO SUCH OBLIGOR SHALL NOT AFFECT THE VALIDITY OF
SUCH SERVICE OR ANY JUDGMENT RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON.
EACH OF THE PARTIES HERETO AGREES THAT SERVICE OF ANY AND ALL SUCH PROCESS OR
OTHER DOCUMENTS ON SUCH PERSON MAY ALSO BE EFFECTED BY REGISTERED MAIL TO ITS
ADDRESS AS SET FORTH IN SECTION 10.2. WITH RESPECT TO EACH OBLIGOR, SERVICE OF
ANY AND ALL SUCH PROCESS OR OTHER DOCUMENTS TO THE PROCESS AGENT OR SUCH OTHER
AGENT FOR SERVICE OF PROCESS DESIGNATED BY SUCH OBLIGOR IN ACCORDANCE WITH THIS
AGREEMENT SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE ONLY IF MADE IN PERSON TO
THE PROCESS AGENT OR SUCH OTHER AGENT FOR SERVICE OF PROCESS.

SECTION 10.18. Payment Set Aside. To the extent that any payment by or on behalf
of the Borrower or any other Obligor is made to the Administrative Agent, any
Issuer or any Lender, or the Administrative Agent, any Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy, insolvency or other laws of
similar application or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred; and (b) each Lender and Issuer severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders and the Issuers under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

SECTION 10.19. Waiver of Immunities. To the extent that any Obligor has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, such Obligor hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents. The
foregoing waiver is intended to be effective to the fullest extent now or
hereafter permitted by Applicable Law.

 

-121-



--------------------------------------------------------------------------------

SECTION 10.20. Treatment of Certain Information; Confidentiality. The
Administrative Agent and each of the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and be required to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by Applicable Laws or by any subpoena or similar legal
process; (d) to any other party hereto; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement with
each Person receiving the Information containing provisions substantially the
same as those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any Hedging Agreement relating to the Borrower and its obligations;
(g) with the consent of the Borrower; or (h) to the extent such Information
(X) becomes publicly available other than as a result of a breach of this
Section or (Y) becomes available to the Administrative Agent, any Lender, or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to any Obligor or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or such Subsidiary; provided, that in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

The Administrative Agent and each of the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including Federal and state securities laws.

SECTION 10.21. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER, EACH
ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE

 

-122-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SUCH LENDER, SUCH ISSUER OR THE BORROWER IN CONNECTION
THEREWITH. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER
ENTERING INTO THE LOAN DOCUMENTS. EACH PARTY HERETO CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

SECTION 10.22. Amendment and Restatement; No Novation.

(a) This Agreement constitutes an amendment and restatement of the Original
Credit Agreement, effective from and after the Restatement Effective Date. The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Original Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the
Restatement Effective Date, the credit facilities described in the Original
Credit Agreement shall be amended and restated in their entirety by the credit
facilities described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Original Credit Agreement shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Restatement Effective Date, reflect the respective Commitment of the
Lenders hereunder.

(b) On the Restatement Effective Date, (i) all Loans made by any Person that is
a “Lender” under the Original Credit Agreement but that is not a Lender
hereunder (each, a “Terminating Lender”) shall be repaid in full and the
commitments and other obligations and rights (except as expressly set forth in
the Original Credit Agreement) of such Terminating Lenders shall be terminated,
(ii) all outstanding Loans not being repaid under clause (i) above shall be
deemed Loans hereunder and the Administrative Agent shall make such transfers of
funds (all such transfers are deemed in compliance with the Loan Documents and
shall supersede any provisions in Section 3.1, 4.7(d), 10.1 or 10.11 to the
contrary) as are necessary in order that the outstanding balance of such Loans,
together with any Loans funded on the Restatement Effective Date, are in
accordance with the pro rata share of the Lenders hereunder, (iii) all accrued
and unpaid interest on the Existing Obligations to the Restatement Effective
Date shall be paid in full in cash, (iv) all accrued and unpaid fees under the
Original Credit Agreement due to the Restatement Effective Date, and all other
amounts, costs and expenses then owing to any of the Existing Lenders and/or the
administrative agent under the Original Credit Agreement, shall be paid in full
in cash and (v) all outstanding promissory notes issued by the Borrower to the
Terminating Lenders under the Original Credit Agreement shall be promptly
returned to the Administrative Agent which shall forward such notes to the
Borrower for cancellation.

 

-123-



--------------------------------------------------------------------------------

SECTION 10.23. Administrative Agent and Collateral Agent Under Original Credit
Agreement. For the avoidance of doubt, the parties hereto hereby agree that the
provisions of Article IX and Section 10.4 hereof shall continue in effect for
the benefit of each of The Bank of Nova Scotia, in its capacity as
Administrative Agent under (and as defined in) the Original Credit Agreement (as
in effect prior to the amendment and restatement thereof on the Original
Effective Date), in respect of any actions taken or omitted to be taken by it
while acting in such capacity, and Scotiabank Inverlat, S.A., Institución de
Banca Múltiple, Grupo Financiero Scotiabank Inverlat, in its capacity as
Collateral Agent under (and as defined in) the Original Credit Agreement, in
respect of any actions taken or omitted to be taken by it while acting in such
capacity.

 

-124-